Execution Copy
 
 
 
 
 
 
 
 
 
 
 
 
 
Exhibit 10.1

 
 
AMENDED AND RESTATED COLLABORATION
AND EXCLUSIVE LICENSE AGREEMENT
 
BETWEEN
 
ARIAD PHARMACEUTICALS, INC.
 
AND
 
MERCK SHARP & DOHME CORP.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 


 
Page
 
 

1.  DEFINITIONS  1         2.  ADMINISTRATION OF THE COLLABORATION  20          
 
Joint Development Committee. 
 20  
 
 
 22  
2.3
Joint Manufacturing Committee.
 23  
2.4
Alliance Managers.
 24  
2.5
Appointment of JDC, JMC and JCC Members and Alliance Managers
 25  
2.6
Interests of the Parties. 
 25        
 
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS   25          
3.1
Implementation of Development Program.
 25  
3.2
Supply of Proprietary Materials.
 28  
3.3
Transfer of Clinical Trial and Regulatory Responsibility.
 28  
3.4
Product Commercialization.
 30  
3.5
Supply of Products for Development and Commercialization. 
 31  
3.6
Development and Commercialization Diligence.
 33  
3.7
 
 36  
3.8
Cooperation.
 36  
3.9
Exchange of Reports; Information; Updates.
 36  
3.10
 
 40  
3.11
Reconciliation and Auditing of Development Costs and Commercialization Costs. 
 40  
3.12
Co-Promotion Option.
 41  
3.13
Labeling.
 43        
4.
PAYMENTS   43          
4.1
Up-front Fee.
 43   4.2
Milestone Payments.
 43   4.3
Determination that Milestone Events have Occurred; Treatment of Combinations.
 45   4.4
Payment of Royalties; Royalty Rates; Accounting and Records.
 46

 
 
i

--------------------------------------------------------------------------------

 
 
5.
TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY; NON-SOLICITATION.   50        
 
5.1
Confidentiality.
 50  
5.2
Publicity.
 51  
5.3
   52  
5.4
Prior Approved Publication.   52        
 
LICENSE GRANTS; EXCLUSIVITY; STANDSTILL AGREEMENT    53          
6.1
Licenses.
 53  
6.2
Right to Sublicense.
 55  
6.3
No Other Rights.
 57  
6.4
Exclusivity.
 57  
6.5
Standstill Agreement.
 59        
7.
INTELLECTUAL PROPERTY RIGHTS   60          
7.1
ARIAD Intellectual Property Rights.
 60  
7.2
MERCK Intellectual Property Rights.    60  
7.3
Joint Technology Rights.
 60  
7.4
Product Technology and Product Patent Rights. 
 60  
7.5
Patent Coordinators.    61  
7.6
Inventorship.
 61        
8.
FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS  61          
8.1
Patent Filing, Prosecution and Maintenance.
61  
8.2
Legal Actions.
62  
8.3
Trademark Prosecution and Registration.
64        
9.
TERM AND TERMINATION  64          
9.1
  64  
9.2
  65  
9.3
Consequences of Termination of Agreement.
66  
9.4
Surviving Provisions.   69        
 
REPRESENTATIONS AND WARRANTIES 71          
 
Mutual Representations and Warranties.   71  
10.2
Additional Representations of ARIAD.
 71        
11.
INDEMNIFICATION   72          
11.1
Indemnification of MERCK by ARIAD.
 72

 
 
ii

--------------------------------------------------------------------------------

 
 

 
11.2
Indemnification of ARIAD by MERCK.
73  
11.3
Conditions to Indemnification.
73  
11.4
Indemnification Cap.
73  
11.5
Warranty Disclaimer.
73  
11.6
Limited Liability.
74        
12.
  MISCELLANEOUS   74          
12.1
Arbitration.
 74  
12.2
Notices.
75  
12.3
Governing Law.
76  
12.4
Binding Effect.
76  
12.5
Headings.
76  
12.6
Counterparts.
76  
12.7
Amendment; Waiver.
76  
12.8
No Third Party Beneficiaries.
 77  
12.9
Purposes and Scope.   77  
12.10
Assignment and Successors: Effect of Acquisition of ARIAD.
77  
12.11
Force Majeure.
77  
12.12
Interpretation.
77  
12.13
Integration; Severability.
 78  
12.14
Further Assurances.
78

 
 
iii

--------------------------------------------------------------------------------

 
 


 
List of Exhibits and Schedules
 
                     

Schedule 1  Description of Ridaforolimus

                      

Schedule 2 Licensed Patent Rights

                      

Schedule 3 Commercialization Transition Plan

                      

Schedule 4 Development Transition Plan

             

Schedule 5 Manufacturing Cost

 
Schedule 6
Manufacturing Transition Plan

 
Schedule 7
Material Terms to be Included in Form of Co-Promotion Agreement

 
Schedule 8
Merck Global Human Health Guidance Documents

 


 
iv

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED COLLABORATION
 
AND EXCLUSIVE LICENSE AGREEMENT
 
This AMENDED AND RESTATED COLLABORATION AND EXCLUSIVE LICENSE AGREEMENT (this
“Agreement”) is entered into as of May 4, 2010 (the “Restated Effective Date”),
by and among ARIAD Pharmaceuticals, Inc. a Delaware corporation with offices at
26 Landsdowne Street, Cambridge, Massachusetts 02139 (“ARIAD”), and Merck Sharp
& Dohme Corp. (formerly known as Merck & Co., Inc.), a Corporation organized
under the laws of New Jersey with offices at One Merck Drive, Whitehouse
Station, NJ 08889-0100 (“MERCK”).  Each of MERCK and ARIAD is sometimes referred
to individually herein as a “Party” and collectively as the “Parties.”
 
WHEREAS, ARIAD has developed and controls certain technology and proprietary
materials related to mTOR inhibitor compounds, including its proprietary
compound Ridaforolimus; and
 
WHEREAS, MERCK is engaged in the research, development and commercialization of
human therapeutics; and
 
WHEREAS, the Parties entered into a Collaboration Agreement as of July 11, 2007
(the “Original Agreement”) and desire to enter into this Agreement to amend,
restate and supercede the Original Agreement effective as of the Restated
Effective Date, it being understood that the Parties’ relationship was governed
by the Original Agreement prior to the Restated Effective Date, except as
expressly set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:
 
1.           DEFINITIONS
 
Whenever used in this Agreement with an initial capital letter, the terms
defined in this Section 1 and in Schedule 5 attached hereto shall have the
meanings specified.
 
1.1 “AAA” means the American Arbitration Association.
 
1.2 “Adverse Event” means any unfavorable and unintended change in the structure
(signs), function (symptoms), or chemistry (laboratory data), of the body
temporally associated with the use of a Product, whether or not considered
related to the use of the Product.  Changes resulting from normal growth and
development, which do not vary significantly in frequency or severity from
expected levels, are not to be considered adverse experiences.  Examples of
changes that are not adverse events may include, but are not limited to,
teething, typical crying in infants and children, and onset of menses or
menopause occurring at a physiologically appropriate time.
 
1.3 “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, controls, or is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” means (a)
ownership of more than fifty percent (50%) of the shares of stock entitled to
vote for the election of directors in the case of a corporation, or more than
fifty percent (50%) of the equity interests in the case of any other type of
legal entity, (b) status as a general partner in any partnership, or (c) any
other arrangement whereby a Person controls or has the right to control the
board of directors of a corporation or equivalent governing body of an entity
other than a corporation.
 
1.4 “Annual Net Sales” means, with respect to any Calendar Year, the aggregate
amount of the Net Sales for such Calendar Year.
 
1.5 “API” means the active pharmaceutical ingredient known as Ridaforolimus or
any other Collaboration Compound being Developed and Commercialized hereunder.
 
1.6 “Applicable Laws” means any Federal, state, local, national and
supra-national laws, statutes, rules and regulations, including any rules,
regulations, guidance, guidelines or requirements of Regulatory Authorities,
national securities exchanges or securities listing organizations, that are in
effect from time to time during the Term and applicable to a particular activity
hereunder.
 
 
1

--------------------------------------------------------------------------------

 
1.7 “Approved Manufacturer” shall mean any Third Party manufacturer, as the case
may be (i) with which ARIAD or MERCK or any of  their Affiliates contracts for
the Manufacture of API or any intermediate for API, or (ii) with which MERCK or
any of its Affiliates contracts for the Manufacture of Product, in each case
(clause (i) or (ii)) in order to fulfill its obligations under this Agreement,
the Supply Agreement or the New Supply Agreement, and which the Parties have
approved.
 
1.8 “ARIAD Background Technology” means any Technology that is used by ARIAD, or
provided by ARIAD for use, in the Development Program and that is (a) Controlled
by ARIAD as of the Effective Date, or (b) conceived or first reduced to practice
by employees of, or consultants to, ARIAD after the Effective Date other than in
the conduct of ARIAD Development Activities and without the use, in any material
respect, of any MERCK Technology, MERCK Patent Rights or MERCK Materials.  For
purposes of clarity, ARIAD Background Technology shall not include ARIAD Program
Technology, Program Biomarker Technology or ARIAD’s interest in Joint
Technology.
 
1.9 “ARIAD Commercialization Activities” means the Commercialization activities
specified by MERCK in writing and agreed to by ARIAD to be conducted by ARIAD in
the Commercialization Transition Plan or after completion of the
Commercialization Transition Plan, solely to the extent requested by MERCK in
writing and agreed to by ARIAD, with the specific ARIAD activity and associated
expense approved in advance in writing by MERCK.
 
1.10 “ARIAD Development Activities” means the Development activities specified
by MERCK in writing and agreed to by ARIAD to be conducted by ARIAD in the
Development Transition Plan or the Manufacturing Transition Plan or in any
Global Development Plan (or amendment thereto).
 
1.11 “ARIAD Materials” means any Proprietary Materials that are Controlled by
ARIAD and used by ARIAD, or provided by ARIAD for use, in the Development
Program.
 
1.12 “ARIAD Patent Rights” means any Patent Rights that contain one or more
claims that cover ARIAD Technology.  For purposes of clarity, ARIAD Patent
Rights includes all Licensed Patent Rights and all ARIAD Program Patent Rights.
 
1.13 “ARIAD Program Patent Rights” means any Patent Rights Controlled by ARIAD
that contain one or more claims that cover ARIAD Program Technology.
 
1.14 “ARIAD Program Technology” means (a) any Product Technology, and (b) any
Program Technology other than Product Use Technology that is conceived or first
reduced to practice by employees of, or consultants to, ARIAD, alone or jointly
with any Third Party, without the use, in any material respect, of any MERCK
Technology, MERCK Patent Rights, MERCK Materials or Joint Technology.
 
1.15 “ARIAD Technology” means, collectively, ARIAD Background Technology and
ARIAD Program Technology.
 
1.16 “Back-Up Compound” means any Rapamycin Derived mTOR Inhibitor within the
claims of U.S. Patent No. [***] or any other Rapamycin Derived mTOR Inhibitor
discovered by ARIAD, or jointly by ARIAD and MERCK, and covered by a patent
application filed by ARIAD and/or MERCK, in either case that is designated by
the JDC for further Development as a Back-Up Compound pursuant to Section 3.1.5.
 
1.17 “Biomarker” means a specific protein, protein isoform, nucleic acid
sequence, gene expression profile, single nucleotide polymorphism profile,
microRNA profile, genomic alteration  profile, metabolite,  metabolic profile
and/or other molecular feature, alone or in combination, the presence or level
of which correlates with and/or predicts (a) the inhibition or activation of
mTOR or the mTOR pathway, (b) the performance characteristics (including,
without limitation, safety, efficacy and tolerability) of a Collaboration
Compound, alone or in combination with other treatments, (c) the severity,
characteristics or prognosis of a Cancer Indication, or (d) the responsiveness
of patients to a treatment with an mTOR Inhibitor, alone or combination with
other treatments.
 
1.18 “Biomarker Information” means any data, information or know-how that
pertains to Biomarkers and that is discovered, created, or developed (i) in the
Development Program, including as a result of any pre-clinical, non-clinical or
clinical testing of a Collaboration Compound in cells, animals or humans,
including testing of a biological material (such as fluid,  tissue or tumor
samples, (ii) with the use of any biological materials, data or information
developed in or resulting from the Development Program or otherwise funded by
one or both Parties in the Collaboration, or (iii) with the use of any Biomarker
Information described in the preceding clauses (i) or (ii).
 
 
2

--------------------------------------------------------------------------------

 
1.19 “Branding” means determining all matters relating to branding of any
Product, including without limitation, brand names, product logos, branding
colors, positioning and key messages to be incorporated in promotional
materials.
 
1.20 “Calendar Quarter” means the period beginning on the Effective Date and
ending on the last day of the calendar quarter in which the Effective Date
falls, and thereafter each successive period of three (3) consecutive calendar
months ending on March 31, June 30, September 30 or December 31.
 
1.21 “Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31.
 
1.22 “Cancer Indication” means any Sarcoma Indication, Major Cancer Indication,
or Other Cancer Indication.
 
1.23 “Challenge” means any challenge to the validity or enforceability of any of
the ARIAD Patent Rights, including without limitation by (a) filing a
declaratory judgment action in which any of the ARIAD Patent Rights is alleged
to be invalid or unenforceable; (b) citing prior art pursuant to 35 U.S.C. §301,
filing a request for re-examination of any of the ARIAD Patent Rights pursuant
to 35 U.S.C. §302 and/or §311, or provoking or becoming a party to an
interference with an application for any of the ARIAD Patent Rights pursuant to
35 U.S.C. §135; or (c) filing or commencing any re-examination, opposition,
cancellation, nullity or similar proceedings against any of the ARIAD Patent
Rights in any country.
 
1.24 “Clinical Product” means Product, in the form appropriate for a particular
use, for use by MERCK and ARIAD and their Affiliates and sublicensees in
Clinical Trials, the Development Program or for other non-commercial purposes.
 
1.25  “Clinical Trial” means a clinical study of a Product involving the
administration of Product to patients for any Indication, and includes any Phase
1 Clinical Trial, Phase 2 Clinical Trial, Phase 3 Clinical Trial, Phase 4
Clinical Trial and Phase 5 Clinical Trial as applicable.
 
1.26 “Collaboration” means the alliance of ARIAD and MERCK established pursuant
to this Agreement for the purposes of Developing Products and Commercializing
Products in the Field in the Territory.
 
1.27 “Collaboration Compounds” means, collectively, (a) Ridaforolimus, and (b)
any Back-Up Compounds.
 
1.28 “Commercially Reasonable Efforts” means, with respect to activities of  a
Party in the Development or the Commercialization of a particular Product, the
efforts and resources typically used by that Party (or if the Party does not
engage in that activity for other products or compounds, by  biotechnology
and/or pharmaceutical companies that are similar in size) in the development of
product candidates or the commercialization of products of comparable market
potential, taking into account all relevant factors including, as applicable and
without limitation, stage of development, mechanism of action, efficacy and
safety relative to competitive products in the marketplace, actual or
anticipated Regulatory Authority approved labeling, the nature and extent of
market exclusivity (including patent coverage and regulatory exclusivity), cost
and likelihood of obtaining Commercialization Regulatory Approval,  and actual
or projected profitability. Commercially Reasonable Efforts shall be determined
on a market-by-market and indication-by-indication basis for a particular
Product, and it is anticipated that the level of effort will be different for
different markets, and will change over time, reflecting changes in the status
of the Product and the market(s) involved.
 
1.29 “Commercialization” or “Commercialize” means any and all activities
directed to the offering for sale and sale of a Product, both before and after
Commercialization Regulatory Approval has been obtained, including activities
related to marketing, promoting, Detailing, distributing, Manufacturing (other
than Manufacturing Development or Manufacturing for use in Development),
importing, selling and offering to sell Product and/or conducting post-marketing
human clinical studies (including Phase 5 Clinical Trials) with respect to any
Targeted Indication with respect to which Commercialization Regulatory Approval
has been received or for a use that is subject of an investigator-initiated
study program, and interacting with Regulatory Authorities regarding the
foregoing.  When used as a verb, “to Commercialize” and “Commercializing” means
to engage in Commercialization and “Commercialized” has a corresponding meaning.
 
1.30 “Commercialization Cost” means the sum of (a) Sales and Marketing Cost; (b)
any reasonable internal and out-of-pocket costs, expenses and fees incurred in
prosecuting, maintaining, enforcing and defending the Product Trademark, or
MERCK Patent Rights covering a Product; (c) subject to Section 10.2.1(g),
License Fees, (d) any internal or out-of-pocket cost or expense expressly
relating to Commercialization of a Product and (e) any internal or out-of-pocket
cost or expense incurred in the performance of the Commercialization Transition
Plan; provided that no internal or out-of-pocket cost or expense incurred by
ARIAD after the Restated Effective Date shall be a Commercial Cost unless it is
incurred in the conduct of an ARIAD Commercialization Activity.
 
 
3

--------------------------------------------------------------------------------

 
1.31 “Commercialization Regulatory Approval” means, with respect to any Product,
the Regulatory Approval required by Applicable Laws to sell such Product for use
for an Indication in the Field in a country or region in the Territory, as well
as, to the extent applicable, pricing approvals and government reimbursement
approvals, even if not legally required to sell Product in a country.  For
purposes of clarity, (a) “Commercialization Regulatory Approval” in the United
States shall mean final approval of an NDA or sNDA permitting marketing of the
applicable Product in interstate commerce in the United States; (b)
“Commercialization Regulatory Approval” in the European Union shall mean
marketing authorization for the applicable Product granted either by a
Regulatory Authority in any Major European Country or by the EMEA pursuant to
Council Directive 2001/83/EC, as amended, or Council Regulation 2309/93/EEC, as
amended, together with the first pricing approval and government reimbursement
approval for the applicable Product granted by a Regulatory Authority in any
Major European Country or by the EMEA, as the case may be; and (c)
“Commercialization Regulatory Approval” in Japan shall mean final approval of an
application submitted to the Ministry of Health, Labor and Welfare and the
publication of a New Drug Approval Information Package permitting marketing of
the applicable Product in Japan, together with pricing approval and government
reimbursement approval,  as any of the foregoing may be amended from time to
time.
 
1.32 “Commercialization Transition Plan” means the plan for transition of
Commercialization  responsibilities from ARIAD to MERCK set forth in Schedule 3.
 
1.33 “Confidential Information” means (a) with respect to ARIAD, all tangible
embodiments of ARIAD Technology, (b) with respect to MERCK, all tangible
embodiments of MERCK Technology and (c) with respect to each Party, (i) all
tangible embodiments of Joint Technology and (ii) all information, Technology
and Proprietary Materials disclosed or provided by or on behalf of such Party
(the “disclosing Party”) to the other Party (the “receiving Party”) or to any of
the receiving Party’s employees, consultants, Affiliates or sublicensees;
provided, that, none of the foregoing shall be Confidential Information if: (A)
as of the date of disclosure, it is known to the receiving Party or its
Affiliates as demonstrated by contemporaneous credible written documentation,
other than by virtue of a prior confidential disclosure to such receiving Party;
(B) as of the date of disclosure it is in the public domain, or it subsequently
enters the public domain through no fault of the receiving Party; (C) it is
obtained by the receiving Party from a Third Party having a lawful right to make
such disclosure free from any obligation of confidentiality to the disclosing
Party; or (D) it is independently developed by or for the receiving Party
without reference to or use of any Confidential Information of the disclosing
Party as demonstrated by contemporaneous credible written documentation.  For
purposes of clarity, unless excluded from Confidential Information pursuant to
the proviso at the end of the preceding sentence, any scientific, technical,
manufacturing or financial information of a Party that is disclosed at any
meeting of the JDC, the JMC, the JCC, or the MERCK Product Development Team or
disclosed through an audit report shall constitute Confidential Information of
the disclosing Party.
 
1.34 “Control” or “Controlled” means (a) with respect to Technology (other than
Proprietary Materials) or Patent Rights, the possession by a Party of the right
to grant a license or sublicense to such Technology or Patent Rights as provided
herein without the payment of additional consideration to, and without violating
the terms of any agreement or arrangement with, any Third Party and without
violating any Applicable Laws and (b) with respect to Proprietary Materials, the
possession by a Party of the right to supply such Proprietary Materials to the
other Party as provided herein without the payment of additional consideration
to, and without violating the terms of any agreement or arrangement with, any
Third Party and without violating any Applicable Laws.
 
1.35 “Co-Promotion” or “Co-Promote” means, with respect to each Co-Promoted
Product, the joint Detailing of such Co-Promoted Product under the same Product
Trademark in the Co-Promotion Territory using a coordinated field sales force
consisting of Representatives of both MERCK and ARIAD.
 
1.36 “Detail” means with respect to a Co-Promoted Product, an
interactive,  personal, live, contact of a Representative within the
Co-Promotion Territory with a medical professional with prescribing authority or
other individuals or entities that have a significant impact or influence on
prescribing decisions, in an effort to increase physician prescribing
preferences of such Co-Promoted Product for its approved uses within the
Co-Promotion Territory.  When used as an adjective, “Detailing” means of or
related to performing Details.
 
1.37 “Development” or “Develop” means, with respect to each Product, (i) all
non-clinical and clinical activities designed to obtain Regulatory Approval of
such Product in accordance with this Agreement up to and including the obtaining
of Commercialization Regulatory Approval of such Product, including without
limitation, Phase 4 Clinical Trials, the development of Biomarkers, Biomarker
Information and Program Biomarker Technology, regulatory toxicology studies,
DMPK studies, statistical analysis and report writing, Clinical Trial design and
operations, preparing and filing Drug Approval Applications, and all regulatory
affairs related to the foregoing; and (ii) Manufacturing Development.  When used
as a verb, “Developing” means to engage in Development and “Developed” has a
corresponding meaning.
 
 
4

--------------------------------------------------------------------------------

 
1.38 “Development Costs” means the reasonable out-of-pocket costs and internal
costs incurred by a Party (or for its account by an Affiliate or a Third Party)
after the Effective Date (i) in the performance of the Development Transition
Plan or the Manufacturing Transition Plan or (ii) that are generally consistent
with the respective Development and Manufacturing Development activities of such
Party in the applicable Global Development Plan and are attributable to the
Development of a Product.  For purposes of this definition (a) out-of-pocket
costs means the actual amounts paid to a Third Party for specific (i) activities
under the Development Transition Plan or the Manufacturing Transition Plan or
(ii) external Development activities applicable to a Product, including, without
limitation all filing fees required for and other costs associated with, any
Regulatory Filings and all patent expenses applicable to a Product; (b) internal
costs means the applicable FTE Rate multiplied by the number of FTE hours
utilized in the relevant period on (i) activities under the Development
Transition Plan or the Manufacturing Transition Plan or (ii) activities directly
relating to Development in accordance with the Global Development Plan; and (c)
the reasonable out-of-pocket and internal costs shall include the cost of
Manufacturing or obtaining Collaboration Compounds or Products or raw materials
or intermediates therefore for use in the activities in clause (a) or (b).  For
the avoidance of doubt, Development Costs shall include the costs incurred by
either Party (i) in conducting Clinical Trials other than Phase 5 Clinical
Trials with respect to a Product, including, without limitation, all costs
incurred with respect to the initial Phase 3 Clinical Trial for a Sarcoma
Indication, (ii) all internal and out-of-pocket costs filing, prosecution,
maintenance, enforcement and defense of Patent Rights applicable to a Product,
and (iii) the cost of acquisition of raw materials, intermediates, Ridaforolimus
and Product on hand or ordered and paid for by ARIAD as of the Effective Date
that are to be used in the Development Program.  Notwithstanding the above,
costs incurred before the Effective Date with respect to the initial Phase 3
Clinical Trial for a Sarcoma Indication shall be included in Development Costs.
 
1.39 “Development Program” means, with respect to each Product, the Development
program (including the Manufacturing Development program) conducted under the
Original Agreement and to be conducted by the Parties hereunder during the Term
with respect to such Product pursuant to the Global Development Plans.
 
1.40 “Development Transition Plan” means the plan for transition of Development
(including clinical, pre-clinical, regulatory and safety) responsibilities from
ARIAD to MERCK set forth in Schedule 4.
 
1.41 “Diagnostic Product” means a product or kit using Biomarker Information or
Program Biomarker Technology which is developed by or on behalf of the Parties
and intended to be commercialized to test, identify, diagnose, screen or monitor
a human condition or disease, or to predict or evaluate the responsiveness of a
patient to treatment or a combination of treatments, other than in the Excluded
Uses.
 
1.42 “Dimerizer” means a bivalent small-molecule compound used to bring into
proximity two engineered fusion proteins.
 
1.43 “Drug Approval Application” means, with respect to each Product in a
particular country or region, an application for Commercialization Regulatory
Approval for such Product in such country or region, including without
limitation: (a) an NDA or sNDA; (b) a counterpart of an NDA or sNDA in any
country or region in the Territory; and (c) all supplements and amendments to
any of the foregoing.
 
1.44 “DMF” shall mean a Drug Master File maintained with the FDA or its
equivalent maintained with a Regulatory Authority in other countries within the
Territory.
 
1.45 “Effective Date” means the “Effective Date” as defined in the Original
Agreement.
 
1.46 “European Union” means all countries that comprise the European Union
(whether on the Effective Date or at any time during the Term).
 
1.47 “Excepted Decision” means any decision to amend, modify or change the [***]
for the SUCCEED Trial, in each case as such documents have been agreed upon by
the Parties contemporaneously with the execution hereof.  For clarity, Excepted
Decisions may only be made in accordance with Section 2.1.5.
 
1.48 “Excluded Uses” means the use of any Product (a) in a stent or other
Medical Device for which ARIAD has granted, or may hereafter grant, rights to a
third Party or (b) as a Dimerizer for use in gene therapy, cell therapy or
vaccines.
 
1.49 “FDA” means the United States Food and Drug Administration or any successor
agency or authority thereto.
 
1.50 “FDCA” means the United States Federal Food, Drug, and Cosmetic Act, as
amended.
 
 
5

--------------------------------------------------------------------------------

 
1.51 “Field” means all uses, including  without limitation the treatment, delay
or prevention in humans of all Targeted Indications, other than the Excluded
Uses.
 
1.52 “First Commercial Sale” means, with respect to a Product in a country in
the Territory, the first sale, transfer or disposition for value to an end user
of such Product in such country; provided that any sale to an Affiliate or
Sublicensee will not constitute a First Commercial Sale unless the Affiliate or
Sublicensee is the last entity in the distribution chain of the Product; and
provided further that any sale on a cost reimbursement basis for use in a
Clinical Trial or other distribution for use in a Clinical Trial will not
constitute a First Commercial Sale.
 
1.53 “Force Majeure” means any occurrence beyond the reasonable control of a
Party that (a) prevents or substantially interferes with the performance by such
Party of any of its obligations hereunder and (b) occurs by reason of any act of
God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident, or war, revolution, civil commotion, act of terrorism,
blockage or embargo, or any injunction, law, order, proclamation, regulation,
ordinance, demand or requirement of any government or of any subdivision,
authority or representative of any such government.
 
1.54 “FTE” shall mean [***][***]hours of work devoted to or in support of
Development or Commercialization of Products in accordance with a Global
Development Plan or Product Commercialization Plan that is carried out by one or
more employees, contract personnel or consultants of a Party (other than field
sales force personnel), measured in accordance with such Party’s normal time
allocation practices from time to time.  In no event shall an individual account
for more than one FTE year in any Calendar Year.
 
1.55 “FTE Cost” means, for any period, the FTE Rate multiplied by the number of
FTEs in such period.
 
1.56 “FTE Rate” means a rate of [***]dollars ($[***]) per FTE per annum for
personnel engaged in Development. The FTE Rate shall be adjusted annually for
each Calendar Year after 2010 to be equal to the FTE Rate for the previous
Calendar Year plus a percentage increase equal to the [***], since the Effective
Date, or if later, since the date of the last adjustment.
 
1.57 “GAAP” means United States generally accepted accounting principles,
consistently applied.
 
1.58 “GLP” means the then current Good Laboratory Practice Standards promulgated
or endorsed by the FDA or in the case of foreign jurisdictions, comparable
regulatory standards promulgated or endorsed by the applicable Regulatory
Authority, including those procedures expressed in or contemplated by any
Regulatory Filings.
 
1.59 “Global Development Plan” means, with respect to each Product, a written
summary of the Development Program to be conducted for such Product to be
provided by MERCK to ARIAD as set forth in Section 3.1.2(a), together with
updates provided in accordance with Section 3.1.2(a) in conjunction with JDC
meetings.
 
1.60 “GMP" means current Good Manufacturing Practices that apply to the
Manufacture of API and Clinical Product, including, without limitation, the
United States regulations set forth under Title 21 of the United States Code of
Federal Regulations, parts 210, 211 and 600-680, as may be amended from
time-to-time, as well as all applicable guidance published by the FDA from
time-to-time .  The Parties may agree to change this definition in the Supply
Agreement.
 
1.61 “Hatch-Waxman Act” means the Drug Price Competition and Patent Term
Restoration Act of 1984, as amended.
 
1.62 “IND” means: (a) an Investigational New Drug Application as defined in the
FDCA and regulations promulgated thereunder or any successor application or
procedure required to initiate clinical testing of a Product in humans in the
United States; (b) a counterpart of an Investigational New Drug Application that
is required in any other country or region in the Territory before beginning
clinical testing of a Product in humans in such country or region; and (c) all
supplements and amendments to any of the foregoing.
 
1.63 “Indication” means any human disease or condition in the Field which can be
treated, prevented, cured or the progression of which can be delayed.
 
1.64 “Initiation” means, with respect to a human Clinical Trial, the first date
that a subject or patient is dosed in such Clinical Trial.
 
 
6

--------------------------------------------------------------------------------

 
1.65 “Joint Commercialization Committee” or “JCC” means the committee comprised
of ARIAD and MERCK representatives established pursuant to Section 2.2.
 
1.66 “Joint Development Committee” or “JDC” means the committee composed of
ARIAD and MERCK representatives established pursuant to Section 2.1.
 
1.67 “Joint Manufacturing Committee” or “JMC” means the committee composed of
ARIAD and MERCK representatives established pursuant to Section 2.3 of this
Agreement and the Supply Agreement.
 
1.68 “Joint Patent Rights” means Patent Rights that contain one or more claims
that cover Joint Technology.
 
1.69 “Joint Technology” means (i) any Program Technology, other than Product
Technology, that is (a) jointly conceived or reduced to practice by one or more
employees of or consultants to MERCK and one or more employees of or consultants
to ARIAD or (b) conceived or first reduced to practice solely by one or more
employees of, or consultants to, a Party resulting from the use in any material
respect of (i) any Technology, Patent Rights or Proprietary Materials Controlled
by the other Party and/or (ii) any Product Use Technology; provided however,
that the use by a Party of fluid, tissue or tumor samples or data collected by
either Party in the Development Program in the discovery or development of
Biomarker Information or Biomarkers or otherwise other than used in connection
with Biomarkers for use with mTOR Inhibitors shall not cause such Biomarker
Information or Biomarkers or other inventions to be Joint Technology.  For
clarity, Biomarkers for use with mTOR Inhibitors discovered or developed as a
result of the use by a Party of fluid, tissue or tumor samples or data collected
by either Party in the Development Program shall be Joint Technology.
 
1.70 “Knowledge” or “Known” means, with respect to ARIAD, [***] of ARIAD.
 
1.71 “Launch” means, with respect to a Product in a country, First Commercial
Sale of Product in the country after approval of an NDA or equivalent in such
country.
 
1.72 “License Fees” means all upfront payments, milestone payments, license
fees, royalties or other payments, payable to any Third Party by either Party
under any Third Party license agreement following the first Commercialization
Regulatory Approval of a Co-Promoted Product to the extent such payments are
attributable to sale of a Co-Promoted Product in the U.S. Territory.
 
1.73 “Licensed Patent Rights” means any ARIAD Patent Rights and ARIAD’s interest
in Joint Patent Rights that (a) contain one or more claims that cover any
Product (including its Manufacture or its formulation or a method of its
delivery or of its use); and (b) are necessary for MERCK to exercise the
licenses granted to it pursuant to Sections 6.1.1(a), (b) and (c).  For purposes
of clarity, the Licensed Patent Rights existing as of the Effective Date
include, without limitation, the Patent Rights listed on Schedule 2 attached
hereto.
 
1.74 “Licensed Technology” means any ARIAD Technology and ARIAD’s interest in
Joint Technology that (a) relates to any Product (including its Manufacture or
its formulation or a method of its delivery or of its use) and (b) is necessary
for MERCK to exercise the licenses granted to it pursuant to Sections 6.1.1(a),
(b) and (c) and the rights and obligations of MERCK under the Supply Agreement.
 
1.75 “Major Cancer Indication” means, collectively, [***].
 
1.76 “Major European Country” means each of the United Kingdom, France, Germany,
Italy or Spain.
 
1.77 "Manufacture” or “Manufacturing” or “Manufactured" has the meaning set
forth in the Supply Agreement.
 
1.78 “Manufacturing Cost” has the meaning set forth in Schedule 5.
 
1.79 “Manufacturing Development” means, with respect to API or Product, all
activities related to the optimization of a commercial-grade Manufacturing
process for the Manufacture of API or Product including, without limitation,
test method development and stability testing, formulation, validation,
productivity, trouble shooting and second generation formulation, process
development, Manufacturing scale-up, strain improvements, development-stage
Manufacturing, and quality assurance/quality control development.
 
 
7

--------------------------------------------------------------------------------

 
1.80 “Manufacturing Transition Plan” means the plan for the transfer of Licensed
Technology, Regulatory Approvals and responsibilities for the Manufacture of
Ridaforolimus from ARIAD to MERCK pursuant to the Manufacturing Transition Plan
set forth in Schedule 6 attached hereto.
 
1.81 “Marketed Product” shall have the meaning set forth in the Supply
Agreement.
 
1.82 "Materials" shall mean all raw materials, including without limitation,
API, excipients, components, containers, labels and packaging materials
necessary for the Manufacture of API, Clinical Product or Marketed Product.  For
the avoidance of doubt, Materials shall not include API with respect to the
Manufacture of API by ARIAD.  It is agreed that the Parties may agree to change
the definition of Materials in the Supply Agreement.
 
1.83 “Medical Device” means any device implanted permanently inside a blood
vessel of a patient to release any formulation of a drug to the local area of
treatment aimed at treatment of any structural abnormality or functional
impairment of blood vessels which results from a medical condition other than
cancer, excluding any device which (i) infuses or systemically delivers a drug
into the blood, (ii) delivers a separately packaged drug (e.g., in a bottle) to
the local area of treatment in the blood vessel, or (iii) delivers a drug from a
reservoir or chamber packaged with or incorporated in such device to the local
area of treatment in the blood vessel.  For clarity, any device for the
treatment, prevention or delay of cancer will not be a Medical Device.
 
1.84 “MERCK Background Technology” means any Technology that is used by MERCK,
or provided by MERCK for use, in the Development Program and that is (a)
Controlled by MERCK as of the Effective Date, or (b) conceived or first reduced
to practice by employees of, or consultants to, MERCK after the Effective Date
other than in the conduct of MERCK Development Activities and without the use in
any material respect of any ARIAD Technology, ARIAD Patent Rights or ARIAD
Materials.  For purposes of clarity, MERCK Background Technology shall not
include MERCK Program Technology, Program Biomarker Technology or MERCK’s
interest in Joint Technology.
 
1.85 “MERCK Development Activities” means the Development activities specified
to be conducted by MERCK in any Global Development Plan (or amendment thereto).
 
1.86 “MERCK’s Global Health Guidance Documents” means the MERCK documents listed
on Schedule 8, as in effect from time-to-time.
 
1.87 “MERCK Materials” means any Proprietary Materials that are Controlled by
MERCK and used by MERCK, or provided by MERCK for use, in the Development
Program.
 
1.88 “MERCK Patent Rights” means any Patent Rights Controlled by MERCK that
contain one or more claims that cover MERCK Technology.
 
1.89 “MERCK ROW Product Commercialization Plan” means, with respect to each
Product, the written product commercialization plan for the Commercialization of
such Product in the ROW Territory.
 
1.90 “MERCK Program Patent Rights” means any Patent Rights that contain one or
more claims that cover MERCK Program Technology.
 
1.91 “MERCK Program Technology” means any Program Technology, other than Product
Technology and Product Use Technology that is conceived or first reduced to
practice by employees of, or consultants to, MERCK, alone or jointly with any
Third Party, without the use in any material respect of any ARIAD Technology,
ARIAD Patent Rights, ARIAD Materials or Joint Technology.
 
1.92 “MERCK Technology” means, collectively, MERCK Background Technology and
MERCK Program Technology.
 
1.93 “mTOR Inhibitor” means any compound that directly inhibits the activity or
expression of the human protein known as mammalian target of rapamycin or “mTOR”
(UniProtKB/SwissProt database entry P42345).
 
1.94 “NDA” means a New Drug Application, as defined in the FDCA and regulations
promulgated thereunder or any successor application or procedure required to
sell a Product in the United States.
 
 
8

--------------------------------------------------------------------------------

 
1.95 “Net Sales” means [***] or any of its Affiliates or Sublicensees, as the
case may be, [***]for sales or other dispositions or transfers for value of
[***] actually allowed and taken, [***], if prepaid by the Seller and included
on Seller’s bill or invoice  or as a separate item, (c) [***] pursuant to
agreements (including, without limitation, managed care agreements) or
government regulations, to the extent actually allowed, [***] similarly
incurred  to the extent included on the bill or invoice  or as a separate
item.  In addition, Net Sales are subject to the following:
 
(a)           If the Seller or any of its Affiliates effects a sale, disposition
or transfer of [***], the Net Sales of such Product to such customer shall be
[***] of such Product.  For purposes of this subsection (a), [***] shall mean
the value that would have been derived had [***].
 
(b)           In the case of [***], all discounts and the like shall be
allocated among products on the basis on which such discounts and the like were
actually granted or, if such basis cannot be determined, [***].
 
(c)           For purposes of clarity, (i) use of any [***] or other research or
development activities, or disposal or transfer [***] give rise to any Net Sales
and (ii) use of any Product in an [***] deemed sale for purposes of this
definition unless the Seller or its Affiliates or sublicensees [***] of the
Seller’s Manufacturing Cost to supply such Product.
 
1.96 “Non-Cancer Indications” means any Indication that is not a Cancer
Indication.
 
1.97 “Other Cancer Indications” means any type or class of cancer that is not a
Major Cancer Indication or a [***], including without limitation, [***].
 
1.98 “Patent Rights” means the rights and interests in and to issued patents and
pending patent applications (which, for purposes of this Agreement, include
certificates of invention, applications for certificates of invention and
priority rights) in any country or region, including all provisional
applications, substitutions, continuations, continuations-in-part, divisions,
renewals, all letters patent granted thereon, and all reissues, re-examinations
and extensions thereof, and all foreign counterparts of any of the foregoing.
 
1.99 “Permitted Pre-Clinical Research” means pre-clinical research conducted by
(a) ARIAD (or by an Affiliate of ARIAD or by a Third Party under an agreement
with ARIAD) for any Non-Cancer Indication for any Collaboration Compound, and
(ii) MERCK (or by an Affiliate of MERCK or by a Third Party under an agreement
with MERCK) for any Non-Cancer Indication other than Excluded Uses for any
Collaboration Compound.
 
1.100 “Permitted Transactions” means any agreement by and between a Party and
(a) any Third Party pursuant to which such Third Party conducts contract
services permitted pursuant to Section 6.2.1 of this Agreement or (b) any Third
Party non-profit or academic institution, which agreement provides for the grant
to  the Party entering into the agreement of all rights to Technology and Patent
Rights relating to the use of mTOR Inhibitors in the Field that are conceived or
reduced to practice by any party under such agreement, with the right to
sublicense to the other Party.
 
1.101 “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.
 
1.102 “Phase 1 Clinical Trial” means a Clinical Trial in any country that would
satisfy the requirements of 21 CFR 312.21(a).
 
1.103 “Phase 2 Clinical Trial” means, as to a particular Product for any
Indication, a Clinical Trial conducted in any country that would satisfy the
requirements of 21 CFR 312.21(b).
 
1.104 “Phase 3 Clinical Trial” means a Clinical Trial in any country that would
satisfy the requirements of 21 CFR 312.21(c).
 
1.105 “Phase 4 Clinical Trial” means a post-registrational Clinical Trial
conducted in any country or countries and required as a condition to, or for the
maintenance of, any Regulatory Approval for a Product in the Territory.
 
1.106 “Phase 5 Clinical Trial” means a post-registrational Clinical Trial
conducted in any country or countries and not required as a condition to, or for
the maintenance of, any Regulatory Approval for a Product in the Territory.  For
avoidance of doubt, such Phase 5 Clinical Trials are commonly referred to as
“marketing” Clinical Trials.
 
 
9

--------------------------------------------------------------------------------

 
1.107 “Pricing” means determining Product pricing at all levels, including
wholesale, retail, hospital, clinic, health care provider, HMO, non-profit
entity or government entities, including average sales price, average wholesale
price and best price.
 
1.108 “Product” means any pharmaceutical or medicinal item, substance or
formulation that is comprised of or contains a Collaboration Compound (whether
or not such Collaboration Compound is the sole active ingredient).  For purposes
of clarity, Product includes Co-Promoted Product.
 
1.109 “Product Commercialization Plan” means, with respect to each Product, the
written plan for the Commercialization of such Product in the Territory
(including, without limitation, a reasonably detailed summary of the strategy
and proposed timelines), as such plan may be amended or updated.  Each Product
Commercialization Plan shall include for each of the U.S. Territory and the ROW
Territory, (a) the Commercialization objectives, [***]; (b) a timeline for such
activities, including projected milestones and estimated launch date(s); and (c)
a sales forecast (including at least two (2) years of estimated sales).  Each
Product Commercialization Plan, and update to each Product Commercialization
Plan, shall be prepared by MERCK and provided to the JCC.
 
1.110 “Product Delivery Technology” means any Program Technology that covers the
formulation or delivery of any Collaboration Compound or any Product.
 
1.111 “Product Technology” means any Program Technology that covers the
composition of matter of any Collaboration Compound or the final chemical
synthesis step used to convert rapamycin to API of any Collaboration Compound.
 
1.112 “Product Trademark” means any trademark or trade name, whether or not
registered, or any trademark application or renewal, extension or modification
thereof, in the Territory, or any trade dress and packaging, in each case (a)
that are applied to or used with any Product by MERCK and (b) together with all
goodwill associated therewith and promotional materials relating thereto.
 
1.113 “Product Use Technology” means any Program Technology that covers (i) the
use of any mTOR Inhibitor, and/or (ii) the use of any Biomarker with any mTOR
Inhibitor.  Without limiting the generality of the foregoing, Product Use
Technology includes methods of treatment, combinations with other drugs, and the
use of Biomarkers in connection with the treatment of patients with an mTOR
Inhibitor.
 
1.114 “Program Biomarker Technology” means any Technology that constitutes a
Biomarker or covers any Biomarker that is both (a) Program Technology and (b)
conceived or first reduced to practice solely by one or more employees of, or
consultants to, a Party, or jointly by one or more employees of, or consultants
to, each Party, in either case resulting from use in any material respect of any
biological materials, data, or information developed in, resulting from, or
funded by the Parties in, the Collaboration.
 
1.115 “Program Technology” means any Technology (including, without limitation,
any new and useful process, method of manufacture or composition of matter) or
Proprietary Material that is conceived and first reduced to practice (actually
or constructively) by either Party or jointly by both Parties in the conduct of
the Development Program and/or in the Commercialization of Products; provided
however, that the use by a Party of fluid, tissue or tumor samples or data
collected by either Party in the Development Program in the discovery or
development of Biomarker Information or Biomarkers or otherwise other than used
in connection with Biomarkers for use with mTOR Inhibitors shall not cause
such  Biomarker Information or Biomarkers or other inventions to be Program
Technology.  For clarity, Biomarkers for use with mTOR Inhibitors discovered or
developed as a result of the use by a Party of fluid, tissue or tumor samples or
data collected by either Party in the Development Program shall be Program
Technology.
 
1.116 “Proprietary Materials” means tangible chemical, biological or physical
materials (a) that are furnished by or on behalf of one Party to the other Party
in connection with this Agreement, whether or not specifically designated as
proprietary by the transferring Party, or (b) that are otherwise conceived or
reduced to practice in the conduct of the Development Program and/or in
connection with the Commercialization of Products.
 
1.117 “Rapamycin Analog” means any chemical derivative of rapamycin or any
variant of rapamycin produced by fermentation.
 
1.118 “Rapamycin Derived mTOR Inhibitor” means an mTOR Inhibitor that is a
Rapamycin Analog.
 
1.119 “Regulatory Approval” means, with respect to any country or region in the
Territory, any approval, product and establishment license, registration or
authorization of any Regulatory Authority required for the Manufacture, use,
storage, importation, exportation, transport, distribution or sale of a Product
in such country or region. (including without limitation all applicable pricing
and governmental reimbursement approvals even if not legally required to sell
Product in a country).
 
 
10

--------------------------------------------------------------------------------

 
1.120 “Regulatory Authority” means the FDA, or any counterpart of the FDA
outside the United States, or any other national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity with authority over the distribution, importation,
exportation, Manufacture, production, use, storage, transport, clinical testing
or sale of a Product.
 
1.121 “Regulatory Filings” means, collectively: (a) all INDs, NDAs, BLAs,
establishment license applications, DMFs, applications for designation as an
“Orphan Product(s)” under the Orphan Drug Act, for “Fast Track” status under
Section 506 of the FDCA (21 U.S.C. § 356) or for a Special Protocol Assessment
under Section 505(b)(4)(B) and (C) of the FDCA (21 U.S.C. § 355(b)(4)(B)) and
all other similar filings (including, without limitation, counterparts of any of
the foregoing in any country or region in the Territory); (b) all supplements
and amendments to any of the foregoing; and (c) all data and other information
contained in, and correspondence relating to, any of the foregoing.
 
1.122 “Responsible Party” means the Party that is primarily responsible for the
Development of a Product under a Development Program or the Commercialization of
a Product.  For purposes of clarity, (a) subject to the terms of the Supply
Agreement and at MERCK’s sole discretion, [***] the Manufacture and supply of
API until the termination of the Supply Agreement in accordance with Section
3.5.1 hereof; (b) MERCK shall be the Responsible Party for (i) Development and
Commercialization of Products for all Cancer Indications in the Territory and
(ii) subject to the terms of the Supply Agreement (until the termination of the
Supply Agreement in accordance with Section 3.5.1 hereof), the Manufacture and
supply of Product for all Indications in the Territory.
 
1.123 “Ridaforolimus” means the compound Controlled by ARIAD and described more
fully on Schedule 1 attached hereto.
 
1.124 “ROW Territory” means all of the countries and territories of the world
other than the U.S. Territory.
 
1.125 “Royalty Term” means, (i) with respect to each Product in each country in
the Territory, the period beginning on the date of First Commercial Sale of such
Product in such country and ending on the later to occur of (a) expiration of
the last to expire Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights
or Joint Patent Rights in such country that covers the composition of matter or
sale or import of the Collaboration Compound contained in such Product or its
use for any indication for which Commercialization Regulatory Approval has been
obtained in such country, or (b) [***] ([***]) [***] from the date of the First
Commercial Sale of such Product in such country.
 
1.126 “Sarcoma Indication” means any cancer of the connective or supportive
tissue that is generally known in medical practice as a sarcoma.
 
1.127 “Serious Adverse Event” means any untoward medical occurrences that at any
dose results in any of the following: death, is life-threatening, requires
inpatient hospitalization or prolongation of existing hospitalization, results
in persistent or significant disability/incapacity, or, is a congenital
anomaly/birth defect
 
1.128 “sNDA” means a Supplemental New Drug Application, as defined in the FDCA
and applicable regulations promulgated thereunder.
 
1.129 “Sublicensee” means any Affiliate or Third Party to which a Party grants a
sublicense in accordance with Section 6.2.
 
1.130 “Sublicense Agreement” means any agreement by and between a Party and a
Sublicensee which is entered into in accordance with Section 6.2.
 
1.131 “SUCCEED Trial” means the Phase 3 Clinical Trial of oral Ridaforolimus in
metastatic sarcomas currently being sponsored by ARIAD.
 
1.132 “Targeted Indications” means, collectively, the following Indications: (a)
[***] Indications; (b) [***] Indications; (c) [***] Indications; and (d)
Non-Cancer Indications.
 
1.133 “Technology” means, collectively, inventions, discoveries, improvements,
trade secrets and proprietary methods, whether or not patentable, including
without limitation: (a) methods of Manufacture or use of, and structural and
functional information pertaining to, chemical compounds and (b) compositions of
matter, data, formulations, processes, techniques, know-how and results
(including any negative results).
 
1.134 “Territory” means all countries and territories of the world, consisting
of the U.S. Territory and the ROW Territory.
 
1.135 “Third Party” means a Person other than MERCK and ARIAD and their
respective Affiliates.
 
 
11

--------------------------------------------------------------------------------

 
1.136 “Third Party Data Provider” means IMS Health and/or any other Third Party
reasonably acceptable to the Parties that performs market analyses and provides
sales data for the biotechnology or pharmaceutical industry.
 
1.137 “U.S. Territory” means the United States of America and its territories,
including, without limitation, Puerto Rico and the U.S. Virgin Islands.
 
1.138 “Valid Claim” means any claim of a pending patent application or an issued
unexpired patent that (a) has not been finally cancelled, withdrawn, abandoned
or rejected by any administrative agency or other body of competent
jurisdiction, (b) has not been permanently revoked, held invalid, or declared
unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, and (d) is not lost through an interference proceeding.
 
Additional Definitions.  In addition, each of the following definitions shall
have the respective meanings set forth in the section of this Agreement
indicated below:
 
Definition
Section
 
Abandonment Party
8.1.5
Alliance Manager
2.4.1
Anticipated Launch Date
3.12.2
Appointing Party
2.5.2
Arbitration Matter
12.1
ARIAD API Manufacturing Know-How
3.5.1(B)
ARIAD Indemnitees
11.2
Assuming Party
8.1.5
Back-Up Compound
3.1.5
Basic Detail Percentage
3.12.2
Claims
11.1
Collaborator IP Rights
6.4.3
Combination Product
4.4.1(b)
Competing Drug
4.4.1(a)(ii)
Competitive mTOR Inhibitor Activity
3.6.2(b)
Co-Promoted Product
3.12.2
Co-Promotion Agreement
3.12.3(a)
Co-Promotion Option
3.12.2
Co-Promotion Territory
3.12.2
Diagnostic Product Agreement
3.1.2(c)
Indemnified Party
11.3
Indemnifying Party
11.3
Infringement
8.2.1(a)(i)
Infringement Notice
8.2.1(a)(i)
Losses
11.1
Medical Device Collaborators
3.5.4(a)
MERCK Indemnitees
11.1
MERCK Manufacturing Technology and Patent Rights
6.1.2(c)
New Supply Agreement
3.5.4(b)
Non-Agreement mTOR
3.6.2(b)
Original Agreement
Preamble
Other Permitted Licensees
3.5.4(a)
Other Products
4.4.1(b)
Patent Coordinator
7.5
Program Confidential Information
6.4.4(c)
reasonably estimated commercial value
4.4.1(b)
Recipient Party
3.2
Restated Effective Date
Preamble
SDEP
3.9.4(a)
Supplemental Details
Terminated Indication
3.12.3(a)
9.4
Transferring Party
3.2
weighted average sales price
4.4.1(b)
   

 
 
12

--------------------------------------------------------------------------------

 
2.           ADMINISTRATION OF THE COLLABORATION
 
2.1 Joint Development Committee.
 
2.1.1 Establishment.  ARIAD and MERCK shall continue the Joint Development
Committee.  The JDC shall have and perform the responsibilities set forth in
Section 2.1.4.  Unless otherwise agreed by the Parties, the term for the JDC
shall continue until the completion of all Development activities for Products.
 
2.1.2 Membership.  Each of ARIAD and MERCK shall designate in writing an equal
(not less than two (2)) number of representatives to the JDC. One representative
of MERCK shall be designated as Chair of the JDC.  Each Party shall have the
right at any time to substitute individuals, on a permanent or temporary basis,
for any of its previously designated representatives to the JDC by giving
written notice to the other Party.
 
2.1.3 Meetings.
 
(a) Schedule of Meetings; Agenda.  The JDC shall establish a schedule of times
for regular meetings.  Special meetings of the JDC may be convened by the Chair
upon not less than thirty (30) days (or, if such meeting is proposed to be
conducted by teleconference, upon not less than ten (10) days) written notice to
the other members; provided that (i) notice of any such special meeting may be
waived at any time, either before or after such meeting and (ii) attendance of
any member at a special meeting shall constitute a valid waiver of notice from
such member.  In no event shall the JDC meet less frequently than once each
Calendar Quarter.  Regular and special meetings of the JDC may be held in person
or by teleconference or videoconference; provided that meetings held in person
shall be held at the offices of MERCK in New Jersey or Pennsylvania or at other
locations mutually agreeable to the JDC members; provided that ARIAD members may
choose to attend by teleconference or videoconference, notwithstanding that the
meeting is being held in person by the MERCK members.  The Chair shall have the
responsibility for preparing and circulating to each JDC member an agenda for
each JDC meeting not later than one (1) week prior to such meeting.
 
(b) Minutes.  The JDC shall keep minutes of its meetings that record all topics
discussed, decisions made by the JDC Chair, actions recommended and Excepted
Decisions made, in reasonable detail.  Drafts of the minutes shall be prepared
and circulated to the members of the JDC within a reasonable time after the
meeting, not to exceed thirty (30) business days, and MERCK shall have
responsibility for the preparation and circulation of draft minutes.  The ARIAD
members of the JDC shall have a period of [***] ([***]) business days to provide
comments on such draft minutes [***].  Draft minutes with regard to Excepted
Decisions shall be approved, disapproved and revised as necessary at the next
JDC meeting.   Except with regard to minutes describing Excepted Decisions, the
JDC Chair shall have the final authority to approve minutes with respect to JDC
meetings, and shall circulate such final minutes after receiving ARIAD’s
comments thereon.  [***].  For clarity, the provisions of this Section 2.1.3(b)
regarding preparation and review of minutes shall not affect decision making as
set forth in Section 2.1.5.
 
(c) Expenses.  ARIAD and MERCK shall each bear all expenses of their respective
JDC representatives related to their participation on the JDC and attendance at
JDC meetings.
 
2.1.4 Responsibilities.  The JDC shall review MERCK’s conduct and progress of
the Development Program and the global Development of Products.  Without
limiting the generality of the foregoing, the JDC shall have the following
responsibilities:
 
(a) reviewing each Global Development Plan and any updates thereto, and the
Development Transition Plan;
 
(b) monitoring the progress of the Development Program under each Global
Development Plan and of each Party’s activities thereunder, including ARIAD’s
and MERCK’s progress in transitioning Development activities to MERCK pursuant
to the Development Transition Plan, and consulting regarding technical issues
that arise in the Development Program and Development Transition Plan;
 
(c) providing a forum for discussion with respect to the Development Program;
 
(d) reviewing the overall strategy for publications and presentations in support
of Product in the Territory and supervising the Publication Committee;
 
(e) reviewing and circulating to the Parties data, reports or other information
submitted by either Party with respect to work conducted under the Development
Program, including documents generated by ARIAD in the transition of Development
activities to MERCK pursuant to the Development Transition Plan.
 
 
13

--------------------------------------------------------------------------------

 
2.1.5 Decision Making.  The Chair shall have authority to decide any matter
related to the Development Program, but shall consider in good faith any
suggestions or information provided by ARIAD at or in advance of the JDC
meeting; provided that no decision by the Chair may (i) amend this Agreement,
(ii) require ARIAD to undertake any activity (including, without limitation, as
part of a Global Development Plan or Product Commercialization Plan), unless
ARIAD agrees, in its sole discretion, to undertake such activity, it being
understood that activities set forth in the Development Transition Plan have
been agreed to by ARIAD and MERCK, or (iii) result in an Excepted Decision
except with the agreement of ARIAD’s representatives on the JDC.  In the event
ARIAD’s representatives on the JDC do not agree with the Chair’s proposed
decision with respect to an Excepted Decision, [***] for the SUCCEED Trial that
was the subject of the proposed Excepted Decision shall remain in effect without
amendment, modification or change.
 
2.2 Joint Commercialization Committee.
 
2.2.1 Establishment.  ARIAD and MERCK shall continue the Joint Commercialization
Committee.  The JCC shall serve as a forum to provide information to ARIAD to
permit ARIAD to monitor MERCK’s performance of its Commercialization of
Product(s), and shall have and perform the responsibilities set forth in Section
2.2.4.  Unless otherwise agreed by the Parties, the term for the JCC shall
continue for so long as a Product is being Commercialized.
 
2.2.2 Membership.  Each of ARIAD and MERCK shall designate in writing two (2)
representatives to the JCC.  One representative of MERCK shall be designated as
Chair of the JCC.  Each Party shall have the right at any time to substitute
individuals, on a permanent or temporary basis, for any of its previously
designated representatives to the JDC by giving written notice to the other
Party.
 
2.2.3 Meetings.
 
(a) Schedule of Meetings; Agenda.  The JCC shall establish a schedule of times
for regular meetings. Meetings of the JCC may be held in person or by
teleconference or videoconference; provided that meetings held in person shall
be held at the offices of MERCK at Whitehouse Station, New Jersey or at other
locations mutually agreeable to the JCC members; provided that ARIAD members may
choose to attend by teleconference or videoconference, notwithstanding that the
meeting is being held in person by the MERCK members.  The Chair shall be
responsible for preparing and circulating to each JCC member an agenda for each
JCC meeting not later than one (1) week prior to such meeting.
 
(b) Minutes.  The Chair shall appoint a member of the JCC to keep minutes of its
meetings.  The minutes shall record all topics discussed.  Minutes shall be
prepared and circulated to the members of the JCC within a reasonable time after
the meeting, not to exceed ten (10) business days
 
(c) Expenses.  ARIAD and MERCK shall each bear all expenses of their respective
JCC representatives related to their participation on the JCC and attendance at
JCC meetings.
 
2.2.4 Responsibilities.  The JCC shall be responsible for reviewing the conduct
and progress of the Commercialization of each Product in the Territory, and the
Co-Promotion of each Co-Promoted Product in the U.S. Territory for Indications
for which ARIAD has exercised its Co-Promotion Option.
 
2.2.5 Decision Making.  The Chair shall have authority to decide any matters
related to the Commercialization of Product, but shall consider in good faith
any suggestions or information provided by ARIAD at or in advance of the JCC
meeting  provided that no decision by the Chair may (i) amend this
Agreement,  (ii) require ARIAD to undertake any activity (including, without
limitation, as part of a Global Development Plan or Product Commercialization
Plan), unless ARIAD agrees, in its sole discretion,  to undertake such activity,
or (iii) result in an Excepted Decision, it being agreed that  Excepted
Decisions shall not be made except as set forth in Section 2.1.5.
 
2.3 Joint Manufacturing Committee.
 
2.3.1 Establishment.  ARIAD and MERCK shall continue the Joint Manufacturing
Committee. Unless otherwise agreed by the Parties, the term for the JMC shall
continue until the transfer of Licensed Technology and Regulatory Approvals for
the Manufacture of Ridaforolimus from ARIAD to MERCK pursuant to the
Manufacturing Transition Plan has been completed, and the Supply Agreement is
terminated.
 
2.3.2 Membership.  Each of ARIAD and MERCK shall designate in writing an equal
(not less than two (2)) number of representatives to the JMC. One representative
of MERCK shall be designated as Chair of the JMC.  Each Party shall have the
right at any time to substitute individuals, on a permanent or temporary basis,
for any of its previously designated representatives to the JMC by giving
written notice to the other Party.
 
 
14

--------------------------------------------------------------------------------

 
2.3.3 Meetings.
 
(a) Schedule of Meetings; Agenda.  The Chair shall establish a schedule of times
for regular meetings of the JMC, and shall determine the Manufacturing-related
responsibilities of the JMC.  The Chair shall be responsible for preparing and
circulating to each JMC member an agenda for each JMC meeting not later than one
(1) week prior to such meeting.
 
(b) Expenses.  ARIAD and MERCK shall each bear all expenses of their respective
JMC representatives related to their participation on the JMC and attendance at
JMC meetings.
 
2.3.4 Decision Making. The Chair shall have authority to decide any matter
relating to Manufacture of Product and API, but shall consider in good faith any
suggestions or information provided by ARIAD at or in advance of the JMC
meeting; provided that no decision by the Chair may (i) amend this Agreement, or
(ii) require ARIAD to undertake any activity (including, without limitation, as
part of a Global Development Plan or Product Commercialization Plan), unless
ARIAD agrees, in its sole discretion, to undertake such activity, or (iii)
result in any Excepted Decision, it being agreed that Excepted Decisions shall
not be made except as set forth in Section 2.1.5.
 
2.4 Alliance Managers.
 
2.4.1 Appointment.  Each Party shall have the right to appoint a person who
shall oversee interactions between the Parties for all matters related to the
Development and Commercialization of Products between meetings of the JDC, the
JMC and the JCC (each, an “Alliance Manager”).  The Alliance Managers shall have
the right to attend all meetings of the JDC, JMC and the JCC, as the case may
be, as non-voting participants and may bring to the attention of the JDC, JMC or
the JCC, as the case may be, any matters or issues either of them reasonably
believes should be discussed and shall have such other responsibilities as the
Parties may mutually agree in writing.  Each Party may replace its Alliance
Manager at any time or may designate different Alliance Managers with respect to
Development and Commercialization, respectively, by notice in writing to the
other Party.
 
2.4.2 Responsibilities.  The Alliance Managers, if appointed, shall have the
responsibility of creating and maintaining a constructive work environment
within the JDC, JMC and the JCC and between the Parties for all matters related
to the Collaboration.  Without limiting the generality of the foregoing, each
Alliance Managers shall:
 
(a) provide a single point of communication for seeking consensus within the
Parties’ respective organizations and between the Parties with respect to the
Collaboration;
 
(b) plan and coordinate cooperative efforts, internal communications and
external communications between the Parties with respect to the Collaboration;
and
 
(c) take such steps as may be required to ensure that meetings of the JDC, the
JMC and the JCC occur as set forth in this Agreement, that procedures are
followed with respect to such meetings (including, without limitation, the
giving or proper notice and the preparation and approval of minutes) and that
relevant action items resulting from such meetings are appropriately carried out
or otherwise addressed.
 
2.5 Appointment of JDC, JMC and JCC Members and Alliance Managers
 
2.5.1 Appointment is a Right.  The appointment of members of the JDC, JMC and
JCC and Alliance Managers is a right of each Party and not an obligation and
shall not be a “deliverable” as defined in EITF Issue No. 00-21.  Each Party
shall be free to determine not to appoint members to the JDC, JMC and JCC and
not to appoint an Alliance Manager.
 
2.5.2 Consequence of Non-Appointment.  If a Party (“Appointing Party”) does not
appoint members of the JDC, JMC or JCC or an Alliance Manager, it shall not be a
breach of this Agreement, nor shall any consideration be required to be
returned, and unless and until such persons are appointed, the other Party may
discharge the roles of the Committees for which members were not appointed by an
Appointing Party.
 
2.6 Interests of the Parties.  All decisions made and all actions taken by the
MERCK shall be made or taken with due consideration of the input provided by
ARIAD considered in good faith.  This provision shall not be subject to
arbitration or other dispute resolution under this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
3. DEVELOPMENT AND COMMERCIALIZATION OF PRODUCTS
 
3.1 Implementation of Development Program.
 
3.1.1 Objectives of the Development Program.  The objectives of the Development
Program shall be the Development of Products in order to obtain
Commercialization Regulatory Approval of Products in the Field in the Territory
pursuant to the Global Development Plans.
 
3.1.2 Global Development Plan.
 
(a)       Preparation of Global Development Plan. A Global Development Plan for
the period commencing with the Restated Effective Date for each Product and
Indication shall be prepared by MERCK, and provided to the JDC for review within
[***] ([***]) days after the Restated Effective Date.  Prior to the provision of
the Global Development Plan to the JDC, MERCK will exercise Commercially
Reasonable Efforts to give ARIAD at least [***] ([***]) days prior written
notice of the Initiation or termination of any Clinical Trial.  MERCK shall keep
ARIAD and the JDC apprised with updates to the Global Development Plan for each
Product and Indication, which shall be prepared by MERCK and submitted to the
JDC for review as provided in Section 2.1.4(a) at least [***] ([***]) business
days before the meeting at which it will be reviewed.  The Global Development
Plan, as initially prepared, and as amended from time-to-time, shall: (a) set
forth (i) the Development objectives, [***], (ii) which activities are proposed
by MERCK to be ARIAD Development Activities provided that the Global Development
Plan shall not require ARIAD to undertake any activity unless ARIAD agrees to
undertake such activity, (iii) with respect to any ARIAD Development Activities,
the approximate number of ARIAD FTEs to be allocated to perform such activities,
and (v) [***]; and (b) be consistent with the other terms of this
Agreement.  Any amendments to the Global Development Plan shall be provided by
MERCK to ARIAD and the JDC and shall be attached to the minutes of the meeting
of the JDC at which such amendment, modification or update was reviewed,
provided that no amendment shall result in an Excepted Decision without the
agreement of ARIAD’s representatives on the JDC pursuant to Section 2.1.5.


(b)       Non-Cancer Indications.  Notwithstanding anything to the contrary in
this Agreement, under no circumstances shall a Clinical Trial for a Non-Cancer
Indication be initiated by either Party for any Collaboration Compound unless
the Parties have agreed in writing to initiate such Clinical Trial and have
agreed upon, inter alia, the funding, milestones, commercialization
responsibility and revenue sharing applicable thereto, and the Party responsible
for overseeing the conduct of such Clinical Trial and its trial design.  Each
Party shall be free to conduct Permitted Pre-clinical Research, provided that it
gives reasonable detailed advance written notice of such Permitted Pre-clinical
Research in the Field to the other Party.  A Party conducting any Permitted
Pre-clinical Research in the Field shall promptly disclose the results thereof
to the other Party.  The cost of any Permitted Pre-clinical Research by either
Party shall not be a Development Cost.  If either Party conducts any such
Permitted Pre-clinical Research in the Field, any resulting Technology shall be
Joint Technology and any Patent Rights covering such Joint Technology shall be
Joint Patent Rights; provided however, that neither party may use outside the
Collaboration, or license or sublicense to Affiliates and Third Parties for use
outside the Collaboration, all or any portion of its interest in such Joint
Technology or Joint Patent Rights created pursuant to this Section 3.1.2(b)
without the prior written consent of the other Party.
 
(c)       Diagnostic Products and Biomarkers.  MERCK may conduct research to
develop Biomarker Information and Biomarkers under this Agreement as part of the
Development Program but shall not conduct research to develop Biomarker
Information and Biomarkers for use with Rapamycin Derived mTOR Inhibitors in
Cancer Indications except pursuant to the Global Development Plan.  ARIAD shall
not conduct activities to develop Biomarker Information or any Biomarker for use
in studying Rapamycin Derived mTOR Inhibitors in Cancer Indications except as
specifically authorized by MERCK in the Global Development Plan, which shall set
forth the experiments to be performed, the analyses to be conducted and the
number of FTEs to be utilized and the budget for such activities.  Neither Party
shall conduct activities to develop a Diagnostic Product or commercialize a
Diagnostic Product or Biomarker for use with Rapamycin Derived mTOR Inhibitors
unless the Parties have executed an agreement (a “Diagnostic Product Agreement”)
setting forth, inter alia, a global development plan, funding, milestones,
development and commercialization responsibility (including the use of Third
Parties to conduct activities in furtherance thereof) and revenue sharing
applicable thereto.  Each Diagnostic Product Agreement shall also include, inter
alia, provisions (i) for decision-making by ARIAD and MERCK with respect to the
development activities, funding, milestones and such other matters as the
Parties shall agree, (ii) for the grant by each Party of a license rights, as
applicable, under its interest in the Licensed Technology, Licensed Patent
Rights, MERCK Technology, MERCK Patent Rights Joint Technology, Joint Patent
Rights, Product Use Technology, Biomarker Information and Program Biomarker
Technology and Program Technology for the purpose of conducting activities to
Develop and Commercialize the Diagnostic Products and Biomarkers which are the
subject of such Diagnostic Product Agreement, (iii) that any Technology
resulting from the Development of Diagnostic Products and Biomarkers shall be
governed by the ownership rules set forth in Sections 7.1, 7.2, 7.3 and 7.6, and
(iv) specifically dealing with the treatment of revenues from the combination of
a Diagnostic Product sold with a Product for purposes of royalties and sharing
of Operating Income hereunder.  No costs of Development or Commercialization of
Biomarkers or Diagnostic Products shall be a Development Cost or
Commercialization Cost unless set forth in a Diagnostic Product Agreement or
incurred in activities specifically set forth in a Global Development Plan as
set forth above.
 
 
16

--------------------------------------------------------------------------------

 
3.1.3 Responsibility for Development of Products.  Until the termination of the
Supply Agreement as set forth in Section 3.5.3, ARIAD shall be the Responsible
Party for the supply of API.  After termination of the Supply Agreement as set
forth in Section 3.5.3, MERCK shall be the Responsible Party for the supply of
API.  Effective on the Restated Effective Date, MERCK shall be the Responsible
Party for Manufacturing Development of API, Clinical Product and Marketed
Product.  ARIAD may, at MERCK’s sole discretion and if agreed to by ARIAD,
participate and contribute to Manufacturing Development of API, Clinical Product
and Marketed Product.  Reference to “Development” below in this Section 3.1.3
shall not include Manufacturing Development.  MERCK shall be the Responsible
Party for the Development of Product for all Sarcoma Indications, Major Cancer
Indications and Other Cancer Indications in the Territory.  MERCK shall have the
right to engage Third Party contractors to perform functions in connection with
the Development or Commercialization of Products hereunder. MERCK shall have the
primary right and responsibility for the conduct of all non-clinical studies for
such Product for use in seeking Regulatory Approvals in the Territory, which
responsibilities may be delegated to ARIAD pursuant to the Global Development
Plan with ARIAD’s consent.  MERCK shall file all Regulatory Filings and Drug
Approval Applications in the both the U.S. Territory and the ROW Territory in
its own name; and all Regulatory Filings and Drug Approval Applications for
Products shall be owned by MERCK in both the U.S. Territory and the ROW
Territory.  MERCK shall be responsible in both the U.S. Territory and the ROW
Territory for reporting all Adverse Events related to any Product to Regulatory
Authorities if and to the extent required by Applicable Laws.
 
3.1.4 Product Development Team.  MERCK shall provide to the ARIAD Alliance
Manager minutes of meetings of the MERCK Product Development Team related to the
Product, together with all supporting documents referenced in such minutes, at
the time the minutes are distributed to the members of the MERCK Product
Development Team.  All information provided in materials distributed to members
of the MERCK Product Development Team shall be Confidential Information of
MERCK.
 
3.1.5 Identification of Back-up Compounds.  MERCK may conduct research, or may
request ARIAD to conduct research (subject to ARIAD’s consent as set forth
below), to deliver one (1) or more Rapamycin Derived mTOR Inhibitors in addition
to Ridaforolimus which may be Developed as a follow-up compound or
simultaneously with Ridaforolimus for Targeted Indications (each such compound,
a “Back-Up Compound”).  All activities conducted by the Parties to identify each
Back-Up Compound shall be performed and funded as Development activities and
shall be reflected in an update to the Global Development Plan. ARIAD shall not
be required to undertake any activity (including, without limitation, as part of
a Global Development Plan) with respect to the discovery or Development of a
Back-Up Compound, unless ARIAD agrees, in its sole discretion, to undertake such
activity.  The rights and obligations of the Parties relating to each Back-Up
Compound shall be identical to those applicable to Ridaforolimus, except as
otherwise expressly provided herein. MERCK shall notify the JDC in writing in
the event it determines to replace Ridaforolimus with a specified Rapamycin
Derived mTOR Inhibitor developed hereunder as a Back-Up Compound or to Develop
such Rapamycin Derived mTOR Inhibitor as a Back-Up Compound in addition to
Ridaforolimus. Any reference to the Product shall be deemed to include or to be
made to the Back-Up Compound for the purposes of this Agreement.
 
3.2 Supply of Proprietary Materials.  From time to time during the Term, either
Party (the “Transferring Party”) may supply the other Party (the “Recipient
Party”) with Proprietary Materials of the Transferring Party for use in the
Development Program.  In connection therewith, each Recipient Party hereby
agrees that (a) it shall not use such Proprietary Materials for any purpose
other than exercising its rights or performing its obligations hereunder; (b) it
shall use such Proprietary Materials only in compliance with all Applicable
Laws; (c) it shall not transfer any such Proprietary Materials to any Third
Party without the prior written consent of the Transferring Party, except for
(i) the transfer of Products for use in Clinical Trials or (ii) in a Permitted
Transaction or for Permitted Preclinical Research or as otherwise expressly
permitted hereby; (d) the Recipient Party shall not acquire any right, title or
interest in or to such Proprietary Materials as a result of such supply by the
Transferring Party; and (e) upon the expiration or termination of the
Development Program, the Recipient Party shall, if and as instructed by the
Transferring Party, either destroy or return any such Proprietary Materials that
are not the subject of the grant of a continuing license hereunder.
 
 
17

--------------------------------------------------------------------------------

 
3.3   Transfer of Clinical Trial and Regulatory Responsibility.
 
3.3.1           Development Transition Plan.  During the period from the
Restated Effective Date until the completion of the transfer of Development
activities from ARIAD to MERCK, ARIAD and MERCK shall each exercise Commercially
Reasonable Efforts to expeditiously perform all activities set forth in the
Development Transition Plan attached hereto as Schedule 4 within [***] ([***])
days after the Restated Effective Date.  The Development Transition Plan may not
be modified or amended without the written agreement of representatives of both
Parties with responsibility for implementation of the Development Transition
Plan, or the relevant portion thereof.  Without limitation of the foregoing,
ARIAD shall (A) as soon as reasonably practical following the Restated Effective
Date or as otherwise set forth in the Development Transition Plan, transfer
to MERCK all of its right, title and interest in all Regulatory Filings, Drug
Approval Applications, Regulatory Approvals and DMFs then in its name applicable
to Products in the Territory, if any; and all data bases and Confidential
Information Controlled by ARIAD relating to such Regulatory Filings, Drug
Approval Applications, Regulatory Approvals and DMFs; (B) as soon as reasonably
practical following the Restated Effective Date or as otherwise set forth in the
Development Transition Plan, notify the applicable Regulatory Authorities in the
Territory and take any other action reasonably necessary to effect such
transfer; (C) as soon as reasonably practical following the Restated Effective
Date or as otherwise set forth in the Development Transition Plan, provide MERCK
with copies of all correspondence between ARIAD and such Regulatory Authorities
relating to such Regulatory Filings, Drug Approval Applications, Regulatory
Approvals and DMFs; (D) unless expressly prohibited by any Regulatory Authority,
as soon as reasonably practical following the Restated Effective Date or as
otherwise set forth in the Development Transition Plan transfer control to
MERCK of all Clinical Trials of such Product being conducted by or on behalf of
ARIAD as of the Restated Effective Date and continue to conduct such trials, at
MERCK’s sole discretion and expense to enable such transfer to be completed
without interruption of any such trial; (E) as soon as reasonably practical
following the Restated Effective Date, or as otherwise set forth in the
Development Transition Plan, and subject to the remaining provisions of this
Section 3.3.1, assign (or cause its Affiliates to assign) to MERCK all
agreements with any Third Party with respect to the conduct of Clinical Trials
for Products including, without limitation, agreements with contract research
organizations, clinical sites and investigators, unless expressly prohibited by
any such agreement (in which case ARIAD shall cooperate with MERCK in all
reasonable respects to secure the consent of such Third Party to such
assignment); and (F) as soon as reasonably practical following the Restated
Effective Date or as otherwise set forth in the Development Transition Plan,
provide MERCK with copies of all reports and data generated or obtained by ARIAD
or its Affiliates pursuant to this Agreement that relate to any Product that
have not previously been provided to MERCK.  With respect to all agreements with
any Third Party with respect to the conduct of any Clinical Trials (including
the SUCCEED Trial) for which ARIAD was the Responsible Party prior to the
execution hereof, including, without limitation, agreements with contract
research organizations, clinical sites, consultants and investigators, MERCK and
ARIAD agree that it may not be practicable to assign all such agreements to
MERCK, but that after the Restated Effective Date, at MERCK’s sole discretion,
but subject to Section 2.1.5, ARIAD shall be the agent of MERCK for purposes of
any such agreements that are not assigned to MERCK, and shall act thereunder in
accordance with the terms thereof at MERCK’s direction; provided, that ARIAD
shall not be obligated to take any action that would cause ARIAD to breach any
such agreement or would violate any law, regulation or guideline, or which would
be prohibited by the provisions of any protocol, statistical analysis plan, data
monitoring committee charter or Regulatory Filing.  For clarity, while Merck
retains full discretion on the matter of assignment of the below-referenced
agreements and appointment of ARIAD as MERCK’s agent with regard to such
agreements, Merck’s current intention is that clinical site and clinical
investigator agreements for the SUCCEED Trial will not be assigned to MERCK
during the next sixty days after the Restated Effective Date and that ARIAD will
be the agent of MERCK under such agreements as set forth in the preceding
sentence.
 
3.3.2           Monitoring the Development Transition Plan.  The MERCK Alliance
Manager and the ARIAD Alliance Manager shall meet periodically, and in any event
no less frequently than every [***] ([***]) days, to monitor progress under the
Development Transition Plan and to identify actions to be taken to facilitate
completion of all activities under the Development Transition Plan within [***]
([***]) days after the Restated Effective Date.  Upon completion of the
activities under the Development Transition Plan, the Alliance Managers shall
certify in writing to the JDC that the Development Transition Plan has been
completed.  If the Alliance Managers do not agree as to whether the activities
under the Development Transition Plan have been completed, the matter shall be
resolved in accordance with Section 12.1.
 
3.4   Product Commercialization.
 
3.4.1 Product Commercialization Plans.  MERCK shall prepare a Product
Commercialization Plan for each Product.  MERCK shall provide updates to each
such Product Commercialization Plan to the JCC not less than annually.
 
3.4.2 Responsibility for Commercialization of Products.    MERCK shall be the
Responsible Party and have the sole right and responsibility for all aspects of
the Commercialization of Products for all Cancer Indications in both the U.S.
Territory and the ROW Territory in accordance with the Product Commercialization
Plans, shall book all sales in both the U.S. Territory and the ROW Territory,
and shall have responsibility for Manufacturing all Product, including Clinical
Product, and API (after transfer of such responsibility pursuant to the
Manufacturing Transition Plan as set forth in Section 3.5.1).  Without limiting
the foregoing, MERCK shall have the right and responsibility for the conduct of
all pre-marketing, marketing, medical affairs, promotion, sales, distribution,
import and export activities (including securing reimbursement, sales and
marketing and conducting any post-marketing trials or post-marketing safety
surveillance or maintaining databases). MERCK will provide ARIAD with a draft or
update of the MERCK ROW Product Commercialization Plan annually, in line with
MERCK’s global planning calendar timelines at a meeting of the JCC and will give
good faith consideration to ARIAD’s comments on such draft.
 
 
18

--------------------------------------------------------------------------------

 
3.4.3 Commercialization Transition Plan.  During the period from the Restated
Effective Date until the completion of the transfer of Commercialization
activities from ARIAD to MERCK, ARIAD and MERCK shall each exercise Commercially
Reasonable Efforts to expeditiously perform all activities set forth in the
Commercialization Transition Plan attached hereto as Schedule 3 in accordance to
the dates referenced in Schedule 3.  The Commercialization Transition Plan may
not be modified or amended without the written agreement of representatives of
both Parties with responsibility for implementation of the Commercialization
Transition Plan.
 
3.4.4 Monitoring the Commercialization Transition Plan.  The MERCK Alliance
Manager and the ARIAD Alliance Manager shall meet periodically, and in any event
no less frequently than every [***] ([***]) days, to monitor progress under the
Commercialization Transition Plan and to identify actions to be taken to
facilitate completion of all activities under the Commercialization Transition
Plan within [***] ([***]) days after the Restated Effective Date.  Upon
completion of the activities under the Commercialization Transition Plan, the
Alliance Managers shall certify in writing to the JDC that the Commercialization
Transition Plan has been completed.  If the Alliance Managers do not agree as to
whether the activities under the Commercialization Transition Plan have been
completed, the matter shall be resolved in accordance with Section 12.1.
 


3.5 Transition of Supply of API and Products; Transfer of Manufacturing
Responsibility.
 
3.5.1 Manufacturing Transition Plan.  During the period from the Restated
Effective Date until the completion of the transfer of Manufacturing activities
from ARIAD to MERCK in accordance with the Manufacturing Transition Plan
attached hereto as Schedule 6, ARIAD and MERCK shall each exercise Commercially
Reasonable Efforts to expeditiously perform all activities set forth in the
Manufacturing Transition Plan within [***] ([***]) days after the Restated
Effective Date.  The Manufacturing Transition Plan may not be modified or
amended without the written agreement of the representatives of both Parties
responsible for implementation of the Manufacturing Transition Plan.  Without
limiting the generality of the foregoing, ARIAD shall:
 
(A) as soon as reasonably practical following the Restated Effective Date or as
otherwise set forth in the Manufacturing Transition Plan, assign to MERCK all
agreements with any third party relating to the Manufacture of API or rapamycin
or, if such agreements are not automatically assignable, exercise Commercially
Reasonable Efforts to cause such third parties to assign such agreements to
MERCK or to otherwise transition such agreements to MERCK.
 
(B) Grant to MERCK a non-exclusive, non-transferable, non-sublicensable (except
to Affiliates or Approved Manufacturers) license under “ARIAD API Manufacturing
Know-How” (as such term is defined in the Supply Agreement) solely to
Manufacture or have Manufactured by MERCK, its Affiliates or their Approved
Manufacturer(s), API for use in the Manufacture of Product or as otherwise
permitted under this Agreement.  All information and materials provided pursuant
to this Section 3.5.1 and all ARIAD API Manufacturing Know-How in the possession
of MERCK, its Affiliates or their Approved Manufacturer(s) shall be subject to
the provisions of Article 5 below, and shall be used only by MERCK, its
Affiliates or its Approved Manufacturers for the sole purpose of Manufacturing
API and Product for use and/or sale by MERCK, its Affiliates and Approved
Manufacturers as permitted hereunder or under the New Supply Agreement strictly
in accordance with the terms and conditions of the New Supply Agreement and this
Agreement.
 
(C) At MERCK’s reasonable request, use Commercially Reasonable Efforts to make
available personnel to provide technical assistance in the transfer of ARIAD API
Manufacturing Know-How to MERCK.
 
(D) Use Commercially Reasonable Efforts to promptly assist MERCK in obtaining
all necessary Regulatory Approvals and/or modifying existing Regulatory
Approvals for the Manufacture of Product and API by MERCK, its Affiliates or
such Approved Manufacturer(s).
 
(E) Cooperate with MERCK, cause its Affiliates to cooperate with MERCK and use
Commercially Reasonable Efforts to cause its Approved Manufacturers to cooperate
with MERCK in order to accomplish the transfer to MERCK of similar rights as
held by ARIAD or its Affiliates under its Approved Manufacturer agreements.
 
(F) To the extent permitted by applicable law and regulations, allow MERCK, its
Affiliates or such Approved Manufacturer(s) to cross reference ARIAD’s or its
suppliers’ DMFs or such other regulatory submissions controlled by ARIAD
applicable to the applicable Materials, API, and Product, if any; provide MERCK
with the information with respect to such API, Product, and Materials, and to
otherwise reasonably enable MERCK to exercise, as expeditiously as possible, its
Manufacturing rights under this Section 3.5.1; and, at the request of MERCK, use
Commercially Reasonable Efforts to cause its suppliers to supply to MERCK any
applicable Materials required by MERCK to Manufacture API on substantially the
same terms and conditions as are applicable to the supply of such Materials to
ARIAD.
 
 
19

--------------------------------------------------------------------------------

 
3.5.2 Monitoring the Manufacturing Transition Plan.  Upon completion of the
activities under the Manufacturing Transition Plan, a person designated by MERCK
shall certify in writing to the JMC that the Manufacturing Transition Plan has
been completed.  If ARIAD does not agree with the decision regarding completion
of the activities under the Manufacturing Transition Plan, the matter shall be
resolved in accordance with Section 12.1.
 
3.5.3 The Supply Agreement shall terminate upon the certification by the JMC
Chair that completion of the transfer of Licensed Technology, Regulatory
Approvals and responsibilities for the Manufacture of Ridaforolimus from ARIAD
to MERCK pursuant to the Manufacturing Transition Plan have been completed.
 
3.5.4 Supply to ARIAD by MERCK Suppliers; Negotiation and Execution of Supply
Agreement to ARIAD.
 
(a)       MERCK will use commercially reasonable efforts to (i) [***] and
(ii)  [***], in each case ((i) and (ii)) [***].  Without limiting the foregoing,
in any commercial supply agreement between MERCK and its Approved Manufacturer
for API or rapamycin, MERCK shall require such Approved Manufacture for API or
rapamycin (i) to make API or  rapamycin available to ARIAD [***], with the
remaining terms and conditions of such supply to ARIAD to  be negotiated
reasonably and in good faith between such Approved Manufacturer and ARIAD.  Such
price and volume terms in any agreement with such Approved Manufacturer may
require ARIAD to coordinate its ordering of API and rapamycin with MERCK's
ordering of API and rapamycin from such Approved Manufacturer, and MERCK shall
notify ARIAD when it submits its forecasts and purchase orders to such Approved
Manufacturer in order to allow ARIAD to coordinate its orders for API and
rapamycin.  In addition to the foregoing, such commercial supply agreements
between MERCK and its Approved Manufacturer for API and rapamycin shall provide
that such Approved Manufacturer shall be permitted to provide to ARIAD such
technical data regarding API or rapamycin that is provided to MERCK by such
Approved Manufacturer.  MERCK shall notify ARIAD when MERCK enters into an
agreement with any Approved Manufacturer for API or rapamycin.
 
(b)       In the event that (i) MERCK fails to comply with the provisions of
Section 3.5.4(a), or (ii) MERCK or its Affiliates determine to manufacture 100%
of the Commercial API, then MERCK shall notify ARIAD in writing of such failure
or determination, and MERCK shall supply API and/or rapamycin to ARIAD [***] (as
defined in the Supply Agreement) pursuant to the New Supply Agreement (as
defined below). The Parties shall negotiate reasonably and in good faith
relating to supply by MERCK to ARIAD of API and rapamycin, on terms
substantially equivalent to Sections 2.7, 2.8, 6.2, 10.5, 10.6, 12.2 and 12.3 of
the Supply Agreement, and  relating to manufacturing quality with respect to API
substantially equivalent to Section 8.1 of the Supply Agreement.  The Parties
shall use reasonable efforts to complete negotiations and to execute and deliver
a New Supply Agreement within [***] ([***]) days after the Restated Effective
Date.
 
3.5.5 Dispute Resolution.  In the event that (i) MERCK fails to comply with the
provisions of Section 3.5.4(a), or (ii) MERCK or its Affiliates determine to
manufacture 100% of the Commercial API, and the Parties, after negotiating
reasonably and in good faith, fail to execute and deliver a New Supply Agreement
within [***] ([***])  days after the Restated Effective Date, without limiting
the generality of the foregoing, after the expiration of such [***] ([***]) day
period, either Party may refer the matter to the Senior Vice President of Supply
Chain for MERCK and the Chief Executive Officer of ARIAD for resolution.  If,
twenty (20) days after such referral the Parties have not resolved the matter,
either Party may by written notice to the other Party require that each Party
produce a list of issues on which they have failed to reach agreement and submit
its list to be resolved in accordance with Section 12.1.
 
3.6 Development and Commercialization Diligence.
 
3.6.1   General.     MERCK shall use Commercially Reasonable Efforts to complete
the SUCCEED Trial and the ongoing Phase 2 trial in endometrial cancer. In
addition, during the Term, (a) each Party shall use Commercially Reasonable
Efforts to conduct those activities required by this Agreement and use
Commercially Reasonable Efforts to conduct the Development Activities assigned
to it as set forth in the Global Development Plan, as amended; (b) MERCK will
use Commercially Reasonable Efforts to seek Commercialization Regulatory
Approval of Ridaforolimus in the Sarcoma Indication [***], and shall use
Commercially Reasonable Efforts to Commercialize, throughout the Territory,
Products for Indications that have received Commercialization Regulatory
Approval; and (c) each Party shall commit such resources (including employees,
consultants, contractors, facilities, equipment and materials) as each deems
necessary to conduct such Development activities and Commercialize Products.
 
 
20

--------------------------------------------------------------------------------

 
3.6.2 Clinical Trials.
 
(a)           At all times during the term until MERCK shall have satisfied one
of the conditions in the last sentence of this Section 3.6.2(a):  (i) MERCK’s
Development Plan for a Product, as a single agent or in combination with another
agent, shall include specific plans for Initiating or continuing either (a)
[***] MERCK-sponsored [***] Clinical Trials of a Product in a [***] Indication,
or (b) [***] MERCK-sponsored, [***] Clinical Trial of a Product in a [***]
Indication, and (ii) MERCK shall use Commercially Reasonable Efforts to
diligently conduct and complete (a) [***] MERCK-sponsored [***] Clinical Trials
of a Product in a [***] Indication, or (b) [***] MERCK-sponsored, [***] Clinical
Trial of a Product in a [***] Indication.  [***]  In the event that MERCK does
not fulfill its obligations set forth in this Section 3.6.2(a), ARIAD shall have
the right to terminate this Agreement pursuant to Section 9.2.2.
 
Notwithstanding the foregoing, MERCK’s obligations pursuant to this Section
3.6.2(a) shall cease upon MERCK meeting either of the following conditions:  (A)
obtaining Commercialization Regulatory Approval in the U.S. Territory for a
Product for [***] ([***]) [***] Indication, or (B) (i) obtaining
Commercialization Regulatory Approval in the U.S. Territory for a Product for a
[***] Indication or [***] Indication and (ii) having exercised Commercially
Reasonable Efforts to diligently conduct [***] MERCK sponsored [***] Clinical
Trials of a Product, [***] of which shall be in a [***] Indication, or [***]
MERCK-sponsored, [***] Clinical Trials of a Product in a [***] Indication.
 
(b)           If MERCK or its Affiliates have not obtained Commercialization
Regulatory Approval in the U.S. Territory for a Product for [***] Indication,
and MERCK (i) Initiates a [***] Clinical Trial or (ii) engages in
Commercialization, in either case ((i) or (ii)) of an mTOR Inhibitor other than
a Product (“Non-Agreement mTOR”) for (A) a [***] Indication or (B) the [***]
Indication in circumstances where MERCK has not obtained Commercialization
Regulatory Approval in the U.S. Territory for a Product for the [***] Indication
(each of (i) and (ii), (A) and (B), a “Competitive mTOR Inhibitor Activity”),
ARIAD shall have the right to terminate this Agreement with respect to the
specific [***] Indication or the [***] Indication for which MERCK is engaged in
such Competitive mTOR Inhibitor Activity pursuant to Section 9.2.4.
 
(c)           In the event ARIAD terminates this Agreement pursuant to Section
9.2.2 as set forth in Section 3.6.2(a), (but for clarity not in the event ARIAD
terminates this Agreement pursuant to Section 9.2.2 for any other reason
pursuant to Section 9.2.4 or terminates this Agreement in part as set forth in
Section 3.6.2(b)),  ARIAD shall pay a royalty to MERCK based on Annual Net Sales
(as defined in Section 1.95 with “ARIAD” substituted for “MERCK”) of Product for
any Indication that has received Commercialization Regulatory Approval at the
time of termination that is sold in the jurisdictions in which such
Commercialization Regulatory Approval has been received, at [***] ([***]) of the
royalty rates set forth in Section 4.4.1(a)(i) and otherwise on the terms set
forth in Section 4.4, with “ARIAD” substituted for “MERCK” and “MERCK”
substituted for “ARIAD.”
 


3.7 Compliance.  Each Party shall perform its obligations hereunder and under
each Global Development Plan and Product Commercialization Plan in good
scientific manner and in compliance in all material respects with all Applicable
Laws.  For purposes of clarity, with respect to each activity performed under a
Global Development Plan and Product Commercialization Plan that will or would
reasonably be expected to be submitted to a Regulatory Authority in support of a
Regulatory Filing or Drug Approval Application, the Party performing such
activity shall comply in all material respects with GLPs, GMPs or Good Clinical
Practices (or, if and as appropriate under the circumstances, International
Conference on Harmonization (ICH) guidance or other comparable regulation and
guidance of any Regulatory Authority in any country or region in the Territory).
 
3.8 Cooperation.  Scientists at ARIAD and MERCK shall cooperate in the
performance of the Development Program and, subject to the terms of this
Agreement and any confidentiality obligations to Third Parties, shall exchange
such data, information and materials as is reasonably necessary for the other
Party to perform its obligations under any Global Development Plan and Product
Commercialization Plan.   Effective as of the Restated Effective Date, ARIAD
shall provide MERCK with the opportunity to be involved in all interactions with
Third Parties regarding the Development Program and the Commercialization of
Licensed Products, and shall provide reasonable advance notice to MERCK of any
ARIAD-initiated interactions regarding the Development Program and
Commercialization of Licensed Products.  In addition, ARIAD shall provide MERCK
with the opportunity to be involved with all substantive interactions with Third
Parties regarding the performance of the Development Transition Plan, the
Commercialization Transition Plan or the Manufacturing Transition Plan.  With
regard to interactions described above, ARIAD and MERCK shall agree upon
appropriate methods of keeping MERCK involved with and apprised of such Third
Party interactions, with the presumption that MERCK shall be entitled to
participate in all interactions with Third Parties regarding the Development
Program and the Commercialization of Licensed Products and all substantive
interactions with Third Parties regarding the implementation of the Development
Transition Plan, the Commercialization Transition Plan or the Manufacturing
Transition Plan, unless an authorized person at MERCK indicates that MERCK does
not need to participate in such interactions.
 
 
21

--------------------------------------------------------------------------------

 
3.9 Exchange of Reports; Information; Updates.
 
3.9.1 Development Program Reports.  MERCK shall keep ARIAD regularly informed of
the progress of its efforts to Develop Products in the Field in the Territory
through both Parties’ participation in the JDC.  Without limiting the generality
of the foregoing, MERCK shall, in conjunction with JDC meetings, but on no less
than a quarterly basis, provide ARIAD with written information in reasonable
detail the status of all preclinical IND-enabling studies and activities
(including toxicology and pharmacokinetic studies), Clinical Trials,
Manufacturing Development and other activities conducted under the Development
Program.  In addition, MERCK shall provide ARIAD with (i) prompt written notice
of the anticipated commencement, amendment, termination or completion of any
Clinical Trial, and (ii) the final results or interim analysis of any Clinical
Trial promptly after such results are received or generated by MERCK.  Without
limiting the foregoing, MERCK shall give ARIAD written notice at least [***]
([***]) days prior to posting any information regarding any Clinical Trial on
any publicly available website, including without limitation, MERCK’s clinical
trials website and www.clinicaltrials.gov., or where [***] ([***]) days prior
notice is not possible, as soon as giving such notice is possible.  ARIAD shall,
on at least a quarterly basis, provide the JDC with reports in reasonable detail
regarding the status of all ARIAD Development Activities, including ARIAD
activities in support of the Development Transition Plan, and such additional
information that it has in its possession as may be reasonably requested from
time to time by the JDC.
 
3.9.2 Commercialization Reports. MERCK shall keep ARIAD regularly informed of
the progress of MERCK’s efforts to Commercialize Products in the Field in the
Territory through periodic updates to the JCC.  Without limiting the generality
of the foregoing, MERCK shall provide the JCC (or ARIAD directly if appropriate)
with semi-annual written updates to each Product Commercialization Plan.  All
such updates and notices to ARIAD shall be sent to the attention of ARIAD’s
Alliance Manager unless ARIAD otherwise notifies MERCK. MERCK shall not be
required to deliver to ARIAD’s Alliance Manager any information which has been
previously delivered in writing to ARIAD’s representatives on the JDC, JCC or
JMC.
 
3.9.3 Information in Support of Regulatory Approvals and Maintenance of the DMF.
 
(a) ARIAD shall disclose all Licensed Technology to the extent necessary or
useful for MERCK to obtain Commercialization Regulatory Approvals. ARIAD
represents that there are no DMFs filed by ARIAD or its Approved Manufacturers
for API, rapamycin or key intermediates other than for rapamycin, and ARIAD
shall cause its Approved Manufacturers of rapamycin to permit MERCK to
cross-reference such DMFs for rapamycin. In the event that MERCK’s Approved
Manufacturer for API does not have in its possession technical information
required by ARIAD to prepare and file a DMF for API in the U.S., European Union
or Japan, and MERCK does have in its possession such required technical
information, then, at ARIAD’s request, MERCK will provide to ARIAD such
information specifically identified by ARIAD to the extent such information is
in MERCK’s possession.  For clarity, MERCK shall not be required to provide any
information that is in the possession of the Approved Manufacturer for API, or
is not in the possession of MERCK, or is not specifically identified by ARIAD,
and shall not be responsible for generating reports that do not exist or
determining whether the information specifically identified by ARIAD is
sufficient for the filing of a DMF for API.  To the extent that MERCK itself
manufactures API, MERCK shall prepare DMF’s for API and file such DMFs in the
U.S. Territory, the European Union, and Japan.  MERCK shall ensure that ARIAD
and its Affiliates and Medical Device Collaborators shall have the right to
cross-reference any such DMFs, and any other DMFs for API filed by MERCK, for
the purposes of enabling ARIAD’s Medical Device Collaborators to obtain
Regulatory Approval for Medical Devices in any jurisdiction.  MERCK shall give
ARIAD at least [***] ([***]) days written notice of any change in the
specifications for manufacture of API or rapamycin made at the request of MERCK
or implemented by MERCK if MERCK is the manufacturer.  ARIAD shall have the
right to provide copies of such notices of changes in specifications for
manufacture of API or rapamycin to its Medical Device Collaborators and Other
Permitted Licensees to the extent required by ARIAD’s agreements with its
Medical Device Collaborators and Other Permitted Licensees.
 
(b) ARIAD and MERCK shall each use Commercially Reasonable Efforts to enable
MERCK to obtain all necessary Regulatory Approvals for the Development and
Commercialization of the Product under this Agreement.
 
 
22

--------------------------------------------------------------------------------

 
3.9.4 Adverse Event Reports; Review of Regulatory Filings and Correspondence.
 
(a) Adverse Events.  MERCK shall, and shall cause its respective Affiliates to,
furnish timely notice (as required by applicable worldwide regulations, i.e.,
currently seven (7) calendar days for deaths, immediately for life-threatening
adverse reactions and fifteen calendar (15) days for serious adverse reactions)
to all competent governmental agencies within both the U.S. Territory and the
ROW Territory of all side effects, drug interactions and other adverse effects
identified or suspected with respect to the Products for the Targeted
Indications administered, distributed, marketed and sold under authority of any
IND, NDA or Regulatory Approvals issued by such governmental agencies to MERCK
or transferred to MERCK by ARIAD.  ARIAD shall provide MERCK with all necessary
assistance in complying with all adverse reaction reporting requirements
established by, or required under, any applicable IND, NDA or Regulatory
Approvals and/or Applicable Law within both the U.S. Territory and the ROW
Territory.  ARIAD shall, and shall cause its Affiliates to, furnish MERCK within
five (5) calendar days of “date first learned” (three (3) calendar days for
death and life-threatening reactions from studies) written notice of all such
side effects, drug interactions and other adverse effects reported to such Party
or its Affiliates regarding Products. MERCK shall, and shall cause its
Affiliates to, furnish ARIAD within five (5) to seven (7) calendar days of
receipt by MERCK for unexpected fatal and/or life threatening events considered
to be drug related or causality unknown and ten (10) to fifteen (15) calendar
days of receipt by MERCK for all other unexpected serious events considered to
be drug related or causality unknown written notice of all such side effects,
drug interactions and other adverse effects reported to such Party or its
Affiliates regarding Products.  Each Party shall, in addition, furnish to the
other party copies of all investigator safety letters provided by the Party or
its Affiliates or licensees with respect to Collaboration Compounds.  Each Party
shall retain all documents, reports, studies and other materials relating to any
and all such side effects, drug interactions, or other adverse effects, as the
case may be. Upon reasonable written notice, and each Party shall permit the
other Party hereto to inspect, and to make copies of, all such documents,
reports, studies and other materials.  ARIAD shall have the right to provide
copies of all safety-related information, documents, adverse experience reports,
other reports and studies and supporting documentation received from MERCK or
given by ARIAD to MERCK pursuant to this Section 3.9.4(a) to its Medical Device
Collaborators and permit its Medical Device Collaborators to reference,
incorporate, and use the same in regulatory filings or drug approval
applications. Under the Original Agreement, the Parties have adopted a Safety
Data Exchange Procedure (the “SDEP”).  Within sixty (60) days after the Restated
Effective Date, the Parties shall agree in writing upon a revised SDEP to
reflect the changes from the Original Agreement in Responsible Party and
responsibility for Clinical Trials reflected herein.  The SDEP shall remain in
effect until modified by the Parties pursuant to the time frame set forth in the
Development Transition Plan to reflect the changes from the Original Agreement
in Responsible Party and responsibility for Clinical Trials reflected herein.
 
(b) Regulatory Meetings; Regulatory Filings and Correspondence.  MERCK shall use
Commercially Reasonable Efforts to provide ARIAD with at least thirty (30) days
advance notice of any meeting with the FDA or other Regulatory Authority
regarding a Drug Approval Application relating to, or Regulatory Approval for,
any Product.  [***].
 
(c) Data Monitoring Committee.  Within [***] ([***]) working days after the
Restated Effective Date, ARIAD and MERCK will send a letter jointly notifying
the members of the SUCCEED Data Monitoring Committee of the change in IND
ownership for Ridaforalimus and in the sponsorship of the SUCCEED Trial.  MERCK
shall thereafter submit the amended Charter of the Data Monitoring Committee for
the SUCCEED Trial in the form agreed upon by the Parties contemporaneously with
the execution hereof to the members of the Data Monitoring Committee, and upon
their approval, submit the same to the FDA.  Such amended Charter shall (i)
designate MERCK as the trial sponsor, and (ii) replace ARIAD representatives to
the Data Monitoring Committee with MERCK representatives.  The Parties agree
that no meeting of the Data Monitoring Committee for the SUCCEED Trial shall
occur until such amendments of such Data Monitoring Committee’s charter have
been completed.    MERCK shall use Commercially Reasonable Efforts to provide
ARIAD with at least [***] ([***]) days advance notice of any meeting of the Data
Monitoring Committee for the SUCCEED Trial, and shall permit a senior
representative of ARIAD to participate as an observer at all meetings of the
Data Monitoring Committee for the SUCCEED Trial.  In addition, MERCK shall (i)
provide ARIAD copies of all significant correspondence with the Data Monitoring
Committee for the SUCCEED Trial and any other Clinical Trial and each
significant Regulatory Filing or other document or correspondence pertaining to
any Product and submitted to the FDA or other Regulatory Authority and (ii)
promptly provide ARIAD with copies of any significant document or other
correspondence received from the Data Monitoring Committee for the SUCCEED Trial
and any other Clinical Trial or the FDA pertaining to any Product.  MERCK shall
have the right to make all decisions with respect to recommendations of any Data
Monitoring Committee and any responses to any such document or correspondence,
but shall consider all comments of ARIAD in good faith.  For purposes of this
Section 3.9.4(c) Regulatory Filings, correspondence or documents shall be
considered “significant” if such document could reasonably be expected to affect
the likelihood or timing of obtaining Regulatory Approval, including
Commercialization Regulatory Approval, or affect the label claims contained in
Commercialization Regulatory Approval, or relate to the safety, efficacy or
potency of the Licensed Product, or relate to regulatory compliance in the
promotion or sale of the Licensed Product, but shall not include matters
relating to cGMP compliance.
 
3.9.5 Safety.  ARIAD shall immediately (and, in any event, within sufficient
time to allow MERCK to comply with applicable law or regulations) notify MERCK
of any information of which it is aware concerning a Product which may affect
the  approved claims made for the Product or the continued marketing of the
Product.  Any such notification will include all related information in
reasonable detail.  Upon receipt of any such information, MERCK shall determine
the course of action to be taken (unless action is required by applicable law,
rules, regulations or Regulatory Authority requirements, in which event MERCK
shall take any required action) and shall make such report of such matter to the
appropriate Regulatory Authority or take other action with respect to such
portion of the Territory that it deems to be required by applicable law, rules,
regulations or Regulatory Authority requirements.  MERCK shall keep ARIAD
regularly informed regarding its interactions with Regulatory Authorities
regarding any such matter.   ARIAD shall have the right to provide information
to its Medical Device Collaborators regarding such matter.
 
 
23

--------------------------------------------------------------------------------

 
3.10 Product Recalls.  In the event that any Regulatory Authority issues or
requests a recall or takes similar action in connection with a Product, or in
the event MERCK reasonably believes that an event, incident or circumstance has
occurred that may result in the need for a recall, market withdrawal or other
corrective action regarding a Product, MERCK shall promptly advise ARIAD.  MERCK
shall decide and have control of whether to conduct a recall or market
withdrawal (except in the event of a recall or market withdrawal mandated by a
Regulatory Authority, in which case it shall be required) or to take other
corrective action in any country and the manner in which any such recall, market
withdrawal or corrective action shall be conducted; provided that MERCK shall
keep ARIAD regularly informed regarding any such recall, market withdrawal or
corrective action.  MERCK shall be responsible for conducting any recall or
market withdrawal of the Product in the Territory. All expenses incurred by
MERCK in connection with any such recall, market withdrawal or corrective action
shall be the sole responsibility of MERCK.
 
3.11 Payment and Auditing of Development Costs and Commercialization Costs.
 
3.11.1 Responsibility for Development Costs and Commercialization Costs.
MERCK shall be responsible for funding one hundred percent (100%) of the
Development Costs and Commercialization Costs allocable to any Product in the
Territory for activities performed by or on behalf of either Party on or after
January 1, 2010, notwithstanding the fact that the period from January 1, 2010
to the Restated Effective Date was otherwise governed by the Original Agreement.
 
3.11.2 Payment of Development Costs and Commercialization Costs.
 
(a) Reports and Payments.  Within thirty (30) days following March 31, 2010 and
each month until completion of the Development Transition Plan, Manufacturing
Transition Plan, and Commercialization Transition Plan, and the end of each
subsequent Calendar Quarter thereafter during the Term, ARIAD shall submit to
MERCK a written report setting forth in reasonable detail all Development Costs
and Commercialization Costs incurred for activities performed by or on behalf of
ARIAD over such period applicable to Products. The amount of such Development
Costs and Commercialization Costs incurred by ARIAD shall be paid by MERCK to
ARIAD within twenty (20) days after the submission by ARIAD of such written
report.
 
(b) Records; Audit Rights.  ARIAD shall keep and maintain for [***] complete and
accurate records of Development Costs and Commercialization Costs incurred with
respect to Products in sufficient detail to allow confirmation of same by MERCK,
including without limitation confirmation of the proper allocation of FTEs to
Development of Products.  MERCK shall have the right for a period of [***] after
such Development Cost or Commercialization Cost is reported in accordance with
Section 3.11.2(a) to appoint at its expense an independent certified public
accountant reasonably acceptable to ARIAD to audit the relevant records of ARIAD
and its Affiliates to verify that the amount of such Development Costs and
Commercialization Costs were correctly determined.   ARIAD and its Affiliates
shall each make its records available for audit by such independent certified
public accountant during regular business hours at such place or places where
such records are customarily kept, upon thirty (30) days written notice from
MERCK.  Such audit right shall not be exercised by MERCK more than once in any
Calendar Year and the records of Development Costs and Commercialization Costs
for a given period may not be audited more than once.  All records made
available for audit shall be deemed to be Confidential Information of
ARIAD.  The results of each audit, if any, shall be binding on both Parties.  In
the event there was an error in the amount of Development Costs and
Commercialization Costs reported by ARIAD hereunder, (a) if the amount of
Development Costs and Commercialization Costs was over reported, ARIAD shall
promptly (but in any event no later than thirty (30) days after ARIAD’s receipt
of the report so concluding) make payment to  MERCK of the over reported amount
and (b) if the amount of Development Costs and Commercialization Costs was
underreported, MERCK shall promptly (but in any event no later than thirty (30)
days after MERCK’s receipt of the report so concluding) make payment to ARIAD of
the underreported amount.  MERCK shall bear the full cost of such audit unless
such audit discloses an over reporting by ARIAD of the greater of [***]% of the
aggregate amount of Development Costs and Commercialization Costs reportable in
any Calendar Year or $[***], in which case ARIAD shall reimburse MERCK for all
costs incurred by MERCK in connection with such audit.
 
3.12 Co-Promotion Option.
 
3.12.1 Termination of Existing Co-Promotion Agreement.  The Co-Promotion and
Co-Commercialization Agreement dated January 15, 2009 between the Parties is
hereby terminated.
 
3.12.2 Co-Promotion Option.  ARIAD shall have an option (the “Co-Promotion
Option”) to Co-Promote each Product for any Cancer Indication in the U.S.
Territory (the “Co-Promotion Territory”) in accordance with this Section 3.12.2
(each such Product, a “Co-Promoted Product”). For each Cancer Indication for
each Product, MERCK shall give ARIAD written notice of the anticipated date of
Launch (the “Anticipated Launch Date”) of such Product for such Cancer
Indication in the U.S. Territory (i) at least [***] ([***]) [***] prior to such
Anticipated Launch Date in the case of the Sarcoma Indication and (ii) at least
[***] ([***]) [***] prior to such Anticipated Launch Date for all Major Cancer
Indications and Other Cancer Indications, and shall update such notice in
writing in the event MERCK modifies the Anticipated Launch Date to a later date,
it being understood that as of the Restated Effective Date, the Anticipated
Launch Date for the Sarcoma Indication is [***].  ARIAD may exercise the
Co-Promotion Option for such Product for each Cancer Indication by written
notice given to MERCK on or before the date that is [***] ([***]) [***] prior to
the Anticipated Launch date (as amended).  Such notice for any Cancer Indication
shall specify the percentage of Detailing efforts (by FTE) to be provided by
ARIAD in Co-Promoting such Co-Promoted Product (“Basic Detail Percentage”);
provided, that, under no circumstances shall the Basic Detail Percentage be more
than twenty percent (20%).
 
 
24

--------------------------------------------------------------------------------

 
3.12.3 Negotiation of Co-Promotion Agreement.
 
(a) Negotiation, Execution and Delivery.  As soon as practicable following the
exercise by ARIAD of the Co-Promotion Option , the Parties shall (i) commence
the preparation of a Co-Promotion Agreement (the “Co-Promotion Agreement”) which
shall set forth the terms applicable to the Co-Promotion of such Co-Promoted
Product; (ii) conform in all material respects with the terms and conditions set
forth in Schedule 7 attached hereto, (iii) provide for compensation to ARIAD for
the Basic Detail Percentage on a fee-for-detail basis as described in Schedule
7, (iv) if ARIAD so requests, which request shall not be unreasonably denied,
permit ARIAD to supply [***], (v) require ARIAD’s Detailing effort to be fully
integrated with MERCK’s Detailing efforts and operate in compliance with MERCK’s
Global Health Guidance Documents, and (vi) include such additional provisions as
are usual and customary for inclusion in a co-promotion agreement between
companies in the pharmaceutical industry of comparable sizes to the respective
Parties. For purposes of clarity, such additional terms shall supplement and
shall not materially expand, limit or change the terms set forth on Schedule
7.  The Parties shall negotiate the Co-Promotion Agreement in good faith and
with sufficient diligence as is required to execute and deliver the Co-Promotion
Agreement within one hundred and twenty (120) days after exercise by ARIAD of
the Co-Promotion Option.
 
(b)           Dispute Resolution.  In the event the Parties fail to execute and
deliver the Co-Promotion Agreement within the one hundred and twenty (120) day
period described in Section 3.12.3(a), the Parties shall (i) use reasonable
efforts to complete such negotiations and to execute and deliver the
Co-Promotion Agreement as soon as possible after such one hundred and twenty
(120) day period and (ii) without limiting the generality of the foregoing,
after the expiration of such one hundred and twenty (120) day period, each
produce a list of issues on which they have failed to reach agreement to be
resolved in accordance with Section 12.1.
 
3.13           Medical Science Liaisons.  MERCK does not currently intend to
utilize Medical Science Liaisons for oncology products in the United States.  In
the event MERCK or any of its Affiliates determines to utilize Medical Science
Liaisons for oncology products in the United States, MERCK will notify ARIAD
promptly after making such determination, and in any event with sufficient time
to allow ARIAD Medical Science Liaisons to commence activities on the same
timetable as MERCK Medical Science Liaisons if ARIAD elects to provide Medical
Science Liaisons in accordance with the following sentence. ARIAD will have the
right, by written notice to MERCK given within sixty (60) days of receipt of the
foregoing notice from MERCK, to provide [***] percent ([***]%) of the number of
such Medical Science Liaisons who will support the Product.  Provisions for the
Medical Science Liaisons and reimbursement to ARIAD for their services will be
included in the Co-Promotion Agreement.
 
3.14           Labeling.  All Promotional Materials for Products shall include,
in equal prominence, the names and logos of both ARIAD and MERCK to the extent
such names and logos are trademarked and otherwise feasible under applicable
law, and only in such countries where ARIAD has obtained trademark registration
for its name or logo, as appropriate.  MERCK shall have the responsibility of
deciding whether changes in the particular appearance in labeling of packaging
and containers of Co-Promoted Products or in the product information is
required.
 
4.           PAYMENTS
 
4.1 Up-front Fee.  MERCK shall pay ARIAD a non-refundable, non-creditable
up-front fee in the aggregate amount of Fifty Million Dollars (U.S.
$50,000,000), payable by wire transfer of immediately available funds
within  fifteen (15) business days after the Restated Effective Date.
 
 
25

--------------------------------------------------------------------------------

 
4.2 Milestone Payments.
 
4.2.1 Milestones.
 
(a) Regulatory Milestones.  In addition to milestone payments made pursuant to
the Original Agreement, MERCK shall make the following non-refundable payments
to ARIAD within thirty (30) days after the occurrence of each of the following
milestone events for each Product that achieves each such milestone:
 
Milestone Event
 
Milestone
Payment
 
Acceptance of filing of Drug Approval Application for a Product for a Sarcoma
Indication in the first of the United States, the European Union or any Major
European Country
 
$25 million
Earlier of (i) receipt of Commercialization Regulatory Approval or (ii) Launch
in the United States for a Product for a Sarcoma Indication
 
$25 million
Earlier of (i) receipt of Commercialization Regulatory Approval or (ii) Launch
in the first of the European Union or any Major European Country for a Product
for a Sarcoma Indication
 
$10 million
Earlier of (i) receipt of Commercialization Regulatory Approval or (ii) Launch
in Japan for a Product for a Sarcoma Indication
 
$5 million
Acceptance of [***] for a Product for the [***] in the [***]
 
$[***] million
Acceptance of [***] for a Product for the [***] in the [***]
 
$[***] million
Acceptance of [***] for a Product for the [***] in the [***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in the [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in [***] for a Product for the
[***]
 
$[***] million
Earlier of (i) receipt of [***] or (ii) [***] in [***] for a Product for the
[***]
 
$[***] million
First acceptance of [***] in the [***] for a Product for [***]
 
$[***] million
Earlier of first (i) receipt of [***] or (ii) [***] in the [***] for a Product
for [***]
 
$[***] million
Earlier of first (i) receipt of [***] or (ii) [***] in the first of the [***]
for a Product for [***]
 
$[***] million
Earlier of first (i) receipt of [***] or (ii) [***] in [***] for a Product for
[***]
 
$[***] million

 
(b) Sales Milestones.  In addition to the milestone payments contemplated by
Section 4.2.1(a), MERCK shall make each of the following non-refundable,
non-creditable payments to ARIAD within thirty (30) days after the first
occurrence of the corresponding milestone event for the applicable Product:
 
Milestone Event
 
Milestone Payment
Worldwide Net Sales in a Calendar Year of Product of $[***]
 
$[***] million
Worldwide Net Sales in a Calendar Year of Product of $[***]
 
$[***] million
Worldwide Net Sales in a Calendar Year of Product of $[***]
 
$[***] million
Worldwide Net Sales in a Calendar Year of Product of $[***]
 
$[***] million

 
 
26

--------------------------------------------------------------------------------

 
4.3 Determination that Milestone Events have Occurred; Treatment of
Combinations.
 
(a) MERCK shall provide ARIAD with prompt written notice upon each occurrence of
a milestone event set forth in Section 4.2.1.  In the event that,
notwithstanding the fact that MERCK has not given such a notice, ARIAD believes
any such milestone event has occurred, it shall so notify MERCK in writing and
shall provide to MERCK data, documentation or other information that supports
its belief.  Any dispute under this Section 4.3 that relates to whether or not a
milestone event has occurred shall be resolved by arbitration under Section
12.1.
 
(b) A Combination Product containing a Product shall not be entitled to any
milestone that has already been earned by that Product or any other Combination
Product containing that same Collaboration Compound as that Combination Product.
 
(c) In the event that a milestone is paid for an Indication for a Product and
Development of such Product for such Indication is subsequently terminated, such
milestone payment shall be creditable against the same milestone payment earned
for a different Product for the same Indication.
 
(d) For purposes of determination of the occurrence of the milestone events, all
Products containing the same single active pharmaceutical ingredient or the same
combination of active pharmaceutical ingredients shall be considered the same
Product, regardless of differences in formulation.
 
4.4 Payment of Royalties; Royalty Rates; Accounting and Records.
 
4.4.1 Payment of Royalties.
 
(a) Royalties Applicable in the Territory.
 
(i) MERCK shall pay ARIAD a royalty based on Annual Net Sales of each Product in
each Calendar Year (or partial Calendar Year) commencing with the First
Commercial Sale of such Product in any country in the Territory and ending upon
the last day of the last Royalty Term for such Product, at the following rates:
 
Annual Net Sales Increment in the Territory
Royalty Rate (%)
Up to $[***]
[***]%
Above $[***], but less than $[***]
[***]%
Above $[***]
[***]%

 
(ii) In the event that one or more Third Parties sell a Competing Drug (as
defined below) in any country in the Territory in which a Product is then being
sold by MERCK, then, during any Calendar Quarter in which sales of the Competing
Drug by such Third Parties are greater than [***] percent ([***]%) of MERCK
aggregate unit sales of Products and Competing Drugs in such country for the
treatment of cancer (as measured by prescriptions or other similar information
available from a Third Party Data Provider and applicable to such country) the
applicable royalties in effect with respect to such Product in such country as
specified in Section 4.4.1(a)(i) [***] percent ([***]%).  Notwithstanding the
foregoing, MERCK’s obligation to pay royalties at the full royalty rates shall
be reinstated on the first day of the Calendar Quarter immediately following the
Calendar Quarter in which sales of such Competing Drugs account for [***]
percent ([***]%) or less of MERCK aggregate unit sales of Products and Competing
Drugs for the treatment of cancer in such country.  For purposes of this Section
4.4.1(a)(ii), a “Competing Drug” means a pharmaceutical product that contains a
Collaboration Compound as an active ingredient and is bioequivalent to such
Product.
 
(b) Combination Products.  In the event that a Product is sold as part of a
Combination Product, where “Combination Product” means any unified dose (e.g.,
not a kit of two separate and distinct drug dosage forms) of a pharmaceutical
product which is comprised of Product and one or more other compound(s) and/or
ingredients having independent therapeutic effect (collectively the “Other
Products”), Net Sales of Product, for the purposes of determining royalty
payments, shall be determined by multiplying the Net Sales of the Combination
Product by the fraction, [***].  In the event that no such separate sales are
made of either the Product or the Other Products, the reasonably estimated
commercial value thereof will be used instead of the sale price.  Each of
“weighted average sale price” and “reasonably estimated commercial value” shall
be determined as follows:
 
 
27

--------------------------------------------------------------------------------

 
“Weighted average sale price” and “reasonably estimated commercial value,” as
the case may be, for a Product and Other Products shall be calculated once at
the commencement of each Calendar Year and such amount shall be used during all
applicable royalty reporting periods for the entire following Calendar
Year.  When determining the weighted average sale price of a Product or Other
Products, the weighted average sale price shall be calculated by dividing the
Net Sales (translated into U.S. dollars in accordance with Section 4.4.5 hereof)
by the units of active ingredient sold during the [***] ([***]) [***] (or the
number of [***]) of the preceding Calendar Year for the respective Product or
Other Products.  “Reasonably estimated commercial value” shall be determined by
agreement of the Parties using criteria to be mutually agreed upon by the
Parties.  If the Parties do not agree, such dispute shall be resolved in
accordance with Section 12.1 hereof.  [***], a forecasted weighed average sale
price will be used for the Product and Other Products, if applicable.  Any over
or under payment due to a difference between forecasted and actual weighted
average sale prices will be paid or credited in the first royalty payment [***].
 
(c) Combinations of Product with a Diagnostic Product.  In the event that a
Product is sold with a Diagnostic Product that is not the subject of a
Diagnostic Product Agreement, the allocation of the combined price of the
Product and such Diagnostic Product will be allocated between the Product and
such Diagnostic Product by agreement of the Parties based on the reasonably
estimated commercial value thereof.
 
(d) Royalty Stacking.  The amount of royalties owing to ARIAD under Section
4.4.1(a)(i) for any Product in any country, shall be [***] percent ([***]%) of
the amount of royalties incurred by MERCK or any of its Affiliates  to any Third
Party in consideration for the license of Patent Rights in such country if, at
the time of sale of the Product such Patent Rights would be infringed by the
use, sale or import of the Product in such country in the Field in the absence
of such a license; provided, however, that in no event shall the royalties owed
under Section 4.4.1(a)(i) with respect to a Product in a country be reduced by
operation of this Section 4.4.1(d), together with Section 4.4.1(a)(ii), [***]
percent ([***]%) of what would otherwise be owed under 4.4.1(a)(i) with respect
to such Product.  For purposes of this Section 4.4.1(d), the amount of royalties
owing to ARIAD under Section 4.4.1(a)(i) for Annual Net Sales of any Product in
a given country (prior to the [***]% [***] provided for herein)shall be deemed
to be that amount which would be owed if Annual Net Sales of such Product in
such country subject to each of the royalty rates under Section 4.4.1(a)(i) were
proportional to Net Sales of such Products in all countries subject to royalties
under Section 4.4.1(a)(i).  For clarity, an example of the application of the
preceding sentence is as follows:  If sales in a calendar year in countries in
the Territory without royalty owed to Third Parties are $[***] and sales in
countries in the Territory with a [***] percent ([***]%) royalty owed to Third
Parties are $[***], the royalties will be $[***], calculated as
follows:  ($[***] x [***]% + [***] x [***]%) + ($[***] x [***]% + [***] x
[***]%) = $[***].
 
(e) Limit on Royalty Reductions.  Notwithstanding Section 4.4.1(a)(ii), in no
event shall the royalties owed under Section 4.4.1(a)(i), with respect to a
Product in a country be reduced by operation of Section 4.4.1(b), together with
Section 4.4.1(a)(ii), [***] percent ([***]%) of what would otherwise be owed
under 4.4.1(a)(i) with respect to such Product in such country.
 
(f) Application of Reductions to Royalty Tiers.  For purposes of Sections
4.4.1(a)(ii), the amount of royalties owing to ARIAD under Section 4.4.1(a)(i)
for Annual Net Sales of any  Product in a given country (prior to any [***]%
[***] provided for therein)shall be deemed to be that amount which would be owed
if Annual Net Sales of such Product in such country subject to each of the
royalty rates under Section 4.4.1(a)(i) were proportional to Net Sales of such
Product in all countries subject to royalties under Section 4.4.1(a)(i).
 
(g) Know-How Payments.  The Parties hereby acknowledge and agree that any
royalties that may be payable for a Product for which no Patent Rights exist
shall be in consideration of (i) ARIAD’s expertise and know-how concerning mTOR
Inhibitor Compounds, including its development of the ARIAD Background
Technology and its other development activities conducted prior to the Restated
Effective Date, including those conducted under the Original Agreement; (ii) the
performance by ARIAD of the Development Program under this Agreement and the
Original Agreement; (iii) the disclosure by ARIAD to MERCK of results obtained
in the Development Program under this Agreement and the Original Agreement; (iv)
the licenses granted to MERCK hereunder with respect to Licensed Technology and
Joint Technology that are not within the claims of any Patent Rights Controlled
by ARIAD; (v) the restrictions on ARIAD in Section 6.4.1; and (vi) the “head
start” afforded to MERCK by each of the foregoing.
 
(h) Payment Dates and Reports.  Royalty payments shall be made by MERCK within
thirty (30) days after the end of each calendar month, commencing with the
calendar month in which the First Commercial Sale of a Product occurs.  MERCK
shall also provide, at the same time each such payment is made, a report
showing: (a) the Net Sales of each Product by type of Product and country in the
Territory; (b) the total amount of deductions from gross sales to determine Net
Sales; (c) the applicable royalty rates for Product in each country in the
Territory after applying any reductions set forth above; and (d) a calculation
of the amount of royalty due to ARIAD.
 
 
28

--------------------------------------------------------------------------------

 
4.4.2 Records; Audit Rights.  MERCK and its Affiliates and Sublicensees shall
keep and maintain for [***] ([***]) years from the date of each payment of
royalties hereunder complete and accurate records of gross sale and Net Sales by
MERCK and its Affiliates and Sublicensees of each Product, in sufficient detail
to allow royalties to be determined accurately.  ARIAD shall have the right for
a period of [***] ([***]) years after receiving any such payment to appoint at
its expense an independent certified public accountant reasonably acceptable to
MERCK to audit, the relevant records of MERCK and its Affiliates and
Sublicensees to verify that the amount of such payment was correctly
determined.  MERCK and its Affiliates and Sublicensees shall each make its
records available for audit by such independent certified public accountant
during regular business hours at such place or places where such records are
customarily kept, upon thirty (30) days written notice from ARIAD.  Such audit
right shall not be exercised by ARIAD more than once in any Calendar Year or
more than once with respect to sales of a particular Product in a particular
period.  All records made available for audit shall be deemed to be Confidential
Information of MERCK.  The results of each audit, if any, shall be binding on
both Parties.  In the event there was an underpayment by MERCK hereunder, shall
promptly (but in any event no later than thirty (30) days after MERCK’s receipt
of the report so concluding) make payment to ARIAD of any shortfall.  ARIAD
shall bear the full cost of such audit unless such audit discloses an
underreporting by MERCK of the greater of [***]  percent ([***]%) of the
aggregate amount of royalties payable in any Calendar Year or $[***], in which
case MERCK shall reimburse ARIAD for all costs incurred by ARIAD in connection
with such audit.
 
4.4.3 Overdue Royalties and Milestones.  All royalty payments not made within
the time period set forth in Section 4.4.1, including underpayments discovered
during an audit, and all milestone payments not made within the time period
specified in Section 4.2.1, shall bear interest at a rate of [***] percent
([***]%) per month from the due date until paid in full or, if less, the maximum
interest rate permitted by Applicable Laws.  Any such overdue royalty or
milestone payment shall, when made, be accompanied by, and credited first to,
all interest so accrued.
 
4.4.4 Payments; Withholding Tax.
 
(a) All payments made by a Party under this Article 4 shall be made by wire
transfer from a banking institution in the United States in U.S. Dollars in
accordance with instructions given in writing from time to time by the other
Party.
 
(b) If applicable laws, rules or regulations require withholding of income or
other taxes imposed upon any payments made by MERCK to ARIAD under this
Agreement, MERCK shall make such withholding payments as may be required and
shall subtract such withholding payments from such payments.  MERCK shall submit
appropriate proof of payment of the withholding taxes to ARIAD within a
reasonable period of time. MERCK shall promptly provide ARIAD with the official
receipts. MERCK shall render ARIAD reasonable assistance in order to allow ARIAD
to obtain the benefit of any present or future treaty against double taxation
which may apply to such payments.  If MERCK did not withhold taxes, in whole or
in part, in connection with any payment it made to ARIAD under the Agreement and
a tax authority subsequently disagrees with MERCK's interpretation of the
withholding rules and finds that MERCK had a duty to withhold taxes and such
taxes were assessed against and paid by MERCK, then ARIAD will indemnify and
hold harmless MERCK from and against such taxes (excluding penalties).  If MERCK
makes a claim under this Section 4.4.4(b), it will comply with the obligations
imposed by this Section 4.4.4(b) as if MERCK had withheld taxes from a payment
to ARIAD.
 
4.4.5 Foreign Currency Exchange. All payments to be made by MERCK to ARIAD under
this Agreement shall be made in United States dollars and may be paid by check
made to the order of ARIAD or bank wire transfer in immediately available funds
to such bank account in the United States as may be designated in writing by
ARIAD from time to time.  In the case of sales outside the United States, the
rate of exchange to be used in computing the monthly amount of currency
equivalent in United States dollars due ARIAD shall be made at the monthly rate
of exchange utilized by MERCK in its worldwide accounting system, prevailing on
the third to the last business day of the month preceding the month in which
such sales are recorded by MERCK.
 
5. TREATMENT OF CONFIDENTIAL INFORMATION; PUBLICITY.
 
5.1 Confidentiality.
 
5.1.1 Confidentiality Obligations.  ARIAD and MERCK each recognizes that the
other Party’s Confidential Information and Proprietary Materials constitute
highly valuable assets of such other Party.  ARIAD and MERCK each agrees that,
subject to Section 5.1.2, it will not disclose, and will cause its Affiliates
and Sublicensees not to disclose, any Confidential Information or Proprietary
Materials of the other Party and it will not use, and will cause its Affiliates
and Sublicensees not to use, any Confidential Information or Proprietary
Materials of the other Party except as expressly permitted hereunder; provided
that such obligations shall apply during the Term and for an additional five (5)
years thereafter.
 
 
29

--------------------------------------------------------------------------------

 
5.1.2 Limited Disclosure.  ARIAD and MERCK each agrees that disclosure of its
Confidential Information or any transfer of its Proprietary Materials may be
made by the other Party to any employee, consultant or Affiliate of such other
Party or Third Party subcontractor engaged by ARIAD prior to the Restated
Effective Date or engaged by MERCK before or after the Restated Effective Date
to enable ARIAD or MERCK to exercise its rights or to carry out its
responsibilities under this Agreement; provided that any such disclosure or
transfer shall only be made to Persons who are bound by written obligations as
described in Section 5.1.3.  In addition, ARIAD and MERCK each agrees that the
other Party may disclose its Confidential Information (a) to its licensees as
expressly permitted pursuant to Section 3.9.3 hereof, (b) on a need-to-know
basis to such other Party’s legal and financial advisors, (c) as reasonably
necessary in connection with an actual or potential (i) permitted sublicense of
such other Party’s rights hereunder, (ii) debt or equity financing of such other
Party or (iii) merger, acquisition, consolidation, share exchange or other
similar transaction involving such Party and any Third Party, (d) to any Third
Party that is or may be engaged by MERCK to perform services in connection with
the Development Program or the Commercialization of Products as necessary to
enable such Third Party to perform such services, and (e) for any other purpose
with the other Party’s consent, not to be unreasonably withheld.  In addition,
each Party agrees that the other Party may disclose such Party’s Confidential
Information or provide Proprietary Materials (A) as reasonably necessary to
file, prosecute or maintain Patent Rights, or to file, prosecute or defend
litigation related to Patent Rights, in accordance with this Agreement; or (B)
as required by Applicable Laws; provided that, in the case of any disclosure
under this clause (B), the disclosing Party shall (1) if practicable, provide
the other Party with reasonable advance notice of and an opportunity to comment
on any such required disclosure and (2) if requested by the other Party,
cooperate in all reasonable respects with the other Party’s efforts to obtain
confidential treatment or a protective order with respect to any such
disclosure, at the other Party’s expense.
 
5.1.3 Employees and Consultants.  ARIAD and MERCK each hereby represents that
all of its employees and consultants, and all of the employees and consultants
of its Affiliates, who participate in the activities of the Collaboration or
have access to Confidential Information or Proprietary Materials of the other
Party are or will, prior to their participation or access, be bound by written
obligations to maintain such Confidential Information or Proprietary Materials
in confidence.  Each Party agrees to use, and to cause its Affiliates to use,
reasonable efforts to enforce such obligations and to prohibit its employees and
consultants from using such information except as expressly permitted
hereunder.  Each Party will be liable to the other for any disclosure or misuse
by its employees of Confidential Information or Proprietary Materials of the
Other Party.
 
5.2 Publicity.  Notwithstanding anything to the contrary in Section 5.1, the
Parties, upon the execution of this Agreement, shall each issue a press release
with respect to this Agreement, and either Party may make subsequent public
disclosure of the contents of either such press release without further approval
of the other Party.  The Parties will each permit the other to review and
comment on its press release and will coordinate to assure consistency in the
contents of such press releases that pertain to this Agreement.  After issuance
of such press release, except as required by Applicable Laws (including those
relating to disclosure of material information to investors), neither Party
shall issue a press or news release or make any similar public announcement (it
being understood that rules and procedures for publication in scientific
journals, presentation at scientific conferences and meetings and the like are
intended to be covered by Section 5.3 and not subject to this Section 5.2)
related to the Development Program that contains Confidential Information of the
other Party without the prior written consent of the other Party; provided that
(a) notwithstanding the foregoing, ARIAD shall, upon reasonable advance notice
to MERCK, be expressly permitted to publicly announce the occurrence of any
milestone event under Section 4.2.1, material information regarding a Clinical
Trial (which may be a joint press release if requested by MERCK), the
publication or presentation of any scientific paper, abstract or poster,  and
any other event that ARIAD reasonably believes is material to ARIAD and (b)
MERCK (i) expressly acknowledges that ARIAD is an emerging company the success
of which is substantially dependent on its ability to attract and raise capital
and that ARIAD’s ability to attract and raise capital is substantially dependent
on its ability to announce publicly developments in its research and development
programs, product development pipeline and commercialization activities, and
(ii) agrees that it shall  take (i) above into account and not unreasonably
withhold, condition or delay its consent to any request by ARIAD to announce
publicly developments in the Collaboration. ARIAD agrees that it shall not
unreasonably withhold, condition or delay its consent to any request by MERCK to
announce publicly developments in the Collaboration.
 
5.3 Publications and Presentations.  The Parties acknowledge that scientific and
medical publications and presentations will be made in a manner consistent with
Third Party agreements in effect as of the Effective Date and industry standards
for the development and Commercialization of drugs in the Field, but must be
strictly monitored to prevent any adverse effect from premature publication or
dissemination of results of the activities hereunder.  The Parties will form a
Publication Committee which will establish rules and procedures for scientific
and medical publications and presentations, including publications and
presentations relating to Biomarkers, Biomarker Information and Program
Biomarker Technology.  Such rules and procedures will include requirements for
reasonable advance notice and expeditious review of proposed publications and
presentations, both before and after Commercialization Regulatory Approval is
obtained.  The Publication Committee shall report to the JDC.  Notwithstanding
the foregoing, (i) except for disclosures permitted pursuant to Section 5.2,
either Party, its employees or consultants wishing to make a publication shall
deliver to the other Party a copy of the proposed written publication or an
outline of an oral disclosure at least sixty (60) days (or, in the case of
consulting agreements, such shorter period (but not less than thirty (30) days)
as required by  the  consulting or other agreement with such consultant) prior
to submission for publication or presentation, (ii) the reviewing Party shall
have the right to require a delay of up to ninety (90) days (or, in the case of
consulting agreements, such shorter period (but not less than sixty (60)
days)  as required by the consulting or other agreement with such consultant) in
publication or presentation in order to enable patent applications protecting
each Party’s rights in such information to be filed, and (iii) each Party shall
have the right to prohibit disclosure of any of its Confidential Information in
any such proposed publication or presentation.  In any permitted publication or
presentation by a Party, the other Party’s contribution shall be duly
recognized, and co-ownership shall be determined in accordance with customary
standards.  In negotiating consulting agreements, each Party shall use
Commercially Reasonable Efforts to obtain the agreement of the consultant to the
sixty (60) and ninety (90) day periods set forth in clauses (i) and (ii) above.
 
 
30

--------------------------------------------------------------------------------

 
5.4 Prior Approved Publication.  Notwithstanding Sections 5.2 and 5.3, either
Party may include in a public disclosure or in a scientific or medical
publication or representation, without prior delivery to or approval by the
other Party, any information which has previously been included in a public
disclosure or scientific or medical publication that has been approved pursuant
to Section 5.2 or reviewed pursuant to Section 5.3 or published or publicly
disclosed by the other Party.  A Party relying on this Section 5.5 shall bear
the burden of establishing that information has previously been included in a
public disclosure or scientific or medical publication that has been approved
pursuant to Section 5.2 or reviewed pursuant to Section 5.3 or published or
publicly disclosed by the other Party.
 
6.           LICENSE GRANTS; EXCLUSIVITY; STANDSTILL AGREEMENT
 
6.1 Licenses.
 
6.1.1 ARIAD License Grants.
 
(a) Development Program.  Subject to the other terms of this Agreement, ARIAD
hereby grants to MERCK an exclusive, royalty-free, worldwide license during the
Term, with the right to grant sublicenses solely as provided in Section 6.2.1,
under Licensed Technology and Licensed Patent Rights for the sole purpose of
conducting MERCK Development Activities as part of the Development Program.
 
(b) Commercialization Licenses.  Subject to the other terms of this Agreement,
ARIAD hereby grants to MERCK an exclusive, royalty-bearing license during the
Term, including the right to grant sublicenses as provided in Section 6.2, under
Licensed Technology and Licensed Patent Rights for the sole purpose of
Commercializing Products in the Field in the Territory.
 
 
(c) Manufacturing Technology.  Subject to the other terms of this Agreement,
ARIAD hereby grants to MERCK a royalty-free, worldwide license during the Term,
with the right to grant sublicenses solely as provided in Section 6.2.3, under
Licensed Technology and Licensed Patent Rights for the sole purpose of
performing its obligations and exercising its rights under the Supply Agreement.
 
6.1.2 MERCK License Grants.
 
(a) Development Program.  Subject to the other terms of this Agreement, MERCK
hereby grants to ARIAD a royalty-free, worldwide license during the Term under
MERCK Technology, MERCK Patent Rights and MERCK’s interest in Joint Technology
and Joint Patent Rights for the sole purpose of (i) conducting ARIAD Development
Activities as part of the Development Program, and (ii) conducting pre-clinical
research as permitted pursuant to Section 6.4.
 
(b) Commercialization License.  Subject to the other terms of this Agreement,
effective solely in the event and to the extent that ARIAD exercises the
Co-Promotion Option, MERCK hereby grants to ARIAD a co-exclusive (together with
MERCK), license during the Term, without the right to grant sublicenses, under
MERCK Technology and MERCK Patent Rights and MERCK’s interest in Joint
Technology and Joint Patent Rights for the sole purpose of Co-Promoting
Co-Promoted Products in the Field in the Co-Promotion Territory pursuant to the
Co-Promotion Agreement.
 
(c) Manufacturing Technology.  MERCK will, in the case of MERCK Program
Technology and MERCK Program Patent Rights, and may, in the case of MERCK
Background Technology and MERCK Patent Rights containing claims covering MERCK
Background Technology, utilize MERCK Technology and MERCK Patent Rights in
Manufacturing Development and/or commercial Manufacturing, as set forth in the
Supply Agreement, of API, Product and/or Collaboration Compounds (all such MERCK
Technology and MERCK Patent Rights being referred to as “MERCK Manufacturing
Technology and Patent Rights”).  In the event that this Agreement terminates
pursuant to Section 9.2, or in the event that MERCK and its Approved
Manufacturers fail to supply API to ARIAD as set forth in Section 3.5.4, and
subject to the other terms of this Agreement and to the applicable terms of any
agreement with a Third Party limiting MERCK's rights to grant any such license,
which MERCK shall disclose to ARIAD promptly upon becoming aware that such Third
Party agreement imposes any restriction on MERCK’s ability to grant the licenses
set forth in this sentence, MERCK hereby grants to ARIAD a perpetual,
non-exclusive, royalty-free (except for any fees or royalties that MERCK is
required to pay based on ARIAD’s use), worldwide license, with the right to
grant sublicenses except as set forth below, to (i) any MERCK Manufacturing
Technology and Patent Rights that is MERCK Background Technology and MERCK
Patent Rights claiming MERCK Background Technology that MERCK chooses to utilize
in Manufacturing Development and/or commercial Manufacturing (a) of API and/or
Collaboration Compounds pursuant to the New Supply Agreement, and, (b) Product,
in the case of termination pursuant to Section 9.2 , (it being understood that
MERCK has no obligation to utilize MERCK Background Technology and MERCK Patent
Rights claiming MERCK Background Technology in Manufacturing Development and/or
commercial Manufacturing of API, Product and/or Collaboration Compounds), and
(ii) all MERCK Manufacturing Technology and Patent Rights that is MERCK Program
Technology and MERCK Program Patent Rights, solely to Manufacture or have
Manufactured (x)(i) API and Collaboration Compound pursuant to the New Supply
Agreement, and, (ii) Product, in the case of termination pursuant to Section
9.2, and (y) any Rapamycin Analog or Rapamycin Derived mTOR Inhibitor (including
the right to manufacture rapamycin for use in manufacture of any Rapamycin
Analog or Rapamycin Derived mTOR Inhibitor) and to use and sell or have sold any
such Collaboration Compound, Rapamycin Analog or Rapamycin Derived mTOR
Inhibitor and, in the case of termination pursuant to Section 9.2, any Product,
for any purpose except as prohibited by this Agreement and the New Supply
Agreement.  ARIAD’s right to sublicense MERCK Manufacturing Technology and
Patent Rights shall not apply to any MERCK Manufacturing Technology and Patent
Rights that relate to the Manufacture of Product from API or Collaboration
Compound, except for a sublicense to a toll manufacturer that Manufactures
Product from API or Collaboration Compound for ARIAD in the case of termination
pursuant to Section 9.2.  Notwithstanding the foregoing, ARIAD shall have no
obligation to pay any fees or royalties based on ARIAD’s use of any MERCK
Manufacturing Technology and Patent Rights in the manufacture of a product that
arise under any agreement to which MERCK is a party or any Third Party
obligation of which MERCK is otherwise aware unless MERCK provides ARIAD with
prior written notice of such Third Party obligation at the time of disclosure of
the MERCK Manufacturing Technology and Patent Rights to ARIAD.
 
 
31

--------------------------------------------------------------------------------

 
6.1.3 Disclosure of Technology.  Each Party shall disclose to the other Party
all Technology and Patent Rights Controlled by such Party that is necessary, or
useful in the reasonable determination of the disclosing Party, for the
Development, Commercialization or Manufacture of Products consistent with such
Party’s rights and responsibilities pursuant to this Agreement, and all such
Technology and Patent Rights shall be included in the licenses granted in this
Section 6.1.  Such disclosures shall include ongoing disclosures of Technology
developed in the course of Manufacturing Development of API, Clinical Product
and Marketed Product.  For Technology developed in the course of Manufacturing
Development of API, Clinical Product and Marketed Product, ARIAD shall promptly
make such disclosure after the Restated Effective Date, and all such disclosures
shall be in document form and shall not require instruction of MERCK Personnel
by ARIAD personnel.  This Section 6.1.3 does not otherwise apply to MERCK
Manufacturing Technology and Patent Rights.
 
6.1.4 Clinical Samples, Biomarker Information and Program Biomarker Technology
 
(a) Fluids, tissue or tumor samples collected by either Party in the Development
Program shall only be used by ARIAD as permitted prior to the Restated Effective
Date or as authorized by MERCK after the Restated Effective Date as part of
ARIAD Development Activities.
 
(b) Each Party shall disclose to the other Party all Program Biomarker
Technology owned by it and will provide the other Party with all Biomarker
Information within clause (i) of Section 1.18 and all raw data contained in such
Biomarker Information developed by it or its Affiliates. Such Program Biomarker
Technology, Biomarker Information and raw data shall be provided by each Party
in a mutually agreed and readily useable and decipherable format.
 
(c) Subject to the other terms of this Agreement, each Party hereby grants to
the other Party a worldwide, royalty-free, irrevocable right and license, with
the unrestricted right to grant sublicenses, to use all raw data contained in
Program Biomarker Technology and Biomarker Information within clause (i) of
Section 1.18 for any and all purposes consistent with its obligations under
Section 3.1.2(c) and Section 6.4 of this Agreement.
 
(d) Subject to the other terms of this Agreement, each Party hereby grants to
the other Party a worldwide, royalty-free, irrevocable license, with the
unrestricted right to grant sublicenses, under all Patent Rights Controlled by
the granting Party that claim any Program Biomarker Technology and all Patent
Rights or other intellectual property rights pertaining to Biomarker Information
within clause (i) of Section 1.18 Controlled by the granting Party to use such
Program Biomarker Technology and Biomarker Information in connection with the
discovery, development (including in Clinical Trials), manufacture, use, sale,
import or other commercialization of any mTOR Inhibitor.
 
6.2 Right to Sublicense.
 
6.2.1 Development Program Licenses. Notwithstanding anything contained herein to
the contrary, MERCK shall have the right to grant sublicenses under the license
granted to it under Sections 6.1.1(a) and 6.1.2(a) solely to Third Party
subcontractors engaged by such Party to perform designated functions related to
the conduct of Development activities under the Development Program or to
Affiliates; provided however, that (a) MERCK shall remain responsible for the
satisfactory accomplishment of such work in accordance with the terms and
conditions of this Agreement; and (b) each such subcontractor shall enter into a
written agreement containing such provisions as are normal and customary for
similar types of agreements.
 
6.2.2 Products.  MERCK shall have the right to grant sublicenses to Sublicensees
under the Commercialization license granted to it under Section 6.1.1(b), with
respect to Products in the Territory  in the Field; provided that: (a) it shall
be a condition of any such sublicense that such Sublicensee agrees to be bound
by all terms of this Agreement applicable to the Commercialization of Products
in the Field in the Territory (including, without limitation, Article 5); (b)
MERCK shall provide written notice to ARIAD of any such proposed sublicense at
least thirty (30) days prior to such execution and provide copies to the other
Party of each such sublicense within ten (10) days of its execution; (c) if
MERCK grants a sublicense to a Sublicensee, MERCK shall be deemed to have
guaranteed that such Sublicensee will fulfill all of MERCK’s obligations under
this Agreement applicable to the subject matter of such sublicense; (d) MERCK
shall not be relieved of its obligations pursuant to this Agreement as a result
of such sublicense.
 
 
32

--------------------------------------------------------------------------------

 
6.2.3 Manufacturing Technology.  Notwithstanding anything contained herein to
the contrary, MERCK shall have the right to grant sublicenses under the license
granted to it under Sections 6.1.1(c) and 6.1.2(c) solely to Third Party
subcontractors engaged by MERCK to Manufacture API, Collaboration Compound or
Product or to Affiliates; provided however, that; (a) MERCK shall remain
responsible for the satisfactory accomplishment of such work in accordance with
the terms and conditions of this Agreement; and (b) each such subcontractor
shall enter into a written agreement containing such provisions as are normal
and customary for similar types of agreements.  In addition, in the event that
this Agreement terminates pursuant to Section 9.2, or in the event that MERCK
and its Approved Manufacturers fail to supply ARIAD as set forth in Section
3.5.4, and subject to the limitation set forth in Section 6.1.2(c) with
respect to MERCK Manufacturing Technology and MERCK Patent rights that relate to
the Manufacture of Product from API, ARIAD shall have the right to grant
sublicenses under the license granted to it under Section 6.1.2(c) to Third
Parties to manufacture (x) Product, solely in the case of termination pursuant
to Section 9.2, (y) API, Collaboration Compound, Rapamycin Analogs, Rapamycin
Derived mTOR Inhibitors, and (z) rapamycin for use in manufacture of Rapamycin
Analogs or Rapamycin Derived mTOR Inhibitors, and (i) to use the same for
research use by ARIAD, (ii) to use and sell the same for  sale by ARIAD to
ARIAD’s Medical Device Collaborators, and (iii) to use and sell the same for any
purpose except as prohibited by this Agreement or the New Supply Agreement.
 
6.3 No Other Rights.  MERCK shall have no rights to use or otherwise exploit
ARIAD Technology, ARIAD Patent Rights, or ARIAD Proprietary Materials, and ARIAD
shall have no rights to use or otherwise exploit MERCK Technology, MERCK Patent
Rights or MERCK Proprietary Materials, in each case, except as expressly set
forth herein.
 
6.4 Exclusivity.
 
6.4.1 ARIAD.  Until the later to occur of (a) expiration of the last to expire
Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights or Joint Patent
Rights in any country that covers the composition of matter or sale or import of
a Product or a Collaboration Compound contained in a Product or its use for any
indication for which Commercialization Regulatory Approval has been obtained in
any country, or (b) twelve (12) years from the date of the First Commercial Sale
of such Product in every country in which a Product is sold, ARIAD shall not,
and shall cause each of its Affiliates to not, conduct any activity, either on
its own, or with, for the benefit of, or sponsored by any Third Party, that is
designed to develop or commercialize, or grant any license or other rights to
any Third Party to utilize any Technology or Patent Rights Controlled by ARIAD
or any of its Affiliates for the express purpose of developing or
commercializing (i) rapamycin or any Rapamycin Derived mTOR Inhibitor in the
Field except hereunder in the Development Program, or the Development or
Commercialization of Products or (b) in connection with the conduct of any
Permitted Transactions, or (ii) any Collaboration Compound for use as a
Dimerizer.  Without limiting the generality of the foregoing obligations, ARIAD
shall inform the JDC regarding any pre-clinical research permitted under this
Section 6.4.1, and shall report to the JDC  regarding the results of such
pre-clinical research.
 
6.4.2 MERCK.  Until the later to occur of (a) expiration of the last to expire
Valid Claim of the ARIAD Patent Rights, MERCK Patent Rights or Joint Patent
Rights in any country that covers the composition of matter or sale or import of
a Product or a Collaboration Compound contained in a Product or its use for any
indication for which Commercialization Regulatory Approval has been obtained in
any country, or (b) twelve (12) years from the date of the First Commercial Sale
of such Product in every country in which a Product is sold, MERCK shall not,
and shall cause each of its Affiliates to not, conduct any activity, either on
its own, or with, for the benefit of, or sponsored by any Third Party, that is
designed to develop or commercialize, or grant any license or other rights to
any Third Party to utilize any Technology or Patent Rights Controlled by MERCK
or any of its Affiliates for the express purpose of  developing or
commercializing (i) rapamycin or any Rapamycin Derived mTOR Inhibitor in the
Field except (a) hereunder in the Development Program or the Development or
Commercialization of Products, or (b) in connection with the conduct of any
Permitted Transactions, or (ii) any Collaboration Compound for use as a
Dimerizer.
 
6.4.3 Permitted Transactions.  If either Party enters into an agreement for a
Permitted Transaction, all Technology and Patent Right granted to such Party
under the Permitted Transaction (“Collaborator IP Rights”) shall be included
without further action in the licenses granted to the other Party by Section
6.1.1 or 6.1.2.  If a Permitted Transaction entered into by MERCK or ARIAD
involves the use of any Collaboration Compound, data or information relating to
any Collaboration Compound or Confidential Information of ARIAD or MERCK the
Party entering into such Permitted Transaction agrees that it shall not utilize
(or permit an Affiliate to utilize or license any Third Party to utilize) any
Collaborator IP Rights to develop or commercialize in the Field any mTOR
Inhibitor other than a Collaboration Compound, except that ARIAD may utilize
Collaborator IP Rights to develop or commercialize mTOR Inhibitors for use with
stents or Medical Devices.  If a Permitted Transaction entered into by ARIAD
involves use of any Confidential Information of MERCK, ARIAD agrees that it
shall not utilize (or permit an Affiliate to utilize or license any Third Party
to utilize) any Collaborator IP Rights to research, develop or commercialize any
mTOR Inhibitor.
 
6.4.4 Acquisitions by a Party Involving Rapamycin Derived mTOR Inhibitors.
 
(a) Notwithstanding the provisions of Section 6.4.2, if during the Term MERCK or
any of its Affiliates acquires or agrees to acquire (whether by purchase of
assets or shares, share exchange, merger or consolidation or similar
transaction), an entity that is developing or commercializing a Rapamycin
Derived mTOR Inhibitor, MERCK shall have [***] ([***]) [***] from the date of
public announcement of the acquisition or merger (or if there is no public
announcement, from the closing of such acquisition or merger) to notify ARIAD in
writing as to whether MERCK or its Affiliate intends to divest its interest in
such Rapamycin Derived mTOR Inhibitor.  If MERCK or its Affiliate elects to
divest its interest in such Rapamycin Derived mTOR Inhibitor, MERCK or its
Affiliate shall use reasonable efforts to identify a Third Party purchaser to
whom the MERCK or its Affiliate will divest its interest in such Rapamycin
Derived mTOR Inhibitor and enter into a definitive agreement with such Third
Party for such divestiture as soon as reasonably practicable under the
circumstances.  If MERCK or its Affiliate elects not to divest its interest in
such Rapamycin Derived mTOR Inhibitor, or fails to divest its interest in such
Rapamycin Derived mTOR Inhibitor within [***] ([***]) [***] after the closing of
the transaction for which MERCK  has provided ARIAD with notice, then ARIAD
shall have the option, upon written notice to MERCK, as applicable, given no
later than [***] ([***]) [***] after the earlier of:  (a) MERCK’s written
notice, as applicable, of its election not to divest such Rapamycin Derived mTOR
Inhibitor; and (b) the end of such [***] ([***]) [***] period described above,
to require MERCK to take such actions as may be necessary to treat such
Rapamycin Derived mTOR inhibitor as a Collaboration Compound for all purposes of
this Agreement, except that ARIAD shall not have a right to manufacture a
Rapamycin Derived mTOR Inhibitor that is acquired by MERCK or its Affiliate.
 
 
33

--------------------------------------------------------------------------------

 
(b) Notwithstanding the provisions of Section 6.4.1, if during the Term ARIAD or
any of its Affiliates acquires or agrees to acquire (whether by purchase of
assets or shares, share exchange, merger or consolidation or similar
transaction), an entity that is developing or commercializing a Rapamycin
Derived mTOR Inhibitor, ARIAD shall have [***] ([***]) [***] from the date of
public announcement of the acquisition or merger (or if there is no public
announcement, from the closing of such acquisition or merger) to notify MERCK in
writing as to whether ARIAD or its Affiliate intends to divest its interest in
such Rapamycin Derived mTOR Inhibitor.  If ARIAD or its Affiliate elects to
divest its interest in such Rapamycin Derived mTOR Inhibitor, ARIAD or its
Affiliate shall use reasonable efforts to identify a Third Party purchaser to
whom ARIAD or its Affiliate will divest its interest in such Rapamycin Derived
mTOR Inhibitor and enter into a definitive agreement with such Third Party for
such divestiture as soon as reasonably practicable under the circumstances.  If
ARIAD or its Affiliate elects not to divest its interest in such Rapamycin
Derived mTOR Inhibitor, or fails to divest its interest in such Rapamycin
Derived mTOR Inhibitor within [***] ([***]) [***] after the closing of the
transaction for which ARIAD has provided MERCK with notice, then MERCK shall
have the option, upon written notice to ARIAD, as applicable, given no later
than [***] ([***]) [***] after the earlier of:  (a) ARIAD’s written notice, as
applicable, of its election not to divest such Rapamycin Derived mTOR Inhibitor;
and (b) the end of such [***] ([***]) [***] period described above, to require
ARIAD to take such actions as may be necessary to treat such Rapamycin Derived
mTOR inhibitor as a Collaboration Compound for all purposes of this Agreement,
except that MERCK shall not have a right to manufacture a Rapamycin Derived mTOR
Inhibitor that is acquired by ARIAD or its Affiliate, even if MERCK otherwise
obtains the right to Manufacture Products.
 
(c) In the event a Party is acquired (whether by purchase of assets or shares,
share exchange, merger or consolidation) by an entity that is developing or
commercializing a Rapamycin Derived mTOR Inhibitor, such Party agrees to keep
all Confidential Information resulting from the Development, Commercialization
or Manufacture of any Collaboration Compound or Product (“Program Confidential
Information”) separate and apart from all programs and personnel for such other
Rapamycin Derived mTOR Inhibitor and not use such Program Confidential
Information in connection with such other Rapamycin Derived mTOR Inhibitor.  The
non-acquired Party shall have the right to require the acquired Party and the
acquiror to adopt commercially reasonable procedures to prevent the disclosure
or use of Program Confidential Information as provided above.  The purpose of
such procedures shall be to strictly limit such disclosures to only those
personnel having a need-to-know Program Confidential Information in order to
perform the acquired Party’s obligations and exercise its rights under this
Agreement.
 
6.5 Standstill Agreement.
 
(a) Standstill Obligation.  Except as permitted by [***], during the Term of
this Agreement, without the prior written consent of the Board of Directors
[***] or encourage others to) directly or indirectly in any manner: [***],
directly or indirectly, alone or in concert with others, [***], or in any way
participate in, directly or indirectly, alone or in concert with others, any
[***] or in any way participate in a “group” [***], directly or indirectly,
alone or in concert with others, [***], other than in the ordinary course of
business; [***] with others to do any of the actions [***] otherwise act in
concert with others, [***].
 
(b) The provisions of Section 6.5(a) [***] announces publicly that it is
seeking, or considering seeking, [***] or that it is otherwise exploring, or
considering exploring, [***] or one or more of its subsidiaries to a third party
[***] immediately prior to [***].  For clarity, the foregoing provisions shall
prohibit [***] unless one of the exceptions in the preceding sentence
[***].  For avoidance of doubt, nothing in the Agreement shall prevent
[***].  Notwithstanding the above, [***] shall not be deemed a breach of this
provision.
 
6.6 Prohibition on Solicitation.  Without the written consent of ARIAD, neither
MERCK nor any of its United States-based Affiliates shall, [***] at the time of
such solicitation.  This provision shall not restrict MERCK or its Affiliates
from advertising employment opportunities in general publications that do not
directly target ARIAD its employees.


7.           INTELLECTUAL PROPERTY RIGHTS
 
7.1 ARIAD Intellectual Property Rights.  ARIAD shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to any
and all ARIAD Technology and ARIAD Patent Rights.
 
7.2 MERCK Intellectual Property Rights.  MERCK shall have sole and exclusive
ownership of all right, title and interest on a worldwide basis in and to any
and all MERCK Technology and MERCK Patent Rights.
 
 
34

--------------------------------------------------------------------------------

 
7.3 Joint Technology Rights.  MERCK and ARIAD shall jointly own all Joint
Technology and Joint Patent Rights.  Notwithstanding anything to the contrary
contained herein or under Applicable Law, except to the extent set forth herein,
the Parties hereby agree that (i) either Party may use or license or sublicense
to Affiliates or Third Parties all or any portion of its interest in Joint
Technology,  Joint Patent Rights or jointly owned Confidential Information or
Proprietary Materials for any purposes inside or outside the Field other than
the discovery, development, manufacture, use, sale or importation of a Rapamycin
Derived mTOR Inhibitor, for use in the Field, without the prior written consent
of the other Party, without restriction and without the obligation to provide
compensation to the other Party; (ii) neither Party may use or license or
sublicense to Affiliates or Third Parties all or any portion of its interest in
Joint Technology, Joint Patent Rights or jointly owned Confidential Information
or Proprietary Materials for the discovery, development, manufacture, use, sale
or importation of a Rapamycin Derived mTOR Inhibitor, for use in the
Field,  without the prior written consent of the other Party, which may be
granted or withheld in its sole discretion; and (iii) either Party may use or
license or sublicense to Affiliates or Third Parties all or any portion of its
interest in Joint Technology, Joint Patent Rights or jointly owned Confidential
Information or Proprietary Materials for the discovery, development,
manufacture, use, sale or importation of a Rapamycin Derived mTOR Inhibitor, for
use outside the Field, without the prior written consent of the other Party,
without restriction and without the obligation to provide compensation to the
other Party.
 
7.4 Product Technology and Product Patent Rights.  For clarity, it is
acknowledged that all Product Technology and Patent Rights with respect thereto
shall be owned solely by ARIAD and that all Product Use Technology and Patent
Rights with respect thereto shall be jointly owned, regardless of
inventorship.  Ownership of all Product Delivery Technology and any other
Program Technology and Patent Rights with respect thereto shall be determined in
accordance with Section 7.6 it being understood that the owner thereof shall
have the exclusive right to use such Program Technology and Patent Rights
outside the Collaboration.
 
7.5 Patent Coordinators.  ARIAD and MERCK shall, by written notice to the other
Party,  each appoint a patent coordinator reasonably acceptable to the other
Party (each, a “Patent Coordinator”) to serve as such Party’s primary liaison
with the other Party on matters relating to patent filing, prosecution,
maintenance and enforcement.  Each Party may replace its Patent Coordinator at
any time by notice in writing to the other Party.
 
7.6 Inventorship.  The Patent Coordinators shall initially determine
inventorship of Program Technology under U.S. patent law.  In case of a dispute
between the Patent Coordinators over inventorship and, as a result, whether any
particular Technology is ARIAD Technology, MERCK Technology or Joint Technology,
such dispute shall be resolved according to U.S. patent law by patent counsel
who (and whose firm) is not at the time of the dispute, and was not at any time
during the five (5) years prior to such dispute, performing services for either
of the Parties, such patent counsel to be selected by the Parties.  Expenses of
such patent counsel shall be shared equally by the Parties.
 
8.           FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS
 
8.1 Patent Filing, Prosecution and Maintenance.
 
8.1.1 ARIAD Prosecution Rights.  ARIAD, acting through patent counsel or agents
of its choice, shall be solely responsible for the preparation, filing,
prosecution and maintenance of the ARIAD Patent Rights.  MERCK shall cooperate
with and assist ARIAD in all reasonable respects, in connection with ARIAD’s
preparation, filing, prosecution (including review and comments regarding
responses to office actions and/or official actions from worldwide patent
offices) and maintenance of such Patent Rights.  The costs and expenses incurred
by ARIAD in connection with the preparation, filing, prosecution and maintenance
of such Patent Rights shall be Development Costs.
 
8.1.2 MERCK Prosecution Rights.  MERCK, at its sole expense and acting through
patent counsel or agents of its choice, shall be responsible for the
preparation, filing, prosecution and maintenance of all MERCK Patent Rights.  At
MERCK’s request, ARIAD shall cooperate with and assist MERCK in all reasonable
respects, in connection with MERCK’s preparation, filing, prosecution and
maintenance of MERCK Program Patent Rights.  The costs and expenses incurred by
MERCK in connection with the preparation, filing, prosecution and maintenance of
MERCK Program Patent Rights shall be Development Costs.
 
8.1.3 Joint Patent Rights.  Within ten (10) days after it is determined pursuant
to Section 7.6 that any particular Program Technology is Joint Program
Technology, the Parties will determine whether one Party or the other will
undertake the prosecution of Joint Program Patent Rights with respect thereto,
based on the respective expertise of the Parties.  If the Parties fail to agree,
then prosecution of such Joint Program Patent Rights shall be jointly controlled
by the Parties, using patent counsel agreed upon by the Patent Coordinators or,
if they fail to agree, selected by the Parties.  The costs and expenses incurred
in connection with the preparation, filing, prosecution and maintenance of Joint
Patent Rights shall be Development Costs.
 
 
35

--------------------------------------------------------------------------------

 
8.1.4 Information and Cooperation.  Each filing Party shall (a) promptly notify
the other Party, through its Patent Coordinator, of any Program Technology or
Program Biomarker Technology and discuss with the other Party, through its
Patent Coordinator, the filing of any patent application with respect thereto;
(b) regularly provide the other Party with copies of all patent applications
filed hereunder for any Program Technology, or Program Biomarker Technology and
other material submissions and correspondence with the patent offices, in
sufficient time to allow for review and comment by the other Party; and (b)
provide the other Party and its patent counsel with an opportunity to consult
with the Party and its patent counsel regarding the filing and contents of any
such application, amendment, submission or response, and the advice and
suggestions of the other Party and its patent counsel shall be taken into
consideration in good faith by such Party and its patent counsel in connection
with such filing.  Each filing Party shall pursue in good faith all reasonable
claims requested by the other Party in the prosecution of any Patent Rights
under this Section 8.1.
 
8.1.5 Abandonment.  If either Party decides to cease prosecution on, to abandon
or to allow to lapse any of the Patent Rights covering any Product, Product
Technology, Product Use Technology, Product Delivery Technology or Program
Biomarker Technology in any country or region in the Territory, such Party
("Abandonment Party") shall inform the other Party ("Assuming Party") of such
decision promptly and, in any event, so as to provide the  Assuming Party a
reasonable amount of time to meet any applicable deadline to establish or
preserve such Patent Rights in such country or region.  The Assuming Party shall
have the right to assume responsibility for continuing the prosecution of such
Patent Rights in such country or region and paying any required fees to maintain
such Patent Rights in such country or region or defending such Patent Rights,
all at the Abandonment Party’s sole expense, through patent counsel or agents of
its choice.  The Assuming Party shall not become an assignee of any such Patent
Rights as a result of its assumption of any such responsibility.  Upon transfer
of the Abandonment Party’s responsibility for prosecuting, maintaining and
defending any of the Patent Rights to the Assuming Party under this Section
8.1.5, the  Abandonment Party shall promptly deliver to the  Assuming Party
copies of all necessary files related to the Patent Rights with respect to which
responsibility has been transferred and shall take all actions and execute all
documents reasonably necessary for the Assuming Party to assume such
prosecution, maintenance and defense.
 
8.2 Legal Actions.
 
8.2.1 Third Party Infringement.
 
(a) In General.
 
(i) Notice.  In the event either Party becomes aware of (i) any suspected
infringement of any ARIAD Patent Rights or MERCK Patent Rights through the
development or commercialization of an mTOR Inhibitor in the Field, or (ii) the
submission by any Third Party of an abbreviated new drug application under the
Hatch-Waxman Act for a product in the Field that includes a Collaboration
Compound (each, an “Infringement”), that Party shall promptly notify the other
Party and provide it with all details of such Infringement of which it is aware
(each, an “Infringement Notice”).  The Parties shall promptly meet to discuss
the Infringement and to determine the collective overall strategy for patent
enforcement.
 
(ii) MERCK Right to Enforce.  Unless otherwise determined by the Parties as part
of their consideration of an overall patent strategy for Patent Rights involving
Products, MERCK shall have the first right and option to address such
Infringement by taking reasonable steps, which may include the institution of
legal proceedings or other action.  All costs, including, without limitation,
attorneys’ fees, relating to such legal proceedings or other action shall be
borne by MERCK.  If MERCK does not take or initiate commercially reasonable
steps to eliminate the Infringement within one hundred twenty (120) days from
any Infringement Notice (or twenty (20) days in the case of an Infringement
resulting from the submission by any Third Party of an abbreviated new drug
application under the Hatch-Waxman Act), then ARIAD shall have the right and
option to do so at its expense.
 
(iii) No Settlement.  Neither Party shall settle any Infringement claim or
proceeding under Section 8.2.1(a)(ii) without the prior written consent of the
other Party, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
(b) Right to Representation.  Each Party shall have the right to participate and
be represented by counsel that it selects, in any legal proceedings or other
action instituted under Section 8.2.1(a)(ii) by the other Party.  If a Party
with the right to initiate legal proceedings under Section 8.2.1(a)(ii) to
eliminate an Infringement lacks standing to do so and the other Party has
standing to initiate such legal proceedings, then the Party with the right to
initiate legal proceedings under Section 8.2.1(a)(ii) may name the other Party
as plaintiff in such legal proceedings or may require the Party with standing to
initiate such legal proceedings at the expense of the other Party.
 
(c) Cooperation.  In any action, suit or proceeding instituted under this
Section 8.2.1, the Parties shall cooperate with and assist each other in all
reasonable respects.  Upon the reasonable request of the Party instituting such
action, suit or proceeding, the other Party shall join such action, suit or
proceeding and shall be represented using counsel of its own choice, at the
requesting Party’s expense.
 
 
36

--------------------------------------------------------------------------------

 
(d) Allocation of Proceeds.  Any amounts recovered by either Party pursuant to
actions under Sections 8.2.1(a)(ii) with respect to any Infringement through the
development or commercialization of an mTOR Inhibitor in the Territory, whether
by settlement or judgment, shall be allocated in the following order: (A) first,
to reimburse MERCK and ARIAD for their reasonable out-of-pocket expenses in
making such recovery (which amounts shall be allocated pro rata if insufficient
to cover the totality of such expenses); and (B) then, to MERCK and ARIAD in the
same proportion as MERCK’s historic profits on Net Sales of the Product affected
by the Infringement bears to MERCK’s historic royalties paid to ARIAD hereunder
in respect of such Net Sales, in each case as determined by agreement of the
Parties or if the Parties fail to agree, pursuant to Section 12.1.
 
8.2.2 Defense of Claims.  In the event that any action, suit or proceeding is
brought against either Party or any Affiliate or Sublicensee of either Party
alleging the infringement of the Technology or Patent Rights of a Third Party by
reason of or the Development or Commercialization, including, without
limitation, the Manufacture, use or sale, of any Product, such Party shall
notify the other Party within five (5) days of the earlier of (i) receipt of
service of process in such action, suit or proceeding, or (ii) the date such
Party becomes aware that such action, suit or proceeding has been instituted and
the Parties shall meet as soon as possible to discuss the overall strategy for
defense of such matter.  Except as agreed by the Parties, (a)   MERCK shall have
the obligation to defend such action, suit or proceeding at its sole expense;
(b) ARIAD or any of its Affiliates or Sublicensees shall have the right to
separate counsel at its own expense in any such action, suit or proceeding; and
(c) the Parties shall cooperate with each other in all reasonable respects in
any such action, suit or proceeding.  Each Party shall promptly furnish the
other Party with a copy of each communication relating to the alleged
infringement that is received by such Party including all documents filed in any
litigation.  In no event shall either Party settle or otherwise resolve any such
action, suit or proceeding brought against the other Party or any of its
Affiliates or sublicensees without the other Party’s prior written consent.
 
8.3 Trademark Prosecution and Registration.
 
8.3.1 MERCK shall, in its sole discretion, determine the trademark or trademarks
to be used with regard to the Product in the Territory, and shall be the owner
of the Product Trademarks.
 
8.3.2 MERCK shall be responsible for the filing, prosecution, defense and
maintenance of all Product Trademarks before all trademark offices and courts in
the Territory, and shall be solely responsible for all expenses incurred in
connection therewith.  ARIAD shall, or shall cause its Affiliates to, assign to
MERCK any trademark applications in the Territory filed in the name of ARIAD or
its Affiliates in connection with the Product.  If any such application cannot
be assigned, ARIAD shall file any documents that are necessary in order to
abandon any interest in such application, and MERCK shall have the right to
register any trademarks that were the subject of such applications in the
Territory.  ARIAD shall also execute any documents required to transfer
ownership of domain names which have been registered in connection with the
Product or the Product Trademarks.
 
9.           TERM AND TERMINATION
 
9.1 Term.  This Agreement shall commence on the Effective Date and shall
continue in full force and effect, unless otherwise terminated pursuant to
Section 9.2, until the expiration of all obligations of MERCK to pay royalties
or milestones with respect to the Territory. Upon the expiration of this
Agreement as set forth in this Section 9.1, the license rights granted hereunder
shall be converted to perpetual and fully paid-up licenses.
 
9.2 Termination.  Subject to Section 12.1(d), this Agreement may be terminated
by either Party as follows:
 
9.2.1 Unilateral Right to Terminate.
 
(a) MERCK may terminate this Agreement by providing written notice to ARIAD not
less than nine (9) months prior to the effective date of such termination.
 
(b) MERCK may terminate this Agreement at its sole discretion, after meeting
with ARIAD as set forth below in Section 9.2.1(c), on written notice to ARIAD in
the event that the President of Merck Research Laboratories, following such
meeting, determines in good faith that it is not advisable for MERCK to continue
Development or Commercialization of the Product for use in a Cancer Indication
as a result of a serious safety issue regarding the use of the Product in a
Cancer Indication.
 
(c) In the event that MERCK believes in good faith that it is not advisable for
MERCK to continue Development or Commercialization of the Product as a result of
a serious safety issue regarding the use of the Product in a Cancer Indication,
MERCK and ARIAD agree to meet promptly following notice of such belief from
MERCK to ARIAD in person or by videoconference. The President of Merck Research
Laboratories will attend the meeting, and at such meeting, MERCK will (i)
provide ARIAD with any preclinical and clinical data related to the Product not
previously provided in writing by MERCK to ARIAD that demonstrates such serious
safety issue; and (ii) explain in detail to ARIAD the basis for MERCK’s good
faith belief that it is not advisable for MERCK to continue Development or
Commercialization of the Product as a result of such serious safety issue,
including the factors supporting MERCK’s belief, and ARIAD may provide to MERCK
any preclinical and clinical data related to the Product that ARIAD believes
will demonstrate that it is not inadvisable to continue Development or
Commercialization of the Product for use in Cancer Indications.
 
 
37

--------------------------------------------------------------------------------

 
(d) Except to the extent the following is unenforceable under the law of a
particular jurisdiction where a patent application with the ARIAD Patent Rights
is pending or a patent within the ARIAD Patent Rights is issued, ARIAD may
terminate this Agreement immediately upon written notice to MERCK in the event
that MERCK or any of its Affiliates or Sublicensees Challenges any ARIAD Patent
Right or voluntarily assists a Third Party in initiating a Challenge of any
ARIAD Patent Right.
 
9.2.2 Termination for Breach or Under Section 3.6.2(a).  Except as set forth
herein, (i) either Party may terminate this Agreement, effective immediately
upon written notice to the other Party, for a material breach by the other Party
of any term of this Agreement that remains uncured sixty (60) days (thirty (30)
days in the event that the breach is a failure of a Party to make any payment
required hereunder) after the non-breaching Party first gives written notice to
the other Party of such breach and its intent to terminate this Agreement if
such breach is not cured, and (ii) ARIAD may terminate this Agreement, effective
immediately upon written notice to MERCK, for a failure to fulfill its
obligations set forth in Section 3.6.2(a) that remains uncured sixty (60) days
after ARIAD first gives written notice to MERCK of such failure and its intent
to terminate this Agreement if such failure is not cured,.
 
9.2.3 Termination for Insolvency.  In the event that either Party makes an
assignment for the benefit of creditors, appoints or suffers appointment of a
receiver or trustee over all or substantially all of its property, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it which is not discharged within sixty (60) days of the filing thereof,
then the other Party may terminate this Agreement effective immediately upon
written notice to such Party.  In connection therewith, all rights and licenses
granted under this Agreement are, and shall be deemed to be, for purposes of
Section 365(n) of the United States Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(56) of the United States
Bankruptcy Code.
 
9.2.4 Partial Termination Under Section 3.6.2(b).  In the event that the
conditions set forth in Section 3.6.2(b) are met, ARIAD may terminate this
Agreement with respect to the specific [***] Indication or the [***] Indication
for which Section 3.6.2(b) applies, effective immediately upon written notice to
MERCK, unless MERCK ceases the Competitive mTOR Inhibitor Activity with respect
to such [***] Indication or [***] Indication within sixty (60) days after ARIAD
first gives written notice to MERCK of its intent to terminate this Agreement
with respect to the specific [***] Indication for which the conditions set forth
in Section 3.6.2(b) are met.
 
9.3 Consequences of Termination of Agreement.  In the event of the termination
of this Agreement pursuant to Section 9.2, the following provisions shall apply,
as applicable.
 
9.3.1 Termination by ARIAD under 9.2.1(d),  9.2.2 or 9.2.3 or by MERCK under
Section 9.2.1.  If this Agreement is terminated by MERCK pursuant to Section
9.2.1 or by ARIAD pursuant to Section 9.2.1(d), 9.2.2 or 9.2.3:
 
(a) all licenses and rights granted to MERCK, including without limitation, all
licenses granted to MERCK under Article 6, shall immediately terminate and ARIAD
shall no longer be subject to any obligations under Section 6.4.1 or Section
7.3 (ii);
 
(b) the licenses and rights granted by MERCK to ARIAD, including, without
limitation, all licenses granted to ARIAD pursuant to Sections 6.1.2(a), (b) and
(c) shall survive and shall, except as limited by the rights of third parties,
become, fully-paid and royalty-free (but otherwise remain subject to the same
limitations set forth in those Sections and otherwise in this Agreement), with
the unrestricted right to grant sublicenses, and shall apply to all
Collaboration Compounds, and in the case of termination by ARIAD pursuant to
Section 9.2.2, MERCK shall continue to be subject to the obligations set forth
in Section 6.4.2 for one (1) year following such termination.
 
(c) each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder; and
 
 
38

--------------------------------------------------------------------------------

 
(d) upon request of ARIAD, MERCK shall promptly, and in any event within sixty
(60) days after ARIAD’s request (which request may specify any or all of the
actions in clauses (i) through (viii):  (i) grant to ARIAD an exclusive,
worldwide, royalty-free, paid-up license under all Product Trademarks applicable
to Products, if any, other than Product Trademarks incorporating the MERCK name
or logo; (ii) transfer to ARIAD all of its right, title and interest in all
Regulatory Filings, Drug Approval Applications and Regulatory Approvals then in
its name applicable to Products, if any, and all Confidential Information
Controlled by it as of the date of termination relied on by such Regulatory
Filings, Drug Approval Applications and Regulatory Approvals; (iii) notify the
applicable Regulatory Authorities and take any other action reasonably necessary
to effect such transfer; (iv) provide ARIAD with copies all correspondence
between MERCK and such Regulatory Authorities relating to such Regulatory
Filings, Drug Approval Applications and Regulatory Approvals; (v) unless
expressly prohibited by any Regulatory Authority, transfer sponsorship and
control to ARIAD of all Clinical Trials of Products being conducted as of the
effective date of termination and continue to conduct such trials after the
effective date of termination to enable such transfer to be completed without
interruption of any such trial, as follows: (A) in the case of termination by
MERCK under Section 9.2.1, MERCK will not be obligated to continue to conduct
such Clinical Trials beyond the effective date of termination, but shall
continue to conduct such Clinical Trials at its own expense until the effective
date of termination, (B) in the case of termination by ARIAD under Section
9.2.1(d), 9.2.2 or 9.2.3, MERCK will be obligated to continue to conduct such
trials beyond the effective date of termination for up to six (6) months from
the effective date of termination, with the cost of such Clinical Trials until
the effective date of termination being borne by MERCK and the cost of such
Clinical Trials after the effective date of termination being at ARIAD’s
expense, and (C) in the case of termination by MERCK pursuant to Section
9.2.1(b), if ARIAD requests the transfer of sponsorship and control of Clinical
Trials, MERCK will be obligated to continue to conduct such Clinical Trials
beyond the effective date of termination for up to three (3) months from the
effective date of termination unless MERCK concludes, on the advice of counsel,
that for legal or ethical reasons MERCK  should not continue to conduct such
trials, with the cost of such Clinical Trials being subject to Section 9.3.1(e);
(vi) cooperate with ARIAD, cause its Affiliates to cooperate with ARIAD and use
Commercially Reasonable Efforts to require any Third Party with which MERCK has
an agreement with respect to the conduct of Clinical Trials for Products or the
Manufacture of Products (including, without limitation, agreements with contract
manufacturing organizations, contract research organizations, clinical sites and
investigators), to cooperate with ARIAD in order to accomplish the transfer to
ARIAD of similar rights as held by MERCK under its agreements with such Third
Parties; (vii) provide ARIAD at Manufacturing Cost all supplies of Collaboration
Compounds and Products in the possession of MERCK or any Affiliate or contractor
of MERCK and continue to supply Product to ARIAD until completion of the
transfer of manufacturing technology and contracts with contract manufacturing
organizations to ARIAD pursuant to the terms of this Agreement and/or the New
Supply Agreement; and (viii) provide ARIAD with copies of all reports and data
generated or obtained by MERCK or its Affiliates pursuant to this Agreement that
relate to any Product that have not previously been provided to ARIAD.  The
Parties will agree upon and implement plans for the orderly transition of
Development, Manufacture and Commercialization from MERCK to ARIAD in a manner
consistent with Applicable Law and standards of ethical conduct of human
Clinical Trials and will seek to replace all MERCK personnel engaged in any
Development, Manufacture or Commercialization activities, in each case, as
promptly as practicable.  To the extent the provisions in the Development
Transition Plan, Manufacturing Transition Plan and Commercialization Plan are
applicable, such plans for orderly transition will be the same as the
Development Transition Plan, Manufacturing Transition Plan and Commercialization
Plan with the roles of the Parties reversed, and will reflect the obligations
set forth in Sections 3.3, 3.4 and 3.5 with the roles of the Parties reversed.
 
(e) In the event this Agreement is terminated by MERCK pursuant to Section
9.2.1(b), (i) if ARIAD agrees with MERCK that it is not advisable to continue
Development or Commercialization of the Product as a result of a serious safety
issue regarding the  use of the Product in a Cancer Indication, then the Parties
will promptly wind-down and terminate all Development and Commercialization of
the Product and all costs of such wind-down and termination will be borne by
MERCK and (ii) if ARIAD does not so agree, and requests the transfer of
sponsorship and control of Clinical Trials pursuant to clause (v) of Section
9.3.1(d), then the cost of such Clinical Trials for the shorter of (x) three (3)
months or (y) until transfer of sponsorship and control thereof to ARIAD, shall
be shared equally by ARIAD and MERCK.  In all cases where ARIAD request the
transfer of sponsorship and control of ongoing Clinical Trials, MERCK and ARIAD
agree to work together to transfer sponsorship and control of any ongoing
Clinical Trials to ARIAD  as soon as possible.
 
9.3.2 Termination by MERCK.  If this Agreement is terminated by MERCK pursuant
to Section 9.2.2 or 9.2.3:
 
(a) all licenses granted by ARIAD to MERCK pursuant to Section 6.1.1, shall
survive the termination in each case subject to MERCK’s continued payment of all
milestone, royalty and other payments under and in accordance with this
Agreement with respect thereto;
 
(b) all licenses granted by MERCK to ARIAD pursuant to Section 6.1.2(a) and
6.1.2(b) shall terminate, and in the case of termination by MERCK pursuant to
Section 9.2.2, ARIAD shall continue to be subject to the obligations set forth
in Section 6.4.1 for one (1) year following such termination;
 
(c) the licenses granted by MERCK to ARIAD pursuant to Section 6.1.2(c) shall
survive;
 
(d) ARIAD’s option to Co-Promote the Product under Section 3.12 shall terminate;
and
 
(e) each Party shall promptly return all Confidential Information and
Proprietary Materials of the other Party that are not subject to a continuing
license hereunder; provided that each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder.
 
 
39

--------------------------------------------------------------------------------

 
9.4 Partial Termination by ARIAD under Section 9.2.4.  If this Agreement is
terminated by ARIAD with respect to any Major Cancer Indication or the Sarcoma
Indication (a “Terminated Indication”) pursuant to Section 9.2.4:
 
(a)           if the Terminated Indication is a Major Cancer Indication, the
definition of Major Cancer Indication  shall be deemed amended to exclude the
Terminated Indication;
 
(b)           MERCK will cease to have any right or license to research,
Develop, Manufacture or Commercialize any Product for use in the Terminated
Indication;


(c)           the provisions of Section 9.3.1(a), (b) shall apply solely to the
Terminated Indication, and the provisions of 9.3.1(c) shall apply only to
Confidential Information that is not subject to a continuing license to Merck
for Indications other than the Transferred Indication. ; and


(d)           In the event of a partial termination with regard to a Terminated
Indication, and upon request of ARIAD, MERCK shall promptly, and in any event
within sixty (60) days after ARIAD’s request (which request may specify any or
all of the actions in clauses (i) through (vi):  (i) transfer to ARIAD all of
its right, title and interest in all Regulatory Filings and pending Drug
Approval Applications then in its name that are solely applicable to the
Transferred Indication, if any, and provide to ARIAD copies of such Confidential
Information Controlled by it as of the date of termination relied on by such
Regulatory Filings and pending Drug Approval Applications (i) allow ARIAD to
cross-reference Regulatory Filings, Drug Approval Applications and Regulatory
Approvals then in its name that are not included in clause (ii)  to the extent
applicable to the Transferred Indication, if any, and provide to ARIAD copies of
all Confidential Information Controlled by it as of the date of termination
relied on by such Regulatory Filings, Drug Approval Applications and Regulatory
Approvals; (iii) notify the applicable Regulatory Authorities and take any other
action reasonably necessary to effect such transfer and/or  right of
cross-reference; (iv) to the extent not already provided to ARIAD pursuant to
Section 3.9.4(c) and to the extent applicable to the Transferred Indication,
provide ARIAD with copies of all “significant” (as such term is defined in
Section 3.9.4(c)) correspondence between MERCK and such Regulatory Authorities
relating to such Regulatory Filings, Drug Approval Applications and Regulatory
Approvals; (v) unless expressly prohibited by any Regulatory Authority, transfer
sponsorship and control to ARIAD of all Clinical Trials of Products being
conducted for the Transferred Indication as of the effective date of termination
and continue to conduct such trials after the effective date of termination to
enable such transfer to be completed without interruption of any such trial, for
a reasonable period, but in no event longer than three (3) months, with the cost
of such clinical trials after the effective date of termination being at ARIAD’s
expense; (vi) cooperate with ARIAD, cause its Affiliates to cooperate with ARIAD
and use Commercially Reasonable Efforts to require any Third Party with which
MERCK has an agreement with respect to the conduct of Clinical Trials for
Products for the Transferred Indication or the Manufacture of Products
(including, without limitation, agreements with contract manufacturing
organizations, contract research organizations, clinical sites and
investigators), to cooperate with ARIAD in order to accomplish the obtaining by
ARIAD of similar rights for the Transferred Indication as held by MERCK under
its agreements with such Third Parties; and (vii) provide ARIAD with copies of
all reports and data generated or obtained by MERCK or its Affiliates pursuant
to this Agreement that relate to the Transferred Indication that have not
previously been provided to ARIAD.  The Parties will agree upon and implement
plans for the orderly transition of Development, Manufacture and
Commercialization from MERCK to ARIAD for the Transferred Indication in a manner
consistent with Applicable Law and standards of ethical conduct of human
Clinical Trials and will seek to replace all MERCK personnel engaged in any
Development, Manufacture or Commercialization activities for the Transferred
Indication, in each case, as promptly as practicable.  To the extent the
provisions in the Development Transition Plan, Manufacturing Transition Plan and
Commercialization Plan are applicable, such plans for orderly transition will be
the same as the Development Transition Plan, Manufacturing Transition Plan and
Commercialization Plan with the roles of the Parties reversed, and will reflect
the obligations set forth in Sections 3.3, 3.4 and 3.5 with the roles of the
Parties reversed.


9.5 Surviving Provisions.  Termination or expiration of this Agreement for any
reason shall be without prejudice to:
 
(a) Survival of rights specifically stated in this Agreement to survive,
including without limitation as set forth in Section 9.3;
 
(b) the rights and obligations of the Parties provided in Sections 3.6.2(c)
(only in the case of a termination by ARIAD pursuant to Section 9.2.2 as set
forth in Section 3.6.2(a), 3.11.2(b), 4.4.2, 4.4.3, 4.4.4, 4.4.5, 5.1, 5.4,
6.1.4(c), 6.1.4(d), 6.2 (only as applied to licenses that survive), 6.3, 6.6
(for the period set forth therein),8.1.1, 8.1.2 and 8.1.3 and Articles 1, 7, 9,
10, 11 and 12 (including all other Sections or Articles referenced in any such
Section or Article), all of which shall survive such termination except as
provided in this Article 9; and
 
(c) any other rights or remedies provided at law or equity which either Party
may otherwise have.
 
10.           REPRESENTATIONS AND WARRANTIES
 
10.1 Mutual Representations and Warranties.  ARIAD and MERCK each represents and
warrants to the other, as of the Effective Date, as follows:
 
10.1.1 Organization.  It is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all requisite power and authority, corporate or otherwise, to execute, deliver
and perform this Agreement.
 
 
40

--------------------------------------------------------------------------------

 
10.1.2 Authorization.  The execution and delivery of this Agreement and the
performance by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and will not violate (a) such
Party’s certificate of incorporation or bylaws, (b) any agreement, instrument or
contractual obligation to which such Party is bound in any material respect, (c)
any requirement of any Applicable Law, or (d) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party.
 
10.1.3 Binding Agreement.  This Agreement is a legal, valid and binding
obligation of such Party enforceable against it in accordance with its terms and
conditions.
 
10.1.4 No Inconsistent Obligation.  It is not under any obligation, contractual
or otherwise, to any Person that conflicts with or is inconsistent in any
respect with the terms of this Agreement or that would impede the diligent and
complete fulfillment of its obligations hereunder.
 
10.2 Additional Representations of ARIAD.  ARIAD reaffirms, as of the Effective
Date,  the representations and warranties made to MERCK, as follows
 
10.2.1 Licensed Patent Rights and Licensed Technology.
 
(a) All Licensed Patent Rights listed on Schedule 2 are existing and, to ARIAD’s
Knowledge, no issued patents which are part of Licensed Patent Rights listed on
Schedule 2 are invalid or unenforceable.  All ARIAD Patent Rights that (a)
contain one or more claims that cover any Collaboration Compound or Product
(including its Manufacture or its formulation or a method of its delivery or of
its use); and (b) are necessary for MERCK to exercise the licenses granted to it
pursuant to Sections 6.1.1(a), (b) and ( c) that are existing on the Effective
Date are listed on Schedule 2.
 
(b) There are no claims, judgment or settlements against ARIAD pending, or to
ARIAD’s Knowledge, threatened, that invalidate or seek to invalidate the
Licensed Patent Rights.
 
(c) ARIAD has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in the Licensed Patent Rights and
Licensed Technology in manner inconsistent with the terms hereof..
 
(d) To ARIAD's Knowledge, it is the sole and exclusive owner of the Licensed
Patent Rights and Licensed Technology all of which are free and clear of any
liens, charges and encumbrances, and no other person, corporate or other private
entity, or governmental entity or subdivision thereof, has or shall have any
claim of ownership whatsoever with respect to the Licensed Patent Rights and
Licensed Technology.
 
(e) ARIAD has disclosed to MERCK all reasonably relevant information Known to
ARIAD regarding the Licensed Patent Rights and Licensed Technology.
 
(f) ARIAD has disclosed to MERCK the existence of any patent opinions related to
the Licensed Patent Rights and Licensed Technology.
 
(g) There are no License Fees  that will be required to be paid to a Third Party
as the result of inclusion of Ridaforolimus in the Product that arise under any
agreement to which ARIAD is a party.
 
(h)  To ARIAD’s Knowledge, there are no License Fees that will be required to be
paid to a Third Party as the result of inclusion of Ridaforolimus in the
Product.
 
10.2.2  Intellectual Property.  (a) To ARIAD's Knowledge, it has sufficient
legal and/or beneficial title under its Licensed Patents and Licensed Technology
necessary to grant the rights contained in and to carry out its obligations
under this Agreement; and (b) to ARIAD's Knowledge, the development,
Manufacture, use or sale of Ridaforolimus, and Clinical Product in its current
form, does not infringe any valid and enforceable patents issued as of the
Effective Date owned by any Third Party.
 
 
41

--------------------------------------------------------------------------------

 
11.           INDEMNIFICATION
 
11.1 Indemnification of MERCK by ARIAD.  ARIAD shall indemnify, defend and hold
harmless MERCK, its Affiliates, their respective directors, officers, employees
and agents, and their respective successors, heirs and assigns (collectively,
the “MERCK Indemnitees”), against all liabilities, damages, losses and expenses
(including, without limitation, reasonable attorneys’ fees and expenses of
litigation) (collectively, “Losses”) incurred by or imposed upon the MERCK
Indemnitees, or any of them, as a direct result of claims, suits, actions,
demands or judgments of Third Parties, including, without limitation, personal
injury and product liability claims (collectively, “Claims”), arising out of the
Manufacture, use or sale by ARIAD or any of its Affiliates, sublicensees,
distributors or agents of any Product, except with respect to any Claim or
Losses that result from a breach of this Agreement, the Supply Agreement or the
New Supply Agreement by, or the gross negligence or willful misconduct of,
MERCK; provided that, with respect to any Claim for which ARIAD has an
obligation to any MERCK Indemnitee pursuant to this Section 11.1 and MERCK has
an obligation to any ARIAD Indemnitee pursuant to Section 11.2, each Party shall
indemnify each of the other Party’s Indemnitees for its Losses to the extent of
its responsibility, relative to the other Party, for the facts underlying the
Claim.
 
11.2 Indemnification of ARIAD by MERCK. MERCK shall indemnify, defend and hold
harmless ARIAD, its Affiliates, their respective directors, officers, employees
and agents, and their respective successors, heirs and assigns (collectively,
the “ARIAD Indemnitees”), against all Losses incurred by or imposed upon the
ARIAD Indemnitees, or any of them, as a direct result of Claims arising out of
(i) the Manufacture, use or sale by MERCK or any of its Affiliates,
sublicensees, distributors or agents of any Product or (ii) actions taken by
ARIAD at the direction of MERCK under any agreements pursuant to the last
sentence of Section 3.3, except with respect to any Claim or Losses that result
from a breach of this Agreement or the Supply Agreement or the New Supply
Agreement by, or the gross negligence or willful misconduct of, ARIAD; provided
that with respect to any Claim for which ARIAD has an obligation to any MERCK
Indemnitee pursuant to Section 11.1 and MERCK has an obligation to any ARIAD
Indemnitee pursuant to this Section 11.2, each Party shall indemnify each of the
other Party’s Indemnitees for its Losses to the extent of its responsibility,
relative to the other Party, for the facts underlying the Claim.
 
11.3 Conditions to Indemnification.  A Person seeking recovery under this
Article 11 (the “Indemnified Party”) in respect of a Claim shall give prompt
notice of such Claim to the Party from which indemnification is sought (the
“Indemnifying Party”) and, provided that the Indemnifying Party is not
contesting its obligation under this Article 11, shall permit the Indemnifying
Party to control any litigation relating to such Claim and the disposition of
such Claim; provided that the Indemnifying Party shall (a) act reasonably and in
good faith with respect to all matters relating to the settlement or disposition
of such Claim as the settlement or disposition relates to such Indemnified Party
and (b) not settle or otherwise resolve such claim without the prior written
consent of such Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed).  Each Indemnified Party shall cooperate with
the Indemnifying Party in its defense of any such Claim in all reasonable
respects and shall have the right to be present in person or through counsel at
all legal proceedings with respect to such Claim.
 
11.4 Indemnification Cap.  The total aggregate liability of the Indemnifying
Party to the Indemnified Party under this Article 11, or under the Supply
Agreement or any other basis of action (including without limitation common law
tort and indemnity law) arising out of this Agreement, shall not exceed [***]
dollars ($[***]); provided, however, failure of either Party to pay amounts due
hereunder other than for indemnification (including, without limitation,
payments due under Article 4 hereof, shall not be subject to the limitation of
liability contained in this Section 11.4.
 
11.5 Warranty Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.
 
11.5.1 No Warranty of Success.  Nothing contained in this Agreement shall be
construed as a warranty, either express or implied, on the part of either Party
that (a) the Development Program will yield a Product or otherwise be successful
or meet its goals, time lines or budgets, or (b) the outcome of the Development
Program will be commercially exploitable in any respect.
 
11.6 Limited Liability.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING, WITHOUT LIMITATION, LOST PROFITS OR LOST REVENUES, OR (II)
COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES, WHETHER UNDER
ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY.
 
 
42

--------------------------------------------------------------------------------

 
12.           MISCELLANEOUS
 
12.1 Arbitration.  In the event of any dispute, difference or question arising
between the Parties in connection with this Agreement, the breach or
construction hereof, or the rights, duties or liabilities of either Party
hereunder (each, an “Arbitration Matter”), the arbitration proceeding shall be
conducted in accordance with the Commercial Arbitration Rules and Supplementary
Procedures for Large Complex Disputes of the AAA and otherwise as follows:
 
(a) The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical or biotechnology business who are independent
of both Parties.  Within thirty (30) days after initiation of arbitration, each
Party shall select one person to act as arbitrator and the two Party-selected
arbitrators shall select a third arbitrator within thirty (30) days of their
appointment.  If a Party fails to select an arbitrator or the arbitrators
selected by the Parties are unable or fail to agree upon the third arbitrator,
such arbitrator shall be appointed by the AAA.  The place of arbitration shall
be Boston, Massachusetts, if the notice of arbitration is brought by MERCK, and
New York City, New York if the notice of arbitration is brought by ARIAD, and
all proceedings and communications shall be in English.
 
(b) Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration decision is rendered or the Arbitration Matter is
otherwise resolved. Either Party also may, without waiving any right or remedy
under this Agreement, seek from any court having jurisdiction any injunctive or
provisional relief necessary to protect the rights or property of that Party
pending resolution of the Arbitration Matter pursuant to this Section 12.1.  The
arbitrators shall have no authority to award punitive or any other type of
damages not measured by a Party’s compensatory damages.  Each Party shall bear
its own costs and expenses and attorneys’ fees, and the Party that does not
prevail in the arbitration proceeding shall pay the arbitrators’ fees and any
administrative fees of arbitration.
 
(c) Except to the extent necessary to confirm an award or decision or as may be
required by Applicable Laws, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.  In no event shall arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the
Arbitration Matter would be barred by the applicable New York statute of
limitations.
 
(d) The Parties agree that, in the event of an Arbitration Matter involving the
alleged breach of this Agreement (including, without limitation, whether a Party
has satisfied its diligence obligations hereunder), neither Party may terminate
this Agreement until resolution of the Arbitration Matter pursuant to this
Section 12.1, and any time period for cure will only commence after such
resolution.
 
(e) The Parties hereby agree that any disputed performance or suspended
performance pending the resolution of an Arbitration Matter that the arbitrators
determine to be required to be performed by a Party must be completed within a
reasonable time period following the final decision of the arbitrators.
 
(f) The Parties hereby agree that any monetary payment to be made by a Party
pursuant to a decision of the arbitrators shall be made in United States
dollars, free of any tax or other deduction.
 
(g) The Parties further agree that the decision of the arbitrators shall be the
sole, exclusive and binding remedy between them regarding determination of
Arbitration Matters presented.
 
 
43

--------------------------------------------------------------------------------

 
12.2 Notices.  All notices and communications shall be in writing and delivered
personally or by internationally-recognized overnight express courier providing
evidence of delivery or mailed via certified mail, return receipt requested,
addressed as follows, or to such other address as may be designated from time to
time:
 


If to MERCK:
Merck Sharp & Dohme Corp.
One Merck Drive
P.O. Box 100, WS3A-65
Whitehouse Station, NJ 08889-0100
Attention: Office of Secretary
Facsimile No.: (908)735-1246
   
And
Merck Sharp & Dohme Corp.
One Merck Drive
Attention: Chief Licensing Officer
P.O. Box 100, WS2A-30
Whitehouse Station, NJ 08889-0100
Facsimile: (908)735-1214
    If to ARIAD
ARIAD Pharmaceuticals, Inc.
26 Landsdowne Street
Cambridge, MA  02139
Tel:  (617) 494-0400
Fax:  (617) 494-1828
Attention:  Chief Executive Officer
and General Counsel
     
With a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky
and Popeo, P.C.
One Financial Center
Boston, Massachusetts  02111
Attention:  Jeffrey M. Wiesen, Esq.
Tel:  (617) 542-6000
Fax:  (617) 542-2241

 
In addition, all notices to the JDC, JMC or JCC shall be sent to each Party’s
designated members of such committees at such Party’s address stated above or to
such other address as such Party may designate by written notice given in
accordance with this Section 12.2.
 
Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) three (3) business days after deposit with an
internationally-recognized overnight express courier with charges prepaid, or
(b) five (5) business days after mailed by certified, registered or regular
mail, postage prepaid, in each case addressed to a Parties at its address stated
above or to such other address as such Party may designate by written notice
given in accordance with this Section 12.2.
 
 
44

--------------------------------------------------------------------------------

 
12.3 Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (U.S.A.), without regard to
the application of principles of conflicts of law.
 
12.4 Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.
 
12.5 Headings.  Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.
 
12.6 Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original and both of which,
together, shall constitute a single agreement.
 
12.7 Amendment; Waiver.  This Agreement may be amended, modified, superseded or
canceled, and any of the terms of this Agreement may be waived, only by a
written instrument executed by each Party or, in the case of waiver, by the
Party or Parties waiving compliance.  The delay or failure of either Party at
any time or times to require performance of any provisions shall in no manner
affect the rights at a later time to enforce the same.  No waiver by either
Party of any condition or of the breach of any term contained in this Agreement,
whether by conduct, or otherwise, in any one or more instances, shall be deemed
to be, or considered as, a further or continuing waiver of any such condition or
of the breach of such term or any other term of this Agreement.
 
12.8 No Third Party Beneficiaries.  Except as set forth in Sections 11.1 and
11.2, no Third Party (including, without limitation, employees of either Party)
shall have or acquire any rights by reason of this Agreement.
 
12.9 Purposes and Scope.  The Parties hereto understand and agree that this
Collaboration is limited to the activities, rights and obligations as set forth
in this Agreement and the Supply Agreement.  Nothing in this Agreement shall be
construed (a) to create or imply a general partnership between the Parties, (b)
to make either Party the agent of the other for any purpose, (c) to alter,
amend, supersede or vitiate any other arrangements between the Parties with
respect to any subject matters not covered hereunder, (d) to give either Party
the right to bind the other, (e) to create any duties or obligations between the
Parties except as expressly set forth herein, or (f) to grant any direct or
implied licenses or any other right other than as expressly set forth herein.
 
12.10 Assignment and Successors: Effect of Acquisition of ARIAD.  Neither this
Agreement nor any obligation of a Party hereunder may be assigned by either
Party without the consent of the other which shall not be unreasonably withheld,
except that each Party may assign this Agreement and the rights, obligations and
interests of such Party, (i) in whole or in part, to any of its Affiliates, or
(ii) in whole, but not in part, to any purchaser of all of its assets or all of
its assets to which this Agreement relates or shares representing a majority of
its common stock voting rights or to any successor corporation resulting from
any merger, consolidation, share exchange or other similar transaction.
 
12.11 Force Majeure.  Neither MERCK nor ARIAD shall be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither shall
be deemed in breach of its obligations, if such failure or delay is due to a
Force Majeure.  In event of such Force Majeure, the Party affected shall use
reasonable efforts to cure or overcome the same and resume performance of its
obligations hereunder.
 
12.12 Interpretation.  The Parties hereto acknowledge and agree that: (a) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (c) the terms and
provisions of this Agreement shall be construed fairly as to each Party and not
in a favor of or against either Party, regardless of which Party was generally
responsible for the preparation of this Agreement.  In addition, unless a
context otherwise requires, wherever used, the singular shall include the
plural, the plural the singular, the use of any gender shall be applicable to
all genders, the word “or” is used in the inclusive sense (and/or) and the word
“including” is used without limitation and shall mean “including without
limitation”.
 
12.13 Integration; Severability.  This Agreement and the Supply Agreement set
forth  the entire agreement with respect to the subject matter hereof and
thereof and supersede all other agreements and understandings between the
Parties with respect to such subject matter, including the Original
Agreement,  as of and after the Restated Effective Date.  The relationship and
performance of the parties under the Original Agreement through the Restated
Effective Date is governed by the Original Agreement.  If any provision of this
Agreement is or becomes invalid or is ruled invalid by any court of competent
jurisdiction or is deemed unenforceable, it is the intention of the Parties that
the remainder of the Agreement shall not be affected.
 
12.14 Further Assurances.  Each of ARIAD and MERCK agrees to duly execute and
deliver, or cause to be duly executed and delivered, such further instruments
and do and cause to be done such further acts and things, including, without
limitation, the filing of such additional assignments, agreements, documents and
instruments, as the other Party may at any time and from time to time reasonably
request in connection with this Agreement or to carry out more effectively the
provisions and purposes of, or to better assure and confirm unto such other
Party its rights and remedies under, this Agreement.
 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
45

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.
 

  ARIAD PHARMACEUTICALS, INC.                     By:
/s/ Harvey J. Berger, M.D.
    Name:
Harvey J. Berger, M.D.
    Title:
Chairman and Chief Executive Officer
                            MERCK SHARP & DOHME CORP.                     By:
/s/ Peter S. Kim, Ph.D.
    Name:
Peter S. Kim, Ph.D.
    Title:
Executive Vice President and President,
Merck Research Laboratories
 

 
 
 
 
46

--------------------------------------------------------------------------------

 
SCHEDULE 1




[***]




[***]
 
 
 
 
 
 
 

 
 
Sched. 1-1

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
LICENSED PATENT RIGHTS
 
U.S. Patents
US Patent No. [***]
US Patent No. [***]
 
U.S. Patent Applications
US APPLN. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
US Appln. Serial No. [***]
 
International Patent Applications
[***]
 
 
 
 
Sched. 2-1

--------------------------------------------------------------------------------

 
SCHEDULE 3


COMMERICAL TRANSITION PLAN
 
Objective:  At completion of the transition Merck will have received from ARIAD
all the commercial information and documentation in ARIAD’s possession to enable
Merck to transition all US commercialization activities pursuant to the
Ridaforolimus Product Commercialization Plan


Activity Description
Responsible
Person
Target Date
1.           Communication process with external vendors
 
[***]
 
 
[***]
 
 
 
 
[***]
 
     
Activity Description
Responsible Person
Target Date
2.           Communication process with professional societies, advocacy groups
and heath care advisors
 
[***]
 
 
 
[***]
 
 
 
[***]



 
Activity Description
Responsible
Party
Target Date
3.           2010 ASCO Annual Meeting
 
[***]
 
 
 
[***]
 
 
 
[***]
 



 
Activity Description
Responsible
Party
Target Date
4.           Transition Activities and Completion
 
[***]
 
 
[***]
 
 
[***]
     
Activity Description
Responsible
Party
Target Date
5.           Billing process with external partners
 
[***]
 
 
[***]
 
 
 
[***]
     

 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.1
 
PRECLINICAL TRANSITION PLAN
 
Objective:                                At completion of the transition MERCK
will have received from ARIAD all the technical information, data, and
documentation in ARIAD’s possession or control to enable MERCK to conduct the
pre-clinical Development activities pursuant to the Development Program
 
Activity Description
Responsible
Person
Date
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.2
 
CLINICAL DEVELOPMENT TRANSITION PLAN
 
Objective: At completion of the transition MERCK will have received from ARIAD
all the technical information, data, and documentation in ARIAD’s possession or
control to enable MERCK to conduct the clinical development activities pursuant
to the Development Program.
 
Activity Description
Responsible
Person
Date
1.           External Development Activity Management
[***]
 
 
 
 
[***]
 
 
[***]
 
 



Activity Description
Responsible
Person
Date
2.           Clinical Database Management
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
 
 
 
2.           Clinical Database Management (cont’d)
 
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]

 
 
 

--------------------------------------------------------------------------------

 
 
Activity Description
Responsible
Person
Date
3.           Clinical Trial Management, Samples, Data & Analytical Methods
[***]
 
[***]
 
 
 
 
 
 
 
 
 
 
 
 
 
[***]
 
 
[***]
[***]
 
TBD



 
Clinical Trial Definitions:
[***]






 
 

--------------------------------------------------------------------------------

 
SCHEDULE 4.3
 
REGULATORY AND SAFETY TRANSITION PLAN
 
Objective:  At completion of the transition MERCK will have received from ARIAD
all the technical information, data, and documentation in
ARIAD’s possession or control to enable MERCK to conduct the regulatory and
safety responsibilities for the Development Program.


Activity Description
Responsible
Person
Date
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



 
* Documents are considered “finalized” when such documents (nonclinical,
clinical, CMC) intended for the sarcoma regulatory submission are listed as
finalized in ARIAD’s FirstDocs document management system on the Restated
Effective Date.
 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 5
 
MANUFACTURING COST
 
“Manufacturing Cost” means, with respect to any API or Product or any
intermediate of any of them, Manufactured by or on behalf of the Party
responsible for Manufacturing such item (the “Manufacturing Party”), the
Manufacturing Party’s costs (including the costs associated with product testing
and release activities) of Manufacturing such API or Product or intermediate of
any of them, in accordance with the terms of this Agreement or the New Supply
Agreement, including the following components:
I.      For API or Product or any intermediate of any of them Manufactured at a
Manufacturing Facility owned and operated by the Manufacturing Party or its
Affiliates:
A.           [***]
          (i) [***]
          (ii) [***]
          (iii) [***]
B.           [***]
          (i) [***]
II.      For API, or Product or any intermediate of any of them outsourced to an
Approved Manufacturer:
A.           [***]
B.           [***]
    (i)         [***]
 
 
Sched. 5-1

--------------------------------------------------------------------------------

 
SCHEDULE 6
 
MANUFACTURING TRANSITION PLAN
 
Objective:  At completion of the transfer of the Licensed Technology, Merck will
have received from ARIAD all the technical information, production records and
process knowledge in ARIAD’ s possession or control to enable Merck to
manufacture ridaforolimus drug substance (AP23573 / MK 8669), maintain clinical
supply, and commercialize the Licensed Product.


Activity Description
Responsible
Person
Target Date
1.      External Manufacturing (EM) Management
[***]
 
[***]
[***]
2..      Drug Substance Development & Manufacturing:
[***]
 
 
[***]
 
 
 
 
[***]
 
3.     Analytical Development and Support for Drug Substance
[***]
 
[***]
 
 
[***]
 
 
 
 
4.          Transfer of Rapamycin development information and GMP cell line
[***]
 
[***]
 
 
[***]
 
5.          Regulatory CMC Section Writing & Reviewing:
[***]
 
[***]
 
 
 
 
 
[***]
 
6.          Clinical Supply Chain and Distribution:
[***]
 
[***]
 
 
[***]
 
7.          Detailed Technical Transfer Plan
[***]
 
[***]
 
 
[***]
 
8.          Technical Support
[***]
[***]
 
 
[***]

 
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 7
 
MATERIAL TERMS TO BE INCLUDED IN
FORM OF CO-PROMOTION AGREEMENT
 
The Co-Promotion Agreement to be negotiated by the Parties shall contain the
following material terms. Capitalized terms used in this Schedule land not
otherwise defined have the meanings given to them in the Agreement.
 
13.   Co-Promotion Rights.
 
13.1 ARIAD and MERCK hereby acknowledge and agree that the overall objective of
co-promotion in the U.S. Territory is to reach a broad customer audience, ensure
consistency of the marketing message for Co-Promoted Products and maximize the
particular strengths that the Parties bring to the Co-Promotion of Co-Promoted
Products.  All Detailing calls shall be made in such markets as MERCK reasonably
considers to be appropriate for the successful Commercialization of such
Co-Promoted Product with the objectives of allocating to each of ARIAD and MERCK
target audience and accounts from which each such Party will have the
opportunity to attain its Co-Promotion Detailing Target and of maximizing
Operating Income.  Notwithstanding the commercially reasonable and diligent
efforts of the Parties to effect an objective allocation of individual accounts
and target audience between the Parties, the Parties recognize that it may be
necessary from time to time to reassign individual accounts and/or target
audience between the Parties and MERCK shall be entitled to review the
allocation of accounts as it reasonably determines to be appropriate.  The
Parties acknowledge and agree that MERCK will be the Responsible Party for
overseeing and assessing the performance of the Detailing and Co-Promotion by
the Parties of the Co-Promoted Product in the Co-Promotion Territory and will
provide periodic updates to ARIAD and the JCC.
 
13.2 ARIAD will provide the Basic Detail Percentage (by FTE) and the
Supplemental details in accordance with the Co-Promotion Agreement.
 
13.3 ARIAD and MERCK shall use an integrated sales force to Detail each
Co-Promoted Product. In connection therewith, neither Party will, without the
other Party’s prior written consent, use a Representative to Detail a
Co-Promoted Product if that Representative is also Detailing a product that is
approved for an indication that is directly competitive with the Co-Promoted
Product.  ARIAD and MERCK hereby agree that each such Party shall be responsible
for ensuring that its Representatives Detail each Co-Promoted Product in a
manner consistent with the Product Commercialization Plan and/or the decisions
of MERCK.  Notwithstanding the foregoing, in performing their respective
Detailing obligations hereunder, each of the Parties agrees to (i) use
Representatives with an experience profile appropriate for the target audience
and Detailing role as described in the Product Commercialization Plan and (ii)
provide its own sales management organization and infrastructure for its
Representatives.  All ARIAD Representatives will have been recruited by ARIAD at
ARIAD’s sole expense, and all MERCK representatives will have been recruited by
MERCK at MERCK’s sole expense.
 
14. Commercialization Efforts.  Each Party shall use Commercially Reasonable
Efforts to execute its Detailing obligations under each Product
Commercialization Plan, in accordance with all Applicable Laws, and to cooperate
diligently with each other in carrying out such Product Commercialization Plan.
 
15. Product Commercialization Plan and Commercialization Budget.
 
15.1 Detail Audit Rights.  ARIAD shall maintain written records of Details
performed for a period of [***] ([***]) years from the date of performance.
MERCK shall have the right to inspect such records of ARIAD to verify Detailing
reports provided to MERCK under this Agreement.  ARIAD shall make its records
available for inspection by appropriate representatives of MERCK during regular
business hours at such place or places where such records are customarily kept,
upon reasonable notice from MERCK, solely to verify the accuracy of such
statements.  Such inspection right shall not be exercised more than once in any
Calendar Year. All information concerning such statements, and all information
learned in the course of any audit or inspection, shall be Confidential
Information of ARIAD.  MERCK shall pay the costs of such inspections, except
that in the event there is any downward adjustment in the number of Details
shown by such inspection of more than [***] percent ([***]%) of the number of
Details reported in such statement, ARIAD shall pay the costs of such
inspection.
 
16. Control Over Advertising and Detailing.
 
16.1 MERCK shall be responsible for the creation, preparation, production and
reproduction of all promotional materials as well as pre-marketing educational
materials for all Indications.
 
16.2 General Public Relations on the part of ARIAD need not be approved by MERCK
but all representations and statements pertaining to Co-Promoted Products that
appear in General Public Relations of ARIAD and include subject matter not
previously approved by MERCK shall be subject to the approval of MERCK.
 
 
Sched. 7-1

--------------------------------------------------------------------------------

 
16.3 All Advertising and Detailing undertaken by either Party hereto shall be
undertaken in good faith with a view towards maximizing the sales of the
applicable Co-Promoted Product.
 
16.4 Except with the prior written consent of the other Party, neither Party
shall use the name of the other Party or any Affiliate of the other Party in
Advertising, Detailing or General Public Relations except in materials approved
by MERCK.
 
16.5 MERCK shall have sole responsibility for deciding on Pricing and for
conducting all billing and collections for Co-Promoted Products.
 
16.6 MERCK shall have sole responsibility for arranging for the distribution and
warehousing of Co-Promoted Products.
 
16.7 ARIAD shall annually certify to MERCK that its field sales force (including
persons responsible for managing the field sales force) is properly trained with
respect to both Product information and compliance with Applicable Laws.
 
17. Sales Efforts in the U.S. Territory.  As part of each Product
Commercialization Plan for the U.S. Territory, the JCC shall determine the
targeted level of sales of the applicable Co-Promoted Product for the
Co-Promotion target audience for the Calendar Year covered by such Product
Commercialization Plan. The Product Commercialization Plan shall include the
number of Details and the allocation between the Parties of such Details to the
defined target audience.  The Product Commercialization Plan shall also
establish a minimum and maximum number of total Details by position (i.e., first
or second position) to be conducted by the Parties each year for the Co-Promoted
Product.  The Co-Promoted Product shall be included in each Party’s respective
sales incentive bonus program for the corresponding sales representatives, with
specified links to sales performance.  The JCC shall allocate physicians in the
Co-Promotion target audience in an unbiased manner with the objectives of
allocating to each Party those physicians in the Co-Promotion target audience
with the appropriate Detailing frequency to optimize the penetration of such
Co-Promoted Product and achieve such Co-Promotion’s sales
target.  Notwithstanding the Commercially Reasonable Efforts of the Parties to
effect an objective allocation between them, the Parties recognize that it may
be necessary from time to time to reassign individual medical professionals in
the target audience to optimize the targeted market opportunity, and, as a
result, the JCC shall be entitled to review the allocation of medical
professionals in the target audience as it reasonably determines to be
appropriate. Neither Party may utilize Third Party contracted sales
representatives without the express written consent of the other Party.
 
18. Performance Criteria/Detailing Shortfall.  The Parties shall agree in the
Co-Promotion Agreement on criteria for measuring ARIAD’s performance under the
Co-Promotion Agreement.  In the event that ARIAD fails to provide a number of
Representatives or Details to satisfy its Co-Promotion responsibilities as set
forth in the Co-Promotion Product Marketing and Sales Plan, MERCK can choose to
provide additional sales representatives to cover the Detailing shortfall.
 
19. Training Program.  MERCK shall (a) develop a training program for the
promotion of all Products (including, without limitation, all Co-Promoted
Products in the U.S. Territory) and (b) train all Representatives of both
Parties to be used for the Co-Promotion of Co-Promoted Products in the U.S.
Territory prior to commencement of Detailing.  The Parties agree to utilize such
training programs on an ongoing basis to assure a consistent, focused
promotional strategy and all such training shall be carried out at a time that
is mutually acceptable to ARIAD and MERCK.  No Representative of either Party
may Detail a Co-Promotion Product unless such representative successfully
completes the training program described in this Section 7.  Except as provided
herein, it is agreed that for the Product specific training, the internal costs
and the out-of-pocket costs of such training programs (including, without
limitation, the out-of-pocket costs of the development, production, printing of
such training materials) shall be included as a Commercialization Cost under
this Agreement.
 
 
Sched. 7-2

--------------------------------------------------------------------------------

 
20. Co-Promotion Mechanism.
 
20.1 Sales.  All sales of Co-Promoted Products in the U.S. Territory shall be
booked by MERCK. If, during the term of the Co-Promotion Agreement, ARIAD
receives orders from customers for a Co-Promoted Product, it shall refer such
orders to MERCK.
 
20.2 Processing of Orders for Co-Promoted Products.
 
20.2.1 All orders for Co-Promoted Products received and accepted by MERCK during
the term of the Co-Promotion Agreement shall be executed by MERCK in a
reasonably timely manner consistent with the general practices applied by it in
executing orders for other pharmaceutical products sold by it or its Affiliates.
 
20.2.2 MERCK shall have the discretion to reject any order received by it for a
Co-Promoted Product; provided, however, that MERCK shall not reject such orders
on an arbitrary basis, but only with reasonable justification and consistent
with the general policies applied by it with respect to orders for other
pharmaceutical products sold by it or its Affiliates.
 
20.2.3 MERCK shall comply with all Applicable Laws in selling any Co Promoted
Product.
 
21. Cost of Detailing.  MERCK will compensate ARIAD for its Co-Promotion
activities, on a fee-for-Detail basis, commensurate with MERCK standards for
oncology specialty sales representatives.  The fee-for-Detail reimbursement
includes costs for Representative salary and benefits, auto leases, incentive
bonus and allocated business manager salary. [Details of calculation of fee per
detail to be discussed and added]
 
22. Sales Information Integration.  The Parties will strive to establish a
transparent and compatible sales reporting system for Co-Promoted Products to
facilitate call planning and Representatives activities, and all costs related
to such integration shall be Commercialization Costs.
 
23. Requests for Medical Information.  Regardless of Co-Promotion option status
(exercise or not) MERCK shall have the exclusive right to respond, in written
communications, to all unsolicited questions or requests that it receives from
physicians, pharmacists or other healthcare professionals about Co-Promoted
Products to the extent that such requests cannot be addressed by referring to
the prescribing information, approved reprints or other approved literature (a
“Professional Information Request” or “PIR”).  MERCK shall use Commercially
Reasonable Efforts to respond to PIR requests within [***] ([***]) business days
of the request and will copy ARIAD on all such responses.  If, during the term
of the Co-Promotion Agreement, ARIAD receives such requests for Medical
Information from customers for a Co-Promoted Product, it shall refer all such
requests to MERCK.
 
24. Miscellaneous.  Other customary terms, including confidentiality,
indemnification and termination.
 
Sched. 7-3

--------------------------------------------------------------------------------

 
 
SCHEDULE 8
 
MERCK GLOBAL HEALTH GUIDANCE DOCUMENTS
 
[***]




 


 


Sched. 8-1